Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 1 of 125




 EXHIBIT A
                                                                                                      ,
                                                 :   •




                            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 2 of 125




                                                                                                          a.
                                                                                                           Trusted
                                  THE MAIN STREET AMERICA GROUP                                            Choice*




                     December 52019




                     TO WHOM IT MAY CONCERN:

                     This is to certify that the attached is a true and accurate copy of BUSINESS OWNERS POLICY
                     issued to GROUP SEVEN SIXTEEN LLC. This policy was issued under policy number
                     BPG3175F policy term number 04/22/2016 THRU 04/22/2017.



*   •   -    - - Very truly yours,- -
            T W* '

                                                     -
                                               *4u - *



                      *
                     •v

                     I             i
                     Katherine R. Tommila
                     Operations Manager
                     Integrated Customer Solutions
                     603-358-1875
                     Nardeile @ msagroup.com


                     enclosures




                                                         55 West Street, Keene, NH 03431- 3374
     Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 3 of 125




                                                      Policy Number: BPG3175F



Named Insured :

Group Seven Sixteen LLC

C/O Women's Health Specialties
115 EAGLE SPRING DR
STOCKBRIDGE, GA 30281-6486


Re : Terrorism Risk Insurance Program Reauthorization Act of 2015




Dear Policyholder

On January 26, 2015 the President signed into law the Terrorism Risk Insurance Program
Reauthorization Act of 2015. This updated the original 2002 program, the 2005 extension and
the 2007 reauthorization, and continues the reauthorization of the act through 2020. Please
note that you do not need to do anything regarding this coverage - it is provided to you
at no additional cost.

On the reverse side of this notice is a Policyholder Disclosure Notice of Terrorism Insurance ,
which provides essential information regarding the changes to the act and refers to the premium
charged for this coverage.

If there are any questions regarding the Terrorism Risk Insurance Program Reauthorization Act
of 2015 or your coverage under the Act contact your independent agent.




64-8162 01/15                          CERTIFIED POLICY COPY                Page 1 of 2
      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 4 of 125


                                  POLICYHOLDER DISCLOSURE
                                     NOTICE OF TERRORISM
                                    INSURANCE COVERAGE

This Notice has been prepared in conjunction with the implementation of changes related to coverage of
terrorism under your policy. Coverage for acts of terrorism, as defined, is included in your policy at
no additional cost ($00.00 additional premium), and does not include any charges for the portion
of losses covered by the United States government under the Act.

This Notice does not form a part of your insurance contract. The Notice is designed to alert you to
revised provisions in the terrorism endorsement in this policy. If there is any conflict between this Notice
and the policy (including its endorsements), the provisions of the policy (including its endorsements)
apply.

Carefully read your policy, including the endorsements attached to your policy.

        CHANGE IN THE DEFINITION OF CERTIFIED ACTS OF TERRORISM
                                  AND
      INFORMATION ON LIMITATIONS ON FEDERAL AND INSURER LIABILITY

Under the federal Terrorism Risk Insurance Program Reauthorization Act of 2015, the definition of act of
terrorism has changed. As defined in Section 102(1) of the Act: The term “act of terrorism” means any act
or acts that are certified by the Secretary of the Treasury —in consultation with the Secretary of Homeland
Security, and the Attorney General of the United States—to be an act of terrorism; to be a violent act or
an act that is dangerous to human life, property, or infrastructure; to have resulted in damage within the
United States, or outside the United States in the case of certain air carriers or vessels or the premises of
a United States mission; and to have been committed by an individual or individuals as part of an effort to
coerce the civilian population of the United States or to influence the policy or affect the conduct of the
United States Government by coercion. Therefore, coverage for "certified acts of terrorism" now
encompasses, for example, an act committed against the United States government by a United States
citizen, when the act is determined by the federal government to be a "certified act of terrorism" under the
terms of the federal Terrorism Risk Insurance Program. Coverage is subject to all policy exclusions (for
example, nuclear hazard and war exclusions) and other policy provisions.

Under your coverage, any losses resulting from certified acts of terrorism may be partially reimbursed by
the United States Government under a formula established by the Terrorism Risk Insurance Act, as
amended. However, your policy may contain other exclusions which might affect your coverage, such as
an exclusion for nuclear events. Under the formula, the United States Government generally reimburses
85 % through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017; 82%
beginning on Januan/ 1, 2018; 81% beginning on January 1, 2019 and 80% beginning on January 1,
2020 , of covered terrorism losses exceeding the statutorily established deductible paid by the insurance
company providing the coverage. The Terrorism Risk Insurance Act, as amended, contains a $100 billion
cap that limits U.S. Government reimbursement as well as insurers' liability for losses resulting from
certified acts of terrorism when the amount of such losses exceeds $100 billion in any one calendar year.
If the aggregate insured losses for all insurers exceed $100 billion, your coverage may be reduced.The
government may participate in paying for some of the losses from a "certified act of terrorism". However,
if aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act
exceed $100 billion in a Calendar Year, the Treasury shall not make any payment for any portion of the
amount of such losses that exceeds $100 billion. Further, this coverage is subject to a limit on our liability
pursuant to the federal law, that is, if aggregate insured losses attributable to terrorist acts certified under
the Terrorism Risk Insurance Act exceed $100 billion in a Calendar Year and we have met our insurer
deductible under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of
the amount of such losses that exceeds $100 billion. In such case insured losses up to that amount are
subject to pro rata allocation in accordance with procedures established by the Secretary of the Treasury.

Refer to the terrorism endorsement for the definition of "certified acts of terrorism." Refer to the
endorsement, and to the rest of the insurance contract, for provisions that govern coverage for, or that
exclude coverage for, losses arising from terrorism.




64-8162 01/15                                  CERTIFIED POLICY COPY                     Page 2 of 2
             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 5 of 125



                             Important Information for Policyholder s


The Main Street America Group would like to thank you for your business. If you have any questions
regarding your insurance policy, please contact your independent agent




Certificates of Insurance

If contractors perform work for you, it is important that you obtain a certificate of insurance from them
proving they have valid Workers Compensation and General Liabili ty insurance in the state in which they
are performing the work. Most state regulations require that your insurer charge you for coverage when
there is no proof that the contractor carries valid insurance. If no certificate is available and / or your
contractor does not meet the limit of liability requirements, we will charge you full liability rates for the
contractor, as if he were your employee .

The following business practices should / must be incorporated and maintained in order to protect your
business interests and preserve your insurance coverage . You should retain these documents for five (5)
years:

       Signed Contracts -This would apply both for the work you do for others as well as each contractor you
       engage to do work on your behalf. The contract defines your responsibilities and l iability from
       beginning to end . It will help provide a defense if drawn into a liability suit which is outside your
       contractual obligations.

   •                                 —
       Hold Harmless A greements Must be required of each contractor you engage to do work on your
       behalf. A similar agreement must be required by your subcontractors who subcontract any portion
       of their work to others.

   •   Required limits - We require subcontractors’ limits equal your policy general liability limits, or be
       be a minimum of $500,000 on a per occurrence $1,000,000 aggregate basis. In New York we require
       minimum limits of $1,000,000 per occurrence $2,000,000 aggregate . Regardless of the general
       liability limits carried by you, subcontractors must meet these minimum limits.

   •   Additional Insured ~ You should require your company to be named as an Additional Insured on
       your subcontractors’ policies. We also encourage certification of the subcontractors’ policies as
       primary and noncontributory.

We have provided a sample indemnification, hold harmless and insurance agreement for you to use (see
page 3). If you prefer, you may use a hold harmless agreement recom mended by your attorney, which
achieves the same objectives.


64-K 306 01 14                                                                                         1
                                                CERTIFIED POLICY COPY
             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 6 of 125




Your Policy Premium - Audits

The premium you were charged for your policy was an estimate because it is based on payroll and / or sales
receipt amounts, which may fluctuate throughout the year. Since the premium was estimated, your policy
may be subject to an audit at the end of the coverage period to determine whether the premium accurately
represented your actual payroll and / or sales receipt amounts. Please be aware that this audit could result in
an additional premium charge or a refund.


Payroll Gassifications

To help control insurance costs, it is important that you keep records for your specific operations.

For example, contracting classifications allow division of payroll by type of work when separate payroll
records are maintained. The same applies to certain products, allowing the receipts or payroll for
                                                                                               —
installation or service to apply at different rates. Estimates and percentages cannot be used your records
must reflect actual payroll by type of work . Without this record keeping, we must charge the highest rated
classification.


Other Payroll Information

Many policies base premiums on payroll. This included wages, commissions, bonuses, overtime, paid
holidays, sick time, vacation, fair market values of food or lodging furnished by the employer or allowances
for tools furnished by employees and used in their work .

Many states also permit an overtime deduction which varies if time and a half or double time is paid . Be
certain to keep payroll records documenting such payments.

Tf you are the sole proprietor, partner, or executive officer of your business, please keep this information
separate because you maybe subject to a payroll limitation or a fixed payroll regardless of your actual
earnings.




64-K 306 01 14                                                                                           2
                                                 CERTIFIED POUCY COPY
              Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 7 of 125




              INDEMNIFICATION , HOLD , HARMLESS AND INSURANCE AGREEMENT


   A . INDEMNIFICATION AND HOLD HARMLESS

      To the fullest extent permitted bylaw,

                                                                                      , ("Subcontractor” ),

      Agrees and its own cost to defend, indemnify and hold harmless

                                                                                      , ("Contractor ”), its

      officers, directors, shareholders, agents, representatives, managers, employees and affiliates from
      and against any and all claims, suits, liens, judgments, damages, losses and expenses including
      reasonable attorney fees and legal expenses and costs arising in whole or in part and in any manner
      from the acts, omissions breach or default of Subcontractor, in connection with the performance of
      any work by Subcontractors, its officers, directors, agents, employees and subcontractors. This
      agreement is continuous until terminated by either party with written notice .

   B . INSURANCE

          •    Subcontractor hereby agrees that it will obtain and keep in force insurance policy / policies to
               cover its liability hereunder and to defend and save harmless Contractor in the minimum
               amount of $500,000 per occurrence $ 1 ,000,000 aggregate for bodily injury, property damage,
               and personal and advertising injury. In New York the minimum limits are $1,000,000 per
               occurrence $2,000,000 aggregate.

                 Said liability policies shall 1) name Contractor as an Additional Insured and 2) be primary
                 and non-contributory to any other insurance policies which provide insurance protection to
                 Contractor.

          •      Subcontractor will obtain and keep in force Workers Compensation insurance including
                 Employers Liability to the full statutory limits.

          •      Subcontractor shall furnish to Con tractor certificates of insurance evidencing that the
                 aforesaid insurance coverage is in force.



          SUBCONTRACTOR :

          SIGNATURE :

          DATE



64-K 306 01 14                                                                                                 3
                                                   CERTIFIED POLICY COPY
              Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 8 of 125




                                NOTICE TO POLICYHOLDERS

This notice describes changes in your insurance policy. This notice is not a part of your policy. For complete
information on all coverages, terms, conditions and exclusions, please review your policy and its coverage
summary. If there is any conflict between your policy and this notice, the provisions of the policy shall prevail.




         IDENTITY RECOVERY SERVICES AND EXPENSE REIMBURSEMENT

The Identity Recovery portion of your Main Line Businessowners policy has been replaced with newer Case Management
Service and Expense Reimbursement from an "identity theft”. Please note the following differences between the old form
and the new updated form:


BROADENINGS IN COVERAGE

    $25,000 Expense Reimbursement - expansion of necessary and reasonable reimbursable identity recovery
    expenses due to an identity theft. Increase in expense reimbursement from $15,000 to $25,000 This expense
    reimbursement is subject to sublimits of $5,000 lost wages and child and elder care expenses, $1, 000 mental health
    counselling, and $1, 000 for costs to recover control of your personal identity. Covered expenses include the cost of
    re-filing of loan/grant/credit applications; phone and mailing costs; credit report costs; specified attorney
    fees/expenses; lost wages; mental health counseling costs; child/elderly/infirmed supervision costs; approved identity
    recovery costs.



REDUCTIONS IN COVERAGE

    We will no longer be providing Identity Travel Assistance to replace lost or stolen documentation necessary for safe
    travel home while traveling abroad. This represents a reduction in services.

    We will no longer be providing Disaster Document Recovery service to replace legal, financial and/ or personal
    identification documents should you fall victim to any form of natural disaster, fire or act or terrorism. This represents
    a reduction in coverage.




BPM N 28 0215                                                                                                           Page 1
                                                       CERTIFIED POLICY COPY
              Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 9 of 125




                                NOTICE TO POLICYHOLDERS

This notice describes changes in your insurance policy. This notice is not a part of your policy. For complete
information on all coverages, terms, conditions and exclusions, please review your policy and its coverage
summary. If there is any conflict between your policy and this notice, the provisions of the policy shall prevail.




          IDENTITY RECOVERY SERVICES AND EXPENSE REIMBURSEMENT

The Identity Recovery portion of your Main Line Businessowners policy has been removed with this policy renewal. This
feature in your Main Line Businessowners Policy provided for up to $15,000 of expense reimbursement you incurred if
someone were to access and steal your personally identifiable information. This coverage was removed because we are
launching a new CYBER INSURANCE coverage with your Main Line Businessowners renewal, which not only replaces
that Identity Recover/ portion of your program, but includes much more.

The CYBER INSURANCE product consists not only of Identity Recovery, but also includes Data Compromise coverage,
as well as Network Security coverage (CyberOne). This bundled program will ensure that not only you, but your
customers , clients , etc who entrust their personal information to you have a measurable level of protection from unwanted
intrusion.

Your agent will be happy to explain this coverage feature to you, and provide you with a cost for the level of protection that
is best for you and your business.




BPM N 40 0915                                                                                                         Page 1
                                                      CERTIFIED POLICY COPY
             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 10 of 125


           THE                                                                    Policy Number: BPG3175F
           MAIN
           STREET
           AMERICA
           GROUP                BUSINESSOWNERS COMMON DECLARATIONS

                           MAIN STREET AMERICA ASSURANCE COMPANY
                               4601 TOUCHTON ROAD EAST, SUITE 3400, JACKSONVILLE, FL 32245-6000




Item 1.    Named Insured and Mailing Address                       Agent Name and Address
GROUP SEVEN SIXTEEN LLC                                            STRAIN AND CO INSURANCE
C/O WOMEN'S HEALTH SPECIALTIES
115 EAGLE SPRING DR                                                PO BOX 38
STOCKBRI-DGE GA 30281-6486                                         MCDONOUGH, GA 30253
                                                                Agent Phone No. ( 770)957-9005
                                                                Agent No.      100077
Item 2.    Policy Period             From  :   04 22
                                                   -  - 2016    To :    04-  22 -2017
                                    at 12:01 A.M., Standard Time at your mailing address shown above.
Item 3.    Form of Business:         LIMITED LIABILITY COMPANY
Item 4,    In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
           provide the insurance as stated in this policy.
This policy consists of the following coverage parts for which a premium is indicated. Where no premium is shown
there is no coverage. This premium may be subject to adjustment.

            COVERAGE                                                                   PREMIUM

           Section I — Property                                                         $       2,391.00
           Section II — Liability                                                       $       1,656.00
           Inland Marine                                                                  NOT APPLICABLE




                    Total Policy Premium:                                               $         4,090.00
           For Coverages subject to premium audit: Annual Audit Applies

Item 5.    Form( s) and Endorsement( s) made a part of this policy at time of issue:
                See Schedule of Forms and Endorsements



  Countersigned:
   Date:                                                             By:
                                                                                  Authorized Representative


THIS BUSINESSOWNERS COMMON DECLARATIONS AND SUPPLEMENTAL DECLARATION(S), TOGETHER WITH
SECTION ill - COMMON POLICY CONDITIONS, COVERAGE PARTS, COVERAGE FORMS AND ENDORSEMENTS,
IF ANY, COMPLETE THE ABOVE NUMBERED POLICY.

BPMD 1 1207
                                                          CERTIFIED POLICY COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 11 of 125



 MAIN STREET AMERICA ASSURANCE COMPANY                                    Policy Number: BPG3175F


 Named Insured:   GROUP SEVEN SIXTEEN LLC                                 Effective Date:      04-22-2016
 Agent Name:      STRAWN AND CO INSURANCE                                 Agent No.         100077



 SECTION I - PROPERTY - DECLARATIONS
PREMISES NO. 1             BUILDING NO. 1
   Occupancy: BUILDING       —
                           LESSORS RISK ONLY


  Address: C/O WOMEN'S HEALTH SPECI, 115 EAGLE SPRING DR, STOCKBRIDGE, GA,

  COVERAGE           LIMIT            VALUATION                                             INFLATION GUARD %
  BUILDING $        2, 147,730        REPLACEMENT COST                                            2%
  CONTENTS $            77, 200       REPLACEMENT COST                                            0%


  DEDUCTIBLES:
       BUILDING              CONTENTS             GLASS
   $   1, 000           $     1, 0 0 0        $      500

  Money & Securities: INCLUDING      THEFT



  Business Income / Extra Expense: INCLUDED

    ACTUAL LOSS FOR 12 CONSECUTIVE MONTHS

                                          ^ IMMEDIATE
    Business Income ’Period of Restoration’




   Equipment Breakdown Enhancement:INCLUDED




BPMD PROP 1207                                                                                         PAGE 1
                                                  CERTIFIED POLICY COPY
             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 12 of 125



 MAIN STREET AMERICA ASSURANCE COMPANY                                       Policy Number: BPG3175F


 Named Insured:       GROUP SEVEN SIXTEEN LLC                                Effective Date:     04-22-2016
 Agent Name:          STRAWN AND CO INSURANCE                                Agent No.         100077



 SECTION I - PROPERTY - DECLARATIONS
PREMISES NO. 2             BUILDING NO- 1
  Occupancy:     BUILDING       —   LESSORS RISK ONLY


   Address:   1031 VILLAGE PARK DR, GREENSBORO, GA, 30642-3755

  COVERAGE              LIMIT             VALUATION                                            INFLATION GUARD %
  BUILDING        $       499,344         REPLACEMENT COST                                           2%



   DEDUCTIBLES:

          BUILDING              GLASS
   $      1,000            $        500

  Money & Securities: INCLUDING           THEFT



   Business Income / Extra Expense: INCLUDED

    ACTUAL LOSS FOR 12 CONSECUTIVE MONTHS

       Business Income ’Period of Restoration'
                                                 ^ IMMEDIATE

   Equipment Breakdown Enhancement:INCLUDED




BPM D PROP 1207                                                                                           PAGE 2
                                                     CERTIFIED POLICY COPY
                                                                            .
                                                                            V



          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 13 of 125



MAIN STREET AMERICA ASSURANCE COMPANY                           Policy Number: BPG3175F

Named Insured:    GROUP SEVEN SIXTEEN LLC                       Effective Date:    0 4- 2 2- 2 0 1 6
Agent Name:       STRAWN AND CO INSURANCE                       Agent No.         100077



OPTIONAL COVERAGES
LOSS PAYABLE PROVISIONS
SEE FORM #      BP 12 03
SEE BPM S LP    LOSS PAYABLE SCHEDULE




BPM D PROP 1207                                                                             PAGE 1
                                        CERTIFIED POLICY COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 14 of 125



MAIN STREET AMERICA ASSURANCE COMPANY                                            Policy Number: BPG3175F


Named Insured:    GROUP SEVEN SIXTEEN LLC                                         Effective Date:     04-22-2016
Agent Name:       STRAWN AND CO INSURANCE                                         Agent No.         100077



SECTION II - LIABILITY - DECLARATIONS
  COVERAGES                                                          LIMITS

  Liability & Medical Expenses - Each Occurrence                 $     1, 000,000
  Personal & Advertising Injury Limit                            $     1 , 000,000
  Damage To Premises Rented To You                               $         500 , 000
  Aggregate Limit- Products-Completed Operations                 $     2 , 0 0 0, 0 0 0
  Aggregate Limit- Except Products-Completed Operations          $     2 , 0 0 0, 0 0 0
  Medical Expense Limit - Per Person                             $            10, 000

LIABILITY — SCHEDULE
STATE: GA             TERRITORY: 004                      PREMISES NO:                                1 /1
   CLASS CODE:     65198        DEDUCTIBLE - PROPERTY DAMAGE LIABILITY:                             NONE
   CLASSIFICATION:        BUILDING          LESSORS RISK ONLY

   PREMIUM BASIS                                              RATE             ADVANCE PREMIUM
   INCLUDED                                                                     INCLUDED

STATE: GA          TERRITORY: 007                      PREMISES NO:                                   2/1
   CLASS CODE: 65198         DEDUCTIBLE - PROPERTY DAMAGE LIABILITY:                                NONE
   CLASSIFICATION:   BUILDING     LESSORS RISK ONLY

   PREMIUM BASIS                                              RATE             ADVANCE PREMIUM
   INCLUDED                                                                     INCLUDED




BPM D LIAB 1207                                                                                              Page 1

                                               CERTIFIED POLICY COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 15 of 125



MAIN STREET AMERICA ASSURANCE COMPANY                          Policy Number: BPG3175F


Named Insured:   GROUP SEVEN SIXTEEN LLC                       Effective Date:     0 4 - 2 2- 2 0 1 6
Agent Name:      STRAWN AND CO INSURANCE                       Agent No.         100077



LIABILITY - OPTIONAL COVERAGES
ADDITIONAL INSUREDS
SEE FORM #         BPM S AI
SEE BPM S AI       ADDITIONAL INSURED SCHEDULE




BPM D UAB 1207                                                                              PAGE 1

                                        CERTIFIED PCUCY COPY
            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 16 of 125


           THE
       MAIN                                                  Policy Number: BPG3175F
       STREET
           AMERICA
           GROUP
                        SCHEDULE OF FORMS AND ENDORSEMENTS
                     MAIN STREET AMERICA ASSURANCE COMPANY
Named Insured:    GROUP SEVEN SIXTEEN LLC                    Effective Date:       04-22-2016

Agent Name:       STRAWN AND CO INSURANCE                    Agent No.         100077



COMMON POLICY FORMS AND ENDORSEMENTS
 64-8162                     01-15     POLICYHOLDER DISCL. NOTICE              -   TERRORISM
PROPERTY AND LIABILITY FORMS AND ENDORSEMENTS
 64-K306                     01-14     IMPORTANT INFORMATION FOR HOLD HARMLESS
 BPM N 28                    02-15     NOTICE IDR AND EXPENSE REIMBURSEMENT
 BPM N 40                    09-15     IDR NOTICE TO POLICYHOLDER
 BPM D 1                     12-07     BUSINESSOWNERS COMMON DECLARATIONS
 BPM D PROP                  12-07     PROPERTY DECLARATIONS
 BPM D LIAB                  12-07     LIABILITY DECLARATIONS
 BPM S FORMS                 12-07     SCHEDULE OF FORMS AND ENDORSEMENTS
 BPM S LOC                   12-07     SCHEDULE OF LOCATIONS
 BPM S AI                    12-07     ADDITIONAL INSURED SCHEDULE
 BPM S MORT                  12-07     MORTGAGEE SCHEDULE
 BPM S LP                    12-07     LOSS PAYEE SCHEDULE
*BPM N 1                     10-08     QUICK REFERENCE GUIDE-SECTION I-II-III
*BPM P 1                     10-08     SECTION I - PROPERTY COVERAGE FORM
*BPM P 2                     12-07     SECTION II   LIABILITY COVERAGE FORM
*BPM P 3                     12-07     SECTION III   COMMON POLICY CONDITIONS
 BPM N 36                    12-15     IDENTITY RECOVERY SERVICES
*BPM 1109                    12-07     EQUIPMENT BREAKDOWN ENHANCEMENT
*BPM 1115                    12-07     EXCLUSION OF LOSS-VIRUS OR BACTERIA
*BPM 1131                    08-14     GEORGIA CHANGES   LOSS PAYMENT
*BPM 3100                    12-07     NON-CONTRACTORS BLANKET ADDTL INSUREDS
*BPM 3112                    12-07     AMENDMENT-AGGREGATE LIMITS-PER PREMISES
 BPM D 3144CW                02-15     DATA COMPROMISE COV DEC
 BP 15 04                    05-14     EXC ACCESS OR DISCL OF PERSONAL INFO
 BPM 3143GA                  02-15     IDENTITY RECOVERY COVERAGE FORM-GA
 BPM 3144GA                  02-15     DATA COMPROMISE COVERAGE FORM-GA
*BP 01 59                    08-08     WATER EXCLUSION ENDORSEMENT
*BP   01   76                02-15     GEORGIA CHANGES
*BP   04   17                07-02     EMPLOYMENT-RELATED PRACTICES EXCLUSION
*BP   04   48                01-06     AI-DESIGNATED PERSON OR ORG
*BP   04   54                01-06     NEWLY ACQUIRED ORGANIZATIONS
*BP   04   97.               01-06     WAIVER OF TRANSFER RIGHTS
 BP   05   65                01-15     COND EXCL — NUC/BIO/CHEM (DISP TRIA 2002)
*BP   05   98                01-06     AMENDMENT-INSURED CONTRACT DEFINITION
*BP   12   03                01-06     LOSS PAYABLE PROVISIONS
 BP   05   88                01-10     GA-LMTD FUNGI-BACTERIA COVERAGE
POLICYHOLDER NOTICES
 64-5960                     10-06     PRIVACY NOTICE
 60-N180                     09-11     MSAA PARTICIPATION CLAUSE
* THESE FORMS ARE PART OF THIS POLICY BUT ARE NOT PRINTED



FORM-SCHED 1207
                                      CERTIFIED PCUCY COPY
                                                                                                                ..

              Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 17 of 125


             THE
             MAIN                                                               Policy Number: BPG3175F
             STREET
             AMERICA
             GROUP
                                               SCHEDULE OF LOCATIONS
                           MAIN STREET AMERICA ASSURANCE COMPANY
    Named Insured:     GROUP SEVEN SIXTEEN LLC                                  Effective Date:    04-22-2016

    Agent Name:        STRAWN AND CO INSURANCE                                  Agent No.         100077


Prem.     Bldg.      Premises Address
 No .      No.       ( Address, City, State, Zip Code)
1        1        C/O WOMEN'S HEALTH SPECI, 115 EAGLE SPRING DR, STOCKBRIDGE, GA,
2        1        1031 VILLAGE PARK DR , GREENSBORO, GA, 30642-3755




    LOC-SCHED 1207
                                                         CERTIFIED POUCY COPY
                                                                                                   !   •




          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 18 of 125


         THE
         MAIN                                                    Policy Number: BPG3175F
         STREET
         AMERICA
         GROUP
                              ADDITIONAL INSURED SCHEDULE
                    MAIN STREET AMERICA ASSURANCE COMPANY
Named Insured    GROUP SEVEN SIXTEEN LLC                           Effective Dale:    04-22-2016

Agent Name       STRAWN AND CO INSURANCE                           Agent No.         100077


Form
Number           Form Title
BP 04 48         ADDITIONAL INSURED   -    DESIGNATED PERSON OR
                 ORGANIZATION
                 SUNTRUST BANK INC ISAOA ATIMA
                 PO BOX 200019
                 KENNESAW, GA 30156-9211




BPM S Al 12 07
                                          CERTIFIED POJCY CCPY
                                 ..     ;                                                               ._ - •-
                                                                                                        >   s




            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 19 of 125


           THE
           MAIN                                                         Policy Number : BPG3175F
           STREET
           AMERICA
           GROUP
                                        MORTGAGEE SCHEDULE
                       MAIN STREET AMERICA ASSURANCE COMPANY
Named Insured         GROUP SEVEN SIXTEEN LLC                           Effective Date:    04-22-2016

Agent Name            STRAWN AND CO INSURANCE                           Agent No.         100077


Premises     Bldg .
                           Mortgageholder Name and Mailing Address
No.          No.
                           SUNTRUST BANK INC
                           C/O INSURANCAE DEPARTMENT
                           PO BOX 200019
                           KENNESAW, GA 30156-9211
  2             1          SUNTRUST BANK ISAOA ATIMA
                           PO BOX 200019
                           KENNESAW, GA 30156-9211




BPM S MORT 1207
                                                CERTIFIED POLICY COPY
                                         ;                                                       :



            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 20 of 125


           THE
           MAIN                                                       Policy Number: BPG3175F
           STREET
           AMERICA
           GROUP
                                        LOSS PAYEE SCHEDULE
                      MAIN STREET AMERICA ASSURANCE COMPANY
Named Insured        GROUP SEVEN SIXTEEN LLC                          Effective Date:      -
                                                                                         04 22-2016

Agent Name           STRAWN AND CO INSURANCE                          Agent No.         100077


Premises     Bldg.
                       Loss Payee Name and Mailing Address
No.          No.
   2            1      SUNTRUST BANK ISAOA ATIMA
                       PO BOX 200019
                       KENNESAW, GA 30156-9211
                       LENDERS LOSS PAYEE




BPMS LP 1207
                                               CERTIFIED PCUCY COPY
             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 21 of 125



                                                                                                         BUSINESSOWNERS
POLICY NUMBER: BPG3175 F
                                                                                                              BPMN 1 1008

                                      QUICK REFERENCE GUIDE
                                Businessowners Coverage Form - Sections I, II, III

                                                                -
                                                SECTION I PROPERTY

  A - COVERAGE                                                                6 - Coverage Extensions                                17
      1 - Covered Property                                  1                      a.  Newly Acquired or Constructed Property
                                                                                   b.  Personal Property Off Premises
      2 - Property Not Covered                              2                      c. Outdoor Property
      3 - Covered Causes of Loss                            2                      d. Personal Effects
                                                                                   e. Valuable Papers & Records
      4 - Limitations                                       2                      f . Accounts Receivable
      5 - Additional Coverages                              3                      g. Theft Damage to Building

         a.       Debris Removal
                                                                                    .
                                                                                   h Non-Owned Detached Trailers
                                                                                   i.  Appurtenant Buildings and Structures
         b.       Preservation of Property                                         .
                                                                                   j   Lease Assessment
         c   .    Fire Department Service Charge                                   k. Leasehold Improvements
         d.       Collapse                                                         L. Lock & Key Replacement
         e.       Water Damage , Other Liquids, Powder or                          m. Employee Dishonesty & ERISA
                  Molten Material Damage                                           n. Outdoor Signs
         f.       Business Income and Extra Expense                                o. Money & Securities
                  (1) Business Income                                              p. Limited Spoilage Coverage
                  (2) Extended Business Income                        B - EXCLUSIONS                                                 24
                  (3) Extra Expense
                                                                      C - LIMITS OF INSURANCE                                        28
         g.       Ordinance or Law - Increased Period of
                  Restoration                                                                       -
                                                                              1. Limit in Section 1 Property
                                                                              2. Inflation Guard
         h.       Pollutant Cleanup and Removal
                                                                                                 Limit - Seasonal
                                                                              3. Business Personal Property
         i        Civil Authority
                                                                       .. . J n c r e a s e,
             ‘
                  Money Offers CdLmterfeit Money
                                ^
                  “
         j7
                                  '




                                                                      D - DEDUCTIBLES                         29
         k.       Forgery or Alteration
         L.       Ordinance or Law                                    E - PROPERTY LOSS CONDITIONS            29
         m.       Business Income From Dependent Properties           F - PROPERTY GENERAL CONDITIONS         33
         n.       Glass Expenses                                              1.   Control of Property
         o.       Fire Extinguisher Systems Recharge Expense                  2.   Mortgageholders
         p.       Electronic Data and Computers                               3.   No Benefit to Bailee
         q.       Interruption of Computer Operations (Business               4.   Policy Period, coverage Territory
                  Income and Extra Expense)                                   5.   Coinsurance
         r.        Limited Coverage for '"'Fungi"", Wet Rot, Dry      G - OPTIONAL COVERAGE                                          34
                  Rot and Bacteria"
         s.       Reward Payment                                      H - PROPERTY DEFINITIONS                                       34
         t.       Claims Data Expense
         u.        Expediting Expenses
         v.        Fine Arts
         w.        Business Income and Extra Expense - Newly
                   Acquired Premises
             x.    Tern porary Relocation of Property
             y.    Outdoor Trees, Shrubs, Plants and Lawns




BPM N 1 1008                                                                                                           Page 1 of 2
                                                            INSURED COPY
                  Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 22 of 125



                                                                                                               BUSJNESSOWNERS
           POLICY NUMBER: BPG3175F
                                                                                                                    B P M N 1 1008



           SECTION II - LIABILITY                                        SECTION III - COMMON POLICY
                                                                         CONDITIONS
            A. COVERAGES         1                                       A - CANCELLATION          1
               1. Business Liability and Supplementary
                                                                         B - CHANGE        1
                  Payments
               2. Medical Expenses
                                                                         C - CONCEALMENT, MISREPRESENTATION OR
                                                                               FRAUD   1
            B. EXCLUSIONS         3
                                                                         D - EXAMINATION OF YOUR BOOKS AND
                                                                            RECORDS 2
                  .
                 1 Applicable to Business Liability
                                                                         E - INSPECTIONS AND SURVEYS                  2
                 2. Applicable to Medical Expenses
                                                                         F - INSURANCE UNDER TWO OR MORE
                 3. Applicable to Both Business Liability and                COVERAGES 2
                      Medical Expenses Coverage- Nuclear
                      Energy Liability Exclusion                         G - LIBERALIZATION            2

                                                                         H - OTHER INSURANCE               2
            C. WHO IS AN INSURED          10
                                                                         I - PREMIUMS          2
            D. LIABILITY AND MEDICAL EXPENSES
                                                                         J - PREMIUM AUDIT         2
               LIMITS OF INSURANCE 10
                                                                         K - TRANSFER OF RIGHTS OF RECOVERY
;   :r,.
    •
                                                                             AGAINST OTHERS TO US 3
            E. LIABILFTY AND MEDICAL EXPENSES
               GENERAL CONDITIONS 11                                     L - TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                             UNDER THIS POLICY 3
            F. LIABILITY AND MEDICAL EXPENSES
               DEFINITIONS 12




           Page 2 of 2                                                                                                BPM N 1 1008
                                                                INSURED COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 23 of 125




                   BUSINESSOWNERS COVERAGE FORM
                                               SECTION I - PROPERTY

Various provisions in this policy restrict coverage.                              ( c) Floor coverings; and
Read the entire policy carefully to determine rights ,                            (d) Appliances used for refrigerat-
duties and what is and is not covered.                                                 ing, ventilating , cooking, dish-
Throughout this Coverage Form the words "you '' and                                    washing or laundering;
“your" refer to the Named Insured shown in the                                    (e) Alarm systems,
Declarations. The words "we", "us" and "our " refer to
                                                                              (8) If not covered by other insurance;
the Company providing this insurance.
 Other words and phrases that appeal in quotation
                                           '                                      (a) Additions under construction ,
marks have special meaning. Refer to Paragraph H.                                     alterations and repairs to the
Property Definitions in Section I - Property.                                         buildings or structures;
A, Coverage                                                                       ( b) Materials, equipment, supplies
   We will pay for direct physical loss of or damage                                   and temporary structures, on or
   to Covered Property at the premises described
                                                                                       within 1,000 feet of the de-
   in the Declarations caused by or resulting from                                     scribed premises , used for mak -
   any Covered Cause of Loss.                                                          ing additions, alterations or re-
                                                                                       pairs to the buildings or
    1.   Covered Property                                                              structures.
         Covered Property includes Buildings as de-                      b.   Business Personal Property located in
         scribed under Paragraph a. below, Business                           or on the buildings at the described
         Personal Property as described under Para-                           premises or in the open ( or in a vehicle)
         graph b. below , or both, depending on                               within 1.000 feet of the described prem-
         whether a Limit of Insurance is shown in the                         ises, including :
         Declarations for that type of property. Re-
                                                                              ( 1) Property you own that is used in
         gardless of whether coverage is shown in
                                                                                   your business;
         the Declarations for Buildings, Business
         Personal Property, or both, there is no cov -                        ( 2) Property of others that is in your
         erage for property described under Para-                                  care, custody or control, except as
         graph 2. Property Not Covered.                                            otherwise provided in Loss Payment
         a. Buildings, meaning the buildings and                                   Property Loss Condition Paragraph
              structures at the premises described in                              E.5.d.(3)( b) ;
              the Declarations, including:
                                                                              (3) Tenant’s improvements and better -
              (1) Completed additions ;                                           ments. Improvements and better -
                                                                                  ments are fixtures, alterations, instal-
             ( 2) Retaining walls, whether or not at-                             lations or additions;
                  tached.
                                                                                  (a) Made a part of the building or
             (3) Fences;                                                              structure you occupy but do not
             ( 4) Fixtures, including outdoor fixtures;                               own ; and
                                                                                  (b) You acquired or made at your
             ( 5) Permanently installed:
                                                                                      expense but cannot legally re-
                  (a) Machinery ; and                                                 move;
                  ( b) Equipment;                                             ( 4) Leased personal property which you
                                                                                   have a contractual responsibility to
             (6) Your personal property in apart-
                                                                                   insure, unless otherwise provided
                 ments, rooms or common areas fur -
                                                                                   for under Paragraph 1,b.( 2); and
                 nished by you as landlord ;
                                                                              (5) Exterior building glass, if you are a
             (7) Personal property owned by you
                                                                                  tenant and no Limit of Insurance is
                 that is used to maintain or service
                                                                                  shown in the Declarations for Build-
                 the buildings or structures or the
                                                                                  ing property. The glass must be
                 premises, including:
                                                                                  owned by you or in your care, cus-
                  (a) Fire extinguishing equipment ;                              tody or control.
                  ( b) Outdoor furniture;

 B P M P 1 1008                Includes copyrighted material of ISO, Inc. with its permission                Page 1 of 36
                                                          INSURED COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 24 of 125




                                                                         k. "Fine Arts" except as provided in the
                                                                             Fine Arts Additional Coverage.
  2.   Property Not Covered
                                                                      3. Covered Causes Of Loss
       Covered Property does not include:
                                                                         Risks of direct physical loss unless the loss
       a.   Aircraft, automobiles , motortrucks and                      is:
            other vehicles subject to motor vehicle
            registration;                                                a. Excluded in Paragraph B. Exclusions in
                                                                             Section I; or
          This paragraph does not apply to trail-
                                                                         b. Limited in Paragraph 4. Limitations in
          ers, as provided for in the Coverage Ex -
          tension for Non-Owned Detached Trail-                              Section I.
          ers.                                                        4. Limitations
       b. "Money " or "securities" except as pro -                       a. We will not pay for loss of or damage to :
          vided in the:                                                      ( 1) Steam boilers, steam pipes, steam
          (1) Money and Securities Coverage Ex -                                  engines or steam turbines caused
               tension; or                                                        by or resulting from any condition or
                                                                                  event inside such equipment. But we
            (2) Employee Dishonesty Coverage Ex -                                 will pay for loss of or damage to
                tension;                                                          such equipment caused by or result -
       c. Contraband, or property in the course of                                ing from an explosion of gases or
          illegal transportation or trade;                                        fuel within the furnace of any fired
                                                                                  vessel or within the flues or pas-
       d. Land (including land on which the prop-                                 sages through which the gases of
          erty is located ) , water or growing crops ;                            combustion pass.
       e.   Outdoor radio or television antennas (in-
            cluding satellite dishes) and their lead -in                      ( 2) Hot water boilers or other water
            wiring , masts, towers , bridges , walks,                              heating equipment caused by or re-
            roadways , patios and other paved sur -                                sulting from any condition or event
            faces , trees, shrubs, or lawns, ( other                               inside such boilers or equipment,
            than "stock "), except as provided in the:                             other than an explosion.
            (1) OutdoorTrees, Shrubs, Plants and-                             (3) Property that is missing, where the
                 Lawns Additional Coverage;                                       only evidence of the loss or damage
                                                                                  is a shortage disclosed on taking in-
            ( 2) Outdoor Property Coverage Exten-                                 ventory, or other instances where
                 sion;                                                            there is no physical evidence to
                                                                                  show what happened to the prop-
            (3) Outdoor Signs Coverage Extension;
                                                                                  erty. This limitation does not apply
                or
                                                                                  to the Coverage Extension for
            (4) Outdoor Signs Optional Coverage.                                  Money and Securities.
       f.  Watercraft (including motors, equipment                            (4) Property that has been transferred
           and accessories) while afloat;                                         to a person or to a place outside the
       g. Accounts, bills, food stamps , other evi-                               described premises on the basis of
           dences of debt, accounts receivable or                                 unauthorized instructions.
           "valuable papers and records "; except as                      b. We will not pay for loss of or damage to
           otherwise provided in this policy ;                               fragile articles such as glassware, statu-
       h. Computer( s) ” which are permanently in-                           ary, marble, chinaware and porcelain , if
           stalled or designed to be permanently                             broken, unless caused by the "specified
           installed in any aircraft, watercraft, mo -                       causes of loss" or building glass break-
           tortruck or other vehicle subject to mo -                         age. This restriction does not apply to :
           tor vehicle registration. This paragraph                           ( 1) Glass that is part of the exterior or
           does not apply to "computer( s)" while                                  interior of a building or structure;
           held as "stock";
                                                                              (2) Containers of property held for sale;
       i. "Electronic Data", except as provided                                   or
           under Additional Coverages — Electronic
           Data and Computers. This Paragraph i.                              ( 3) Photographic or scientific instru-
           does not apply to your "stock" of pre-                                  ment lenses.
           packaged software
        j. Outdoor swimming pools.
Page 2 of 36          Includes copyrighted material of ISO, Inc. with its permission                   BPM PI 1008
                                                       INSURED COPY                                                        ?
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 25 of 125




       c. For loss or damage by theft, the follow-                        ( 4) We will pay up to an additional
          ing types of property are covered only                               $25,000 for debris removal expense,
          up to the limits shown:                                              for each location, in any one occur -
                                                                               rence of physical loss or damage to
          (1) $10,000 for furs, fur garments and                               Covered Property, if one or both of
              garments trimmed with fur .
                                                                               the following circumstances apply :
          ( 2) $10, 000 for jewelry , watches, watch
                                                                                (a) The total of the actual debris
               movements, jewels, pearls, precious
                                                                                    removal expense plus the
               and semi-precious stones, bullion,
                                                                                    amount we pay for direct physi-
               gold, silver , platinum and other pre-
                                                                                    cal loss or damage exceeds the
               cious alloys or metals. This limit                                   Limit of Insurance on the Cov-
               does not apply to jewelry and
                                                                                    ered Property that has sustained
               watches worth $500 or less per item.
                                                                                    loss or damage.
  5.   Additional Coverages                                                     (b) The actual debris removal ex -
       Unless otherwise stated or excluded in the                                   pense exceeds 25% of the sum
       Declarations, the following Additional Cover -                               of the deductible plus the
       ages apply and are in addition to the appli-                                 amount that we pay for direct
       cable Limits of Insurance.                                                   physical loss or damage to the
                                                                                    Covered Property that has sus-
       a. Debris Removal                                                            tained loss or damage.
           (1) Subject to Paragraphs (3) and (4),
                                                                          Therefore, if Paragraphs (4)(a) and / or
               we will pay your expense to remove
                                                                          ( 4)( b) apply , our total payment for direct
               debris of Covered Property caused
               by or resulting from a Covered
                                                                          physical loss or damage and debris re-
               Cause of Loss that occurs during
                                                                          moval expense may reach but will never
                                                                          exceed the Limit of Insurance on the
               the policy period. The expenses will                       Covered Property that has sustained
               be paid only if they are reported to                       loss or damage, plus $ 25,000.
               us in writing within 180 days of the
               date of direct physical loss or dam-
               age.                                                      (5) Examples
           (2) Debris Removal does not apply to                      Example #1
                 costs to :                                               Limit of Insurance             $90,000
                                                                          Amount of Deductible           $ 500
                 (a) Extract "pollutants " from land or
                     water ; or                                            Amount of Loss                $50,000
                                                                           Amount of Loss Payable        $ 49,500
                 (b) Remove, restore or replace pol-
                     luted land or water.                                                                      —
                                                                                                  ($50,000 $ 500)
                                                                          Debris Removal Expense         $10, 000
           (3) Subject to the exceptions in Para-                         Debris Removal Expense $10,000
               graph ( 4) , the following provisions                       Payable
               apply :                                                    ( 10,000 is 20% of $50,000)
                 (a) The most that we will pay for the
                      total of direct physical loss or                         The debris removal expense is less
                      damage plus debris removal ex -                          than 25% of the sum of the loss
                      pense is the Limit of Insurance                          payable plus the deductible. The
                      applicable to the Covered Prop-                          sum of the loss payable and the de-
                      erty that has sustained loss or                          bris removal expense ( $ 49,500 +
                      damage.                                                  $10,000 = $59, 500) is less than the
                 ( b) Subject to Paragraph (a) above,                          Limit of Insurance. Therefore the full
                      the amount we will pay for de-                           amount of debris removal expense is
                      bris removal expense is limited                          payable in accordance with the
                      to 25% of the sum of the de-                             terms of Paragraph (3).
                      ductible plus the amount that we
                      pay for direct physical loss or
                      damage to the Covered Property
                      that has sustained loss or dam-
                      age.




B P M P 1 1008                 Includes copyrighted material of ISO, Inc. with its permission              Page 3 of 36
                                                      INSURED COPY
            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 26 of 125




     Example # 2                                                          c.   Fire Department Service Charge
                 Limit of Insurance          $90,000                           When the fire department is called to
                 Amount of Deductible        $ 500                             save or protect Covered Property from a
                 Amount of Loss              $80,000                           Covered Cause of Loss, we will pay up
                 Amount of Loss Payable      $79,500                           to $25,000 for your liability for fire de-
                                       ($80,000 - $500)                        partment service charges:
                 Debris Removal Expense      $30,000                           (1) Assumed by contract or agreement
                 Debris Removal Expense $10,000                                    prior to loss; or
                 Payable:
                                                                               (2) Required by local ordinance.
                 Basic Amount                $10,500
                 Additional Amount           $19,.500                     d. Collapse
                                                                               (1) With respect to buildings:
                       The basic amount payable for debris                          ( a) Collapse means an abrupt falling
                       removal expense under the terms of                                down or caving in of a building
                       Paragraph (3) is calculated as fol-                               or any part of a building with the
                       lows: $80,000 ($ 79,500 + $500) x .25                             result that the building or part of
                       = $20,000; capped at $10,500) . The                               the building cannot be occupied
                       cap applies because the sum of the                                for its intended purpose;
                       loss payable ($79,500) and the basic
                       amount payable for debris removal                            ( b) A building or any part of a build-
                       expense ($10,500) cannot exceed                                   ing that is in danger of falling
                       the Limit of Insurance ( $90,000).                                down or caving in is not consid-
                                                                                         ered to be in a state of collapse;
                       The additional amount payable for
                       debris removal expense is provided                           ( c) A part of a building that is stand-
                       in accordance with the terms of                                   ing is not considered to be in a
                       Paragraph (4), because the debris                                 state of collapse even if it has
                       removal expense ( $ 30,000) exceeds                               separated from another part of
                       25% of the loss payable plus the de-                              the building; and
                       ductible ( $30,000 is 37.5% of                               (d) A building that is standing or
     •rT   - -- -- - - $80,000) ,- and because the sum of
                            "                      "


                                                                                         any part of a building that is
                                                                                                 "




                       the loss payable and debris removal                               standing is not considered to be
                       expense ($ 79, 500 + $30,000 =                                    in a state of collapse even if it
                       $109,500) would exceed the Limit of                               shows evidence of cracking,
                       Insurance ($ 90,000). The additional                              bulging, sagging, bending, lean-
                       amount of covered debris removal                                  ing, settling, shrinkage or ex-
                       expense is $25,000, the maximum                                   pansion.
                       payable under Paragraph (4). Thus
                                                                               ( 2) We will pay for direct physical loss
                       the total payable for debris removal
                                                                                    or damage to Covered Property,
                       expense in this example is $30,000.
                                                                                    caused by collapse of a building or
           b.   Preservation Of Property                                            any part of a building that is insured
                if it is necessary to move Covered Prop-                            under this policy or that contains
                erty from the described premises to pre-                            Covered Property insured under this
                serve it from loss or damage by a Cov-                              policy, if the collapse is caused by
                ered Cause of Loss, we will pay for any                             one or more of the following :
                direct physical loss of or damage to that                          (a) The ’'specified causes of loss" or
                property:                                                              breakage of building glass, all
                (1) While it is being moved or while                                   only as insured against in this
                      temporarily stored at another loca-                              policy ;
                      tion ; and                                                   ( b) Decay that is hidden from view,
                ( 2) Only if the loss or damage occurs                                  unless the presence of such de-
                     within 90 days after the property is                               cay is known to an insured prior
                     first moved.                                                       to collapse;
                                                                                   (c) Insect or vermin damage that is
                                                                                        hidden from view, unless the
                                                                                        presence of such damage is
                                                                                        known to an insured prior to
                                                                                        collapse;
Page 4 of 36            Includes copyrighted material of ISO, Inc. with its permission                    BPM P 1 1008
                                                           INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 27 of 125




              ( d) Weight of people or personal                                      (a) The collapse was caused by a
                    property ;                                                           cause of loss listed in Para-
                                                                                         graphs (2)(a) through ( 2)(f) of
              (e) Weight of rain that collects on a
                                                                                         this Additional Coverage;
                    roof ; or
                                                                                      (b) The personal property which
              (f) Use of defective material or
                                                                                           collapses is inside a building ;
                    methods in construction, re-
                                                                                           and
                    modeling or renovation if the
                    collapse occurs during the                                        (c) The property which collapses is
                    course of the construction, re-                                        not of a kind listed in Para-
                    modeling or renovation. How-                                           graph (3) above, regardless of
                    ever , if the collapse occurs after                                    whether that kind of property is
                    construction, remodeling or                                            considered to be personal prop-
                    renovation is complete and is                                          erty or real property.
                    caused in part by a cause of                                      The coverage stated in this Para-
                    loss listed in Paragraphs (a)                                     graph (4) does not apply to personal
                    through (e), we will pay for the                                  property if marring and / or scratch-
                    loss or damage even if use of                                     ing is the only damage to that per -
                    defective material or methods in                                  sonal property caused by the col-
                    construction , remodeling or                                      lapse.
                    renovation, contributes to the
                    collapse.                                                         Collapse of personal property does
                                                                                      not mean cracking, bulging, sag-
               The criteria set forth in Paragraphs                                   ging, bending, leaning, settling,
               (1) (a) through (1)( d) do not limit the                               shrinkage or expansion.
               coverage otherwise provided under
               this Additional Coverage for the                                  ( 5) This Additional Coverage, Collapse,
               causes of loss listed in Paragraphs                                    will not increase the Limits of Insur -
               (2)(a) , (2)(d) and (2)(e).                                            ance provided in this policy.
          (3) With respect to the following prop-                      e.        Water Damage, Other Liquids, Powder
               erty:                                                             Or Molten Material Damage

                 (a)    Awnings ;                                                If loss or damage caused by or resulting
                                                                             •
                                                                                 from covered water or other liquid , pow -
                                                                                               -



                 (b)    Gutters and downspouts;                                  der or molten material occurs, we will
                 ( c)   Yard fixtures ;                                          also pay the cost to tear out and replace
                                                                                 any part of the building or structure to
                 ( d)   Outdoor swimming pools;
                                                                                 repair damage to the system or appli-
                 (e)  Piers, wharves and docks;                                  ance from which the water or other sub-
                 (f)  Beach or diving platforms or                               stance escapes.
                      appurtenances;                                             We will not pay the cost to repair any de-
                 ( g) Retaining walls; and                                       fect that caused the loss or damage; but
                                                                                 we will pay the cost to repair or replace
                 (h) Walks, roadways and other                                   damaged parts of fire extinguishing
                      paved surfaces;                                            equipment if the damage:
               if the collapse is caused by a cause                               ( 1) Results in discharge of any sub-
               of loss listed in Paragraphs ( 2) ( b)                                  stance from an automatic fire protec -
               through (2) (f ), we will pay for loss or                               tion system; or
               damage to that property only if such
               loss or damage is a direct result of                              ( 2) Is directly caused by freezing .
               the collapse of a building insured
               under this policy and the property is                    f.       Business Income And Extra Expense
               Covered Property under this policy.                               When the Declarations show that you
          ( 4) If personal property abruptly falls                               have coverage for Business Income and
               down or caves in and such collapse                                Extra Expense, the following Additional
               is not the result of collapse of a                                Coverage applies:
               building, we will pay for loss or dam-                            (1) Business Income
                age to Covered Property caused by
               such collapse of personal property                                (a) We will pay for the actual loss of
               only if:                                                              Business Income you sustain
                                                                                     due to the necessary "suspen -
                                                                                     sionM of your '‘operations ' during
                                                                                                                     1




                                                                                     the "period of restoration". The
B P M P 1 1008                  Includes copyrighted material of ISO, Inc. with its permission              Page 5 of 36
                                                       INSURED COPY
                                                           ..   : »•'

       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 28 of 125




                   "suspension" must be caused                                       tually repaired, rebuilt or re-
                  by direct physical loss of or                                      placed and ’’operations" are
                  damage to property at the de-                                      resumed; and
                  scribed premises. The loss or                                 (il) Ends on the earlier of :
                  damage must be caused by or
                                                                                     i. The date you could re-
                  result from a Covered Cause of
                                                                                          store your "operations",
                  Loss. With respect to loss of or
                                                                                          with reasonable speed,
                  damage to personal property in
                                                                                          to the level which would
                  the open or personal property in
                                                                                          generate the Business
                  a vehicle, the described prem-
                  ises include the area within
                                                                                          Income amount that
                                                                                          would have existed if no
                  1,000 feet of the site at which the
                                                                                          direct physical loss or
                  described premises are located.
                                                                                          damage had occurred;
                  With respect to the requirements                                          or
                  set forth in the preceding para-
                                                                                      ii.   60 consecutive days af -
                  graph, if you occupy only part
                                                                                            ter the date determined
                   of the site at which the de-
                                                                                            in   Paragraph    ( a) (i)
                   scribed premises are located,
                                                                                            above, unless a greater
                   your premises means:
                                                                                            number of consecutive
                    (i) The portion of the building                                         days is shown in the
                         which you rent, lease or oc -                                      Declarations.
                         cupy ; and
                                                                                   However , Extended Business
                    (ii) Any area within the building                              Income does not apply to loss
                         or on the site at which the                               of Business Income incurred as
                         described premises are lo -                               a result of unfavorable business
                         cated, if that area services,                             conditions caused by the impact
                         or is used to gain access to,                             of the Covered Cause of Loss in
                         the described premises.                                   the area where the described
               ( b) Business Income means the:                                     premises are located.
                    (i) Net - Income - (Net Profit - or                       ( b) Loss of Business Income must
                                                                                   be caused by direct physical
                                                                                                                         -
                         Loss before income taxes)
                         that would have been                                      loss or damage at the described
                         earned or incurred if no                                  premises caused by or resulting
                         physical loss or damage had                               from any Covered Cause of
                         occurred, but not including                               Loss.
                         any Net Income that would                       ( 3) Extra Expense
                         likely have been earned as a
                         result of an increase in the                        (a) We will pay the necessary Extra
                         volume of business due to                               Expense you incur during the
                       favorable business condi-                                 "period of restoration" that you
                       tions caused by the impact                                would not have incurred if there
                       of the Covered Cause of                                   had been no direct physical loss
                       Loss on customers or on                                   or damage to property at the
                       other businesses ; and                                    described premises. The loss or
                                                                                 damage must be caused by or
                  (ii) Continuing normal operat-                                 result from a Covered Cause of
                       ing expenses incurred, in-                                Loss. With respect to loss of or
                       cluding payroll.                                          damage to personal property in
          (2) Extended Business Income                                           the open or personal property in
                                                                                 a vehicle, the described prem-
               (a) If the necessary "suspension" of                              ises include the area within
                   your "operations" produces a                                  1,000 feet of the site at which the
                   Business Income loss payable
                                                                                 described premises are located.
                   under this policy, we will pay for
                   the actual loss of Business In -                               With respect to the requirements
                   come you incur during the pe-                                  set forth in the preceding para-
                   riod that:                                                     graph, if you occupy only part
                                                                                  of the site at which the de-
                   (i) Begins on the date property
                                                                                  scribed premises are located,
                        except finished stock is ac -
                                                                                  your premises means:
Page 6 of 36         Includes copyrighted material of ISO, Inc. with its permission                  BPM P 1 1008
                                                        INSURED COPY
                                                                                                                              .   rr


       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 29 of 125




                 (i) The portion of the building                                      following the date of direct
                      which you rent, lease or oc -                                   physical loss or damage, subject
                      cupy; and                                                       to the limit shown in any one
                                                                                      occurrence.
                 (ii) Any area within the building
                      or on the site at which the                      9   -   Ordinance Or Law — Increased Period
                      described premises are lo -                              Of Restoration
                      cated, if that area services,                            (1) When :
                      or is used to gain access to,
                      the described premises.                                     (a) A Covered Cause of Loss oc~
             (b) Extra Expense means expense                                           curs to property at the de-
                    incurred:                                                          scribed premises; and
                                                                                  ( b) The Declarations show that you
                    (i) To avoid or minimize the
                                                                                       have coverage for Business In-
                        "suspension" of business                                       come and Extra Expense;
                        and to continue "opera-
                        tions”:                                                   We will pay for the actual loss of
                                                                                  Business Income you sustain and
                        L At the described prem-
                                                                                  reasonable and necessary Extra Ex -
                            ises ; or
                                                                                  pense you incur during the in-
                            ii. At replacement premises                           creased period of "suspension " of
                                 or at temporary loca-                            "operations” caused by or resulting
                                 tions, including reloca-                         from the enforcement of any ordi -
                                 tion expenses, and                                nance or law that:
                                 costs to equip and op-
                                                                                  (a) Regulates the construction, re-
                                 erate the replacement or
                                                                                       pair or replacement of any prop-
                                 temporary locations.
                                                                                       erty;
                    (ii) To minimize the "suspen-
                             sion" of business if you                              (b) Requires the tearing down or
                             cannot continue "opera-
                                                                                       replacement of any parts or
                             tions".                                                   property not damaged by a Cov-
                                                                                       ered Cause of Loss; and
                    ( iii) To:
                                                                                   (c) Is in force at the time of the loss.
                        ’ - -L   Repair - or replace any
                                                                               ( 2) This Additional Coverage applies
                                  property; or
                                                                                    only to the period that would be re-
                             ii. Research, replace or re-                           quired, with reasonable speed, to
                             store the lost informa-                                reconstruct, repair, or replace the
                             tion on damaged "valu-                                 property to comply with the mini-
                           able     papers     and                                  mum requirements of the ordinance
                           records"                                                 or law.
                       to the extent it reduces the                            ( 3) This Additional Coverage does not
                       amount of loss that other -                                  apply to :
                       wise would have been pay-
                       able under Additional Cov -                                 ( a) Loss due to an ordinance or law
                       erage f . Business Income                                        that:
                       and Extra Expense.
                                                                                        (I) You were required to com-
          ( 4) If the Declarations show for Busi-                                            ply with before the loss,
               ness Income and Extra Expense:                                                even if the property was un-
                                                                                             damaged; and
                 (a) Actual loss for 12 consecutive
                     months, then we will pay for the                                   (ii) You failed to comply with; or
                     loss of Business Income and                                   ( b) Costs associated with the en -
                     Extra Expense that occurs                                          forcement of any ordinance or
                     within 12 consecutive months                                       law that requires any insured or
                     following the date of direct                                       others to test for, monitor , clean
                     physical loss or damage; or
                                                                                   up, remove, contain , treat, detoxify,
                 ( b) Actual loss up to 12 consecutive                             or neutralize, or in any way respond
                      months subject to a maximum                                  to, or assess the effects of "pollut -
                      dollar limit, then we will pay for                           ants".
                      loss of Business Income and
                      Extra Expense that occurs
                      within 12 consecutive months

B P M P 1 1008                  Includes copyrighted material of ISO, Inc. with its permission                 Page 7 of 36
                                                        INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 30 of 125




                 ( 4) Paragraph B.1.a. Ordinance Or Law                            (1) 30 consecutive days after the time of
                      Exclusion, does not apply to this                                that action; or
                      Additional Coverage.
                                                                                   ( 2) When your Business Income cover -
                 ( 5) The most we will pay for loss under                               age ends;
                      this Additional Coverage in any one
                                                                                   whichever is later.
                      occurrence is $25,000 at each de-
                      scribed premises.                                            The definitions of Business Income and
                                                                                   Extra Expense contained in the Busi-
                 (6) Payments made under this Addi-                                ness Income and Extra Expense Addi-
                     tional Coverage are in addition to                            tional Coverage also apply to this Civil
                     the applicable Limits of Insurance.                           Authority Additional Coverage. The Civil
     h. Pollutant Clean Up And Removal
                                                                                   Authority Additional Coverage is not
                                                                                   subject to the Limits of Insurance of Sec -
          We will pay your expense to extract "pol-                                      —
                                                                                   tion I Property.
          lutants" from land or water at the de-
          scribed premises if the discharge, dis-                          J   -   Money Orders And 'Counterfeit Money”
          persal, seepage, migration , release or                                  We will pay for loss resulting directly
          escape of the "pollutants " is caused by                                 from your having accepted in good faith,
          or results from a Covered Cause of Loss                                  in exchange for merchandise, "money"
          that occurs during the policy period. The                                or services:
          expenses will be paid only if they are re-                               (1) Money orders issued by any post of -
          ported to us in writing within 180 days of                                    fice, express company or bank that
          the date on which the Covered Cause of                                        are not paid upon presentation; or
          Loss occurs.
                                                                                   ( 2) "Counterfeit money" that is acquired
          This Additional Coverage does not apply
           to costs to test for , monitor or assess
                                                                                        during the regular course of busi-
          the existence, concentration or effects of                                    ness.
          "pollutants". But we will pay for testing                                The most we will pay for any loss under
           which is performed in the course of ex-                                 this Additional Coverage is the Limit of
           tracting the "pollutants " from the land or                             Insurance for Business Personal Prop-
        -  water
           • •   .      -                — ..    ••
                                                                               erty .
                 The most we will pay for each location                     k. Forgery Or Alteration
                 under this Additional Coverage is
                 $25, 000 for the sum of ail such expenses
                                                                               ( 1) We will pay for loss resulting directly
                                                                                     from forgery or alteration of , any
                 arising out of Covered Causes of Loss
                 occurring during each separate 12                                   check , draft, promissory note, bill of
                 month period of this policy.                                        exchange or similar written promise
                                                                                     of payment in "money" that you or
      i.         Civil Authority                                                     your agent has issued, or that was
                 When the Declarations show you have                                 issued by someone who imperson -
                 coverage for Business income and Extra                              ates you or your agent .
                 Expense, we will pay for the actual loss
                 of Business Income you sustain and                                ( 2) If you are sued for refusing to pay
                 necessary Extra Expense caused by ac -                                 the check , draft, promissory note,
                                                                                        bill of exchange or similar written
                 tion of civil authority that prohibits ac -
                                                                                        promise of payment in "money", on
                 cess to the described premises due to
                                                                                        the basis that it has been forged or
                 direct physical loss of or damage to
                                                                                        altered, and you have our written
                 property, other than at the described
                                                                                        consent to defend against the suit ,
                 premises, caused by or resulting from
                                                                                        we will pay for any reasonable legal
                 any Covered Cause of Loss.
                                                                                        expenses that you incur in that de-
                 The coverage for Business Income will                                  fense.
                 begin immediately after the time of that
                 action and will apply for a period of up                          (3) For the purpose of this coverage,
                 to thirty consecutive days after coverage                             check includes a substitute check as
                 begins.                                                               defined in the Check Clearing for the
                                                                                       21st Century Act, and will be treated
                 The coverage for necessary Extra Ex -
                                                                                       the same as the original it replaced.
                 pense will begin immediately after the
                 time of that action and ends:


Page 8 of 36                Includes copyrighted material of ISO, Inc. with its permission                   BPM P 1 1008
                                                            INSURED COPY
                                    ..:w
                                     *
                                              •••




           Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 31 of 125




            (4) The most we will pay for any loss,                                  When the increased cost is a
                including legal expenses, under this                                consequence of enforcement of
                Additional Coverage is $25,000                                      the minimum requirements of
                unless a higher Limit of Insurance is                               the ordinance or law.
                shown in the Declarations.                                          However :
      [.    Ordinance Or Law                                                   ( b) This coverage applies only if the
            In the event of damage by a Covered                                     restored or remodeled property
            Cause of Loss to a building that is Cov-                                is intended for similar occu-
            ered Property, we will pay for :                                        pancy as the current property ,
                                                                                    unless such occupancy is not
            (1) Coverage 1 - Loss To The Undam-                                     permitted by zoning or land use
                aged Portion Of The Building                                        ordinance or law.
                 The loss in value of the undamaged                                 (i) If the building is repaired or
                 portion of the building as a conse-                                    replaced at the same prem-
                 quence of enforcement of an ordi-                                      ises , or if you elect to re-
                 nance or law that requires demoli-                                     build at another premises,
                 tion of undamaged parts of the same                                    the most we will pay is the
                 building.                                                              increased cost of construc -
                 (a) If the property is repaired or re-                                 tion at the same premises ,
                      placed on the same or another                                 (ii) If the ordinance or law re-
                      premises , we will not pay more                                    quires relocation to another
                      than the amount you actually                                       premises, the most we will
                      spend to repair, rebuild or re-                                    pay is the increased cost of
                      construct the building, but not                                    construction at the new
                      for more than the amount it                                        premises.
                      would cost to restore the build-                          (c) We will not pay :
                      ing on the same premises and to
                      the same height, floor area, style                            (i) Until the property is actually
                      and comparable quality of the                                      repaired or replaced, at the
                      original property insured.                                         same or another premises;
                                                                                         and
                 ( b) If the property is - not repaired or
                      replaced, we will not pay more                                (ii) Unless the repairs or re-
                      than the actual cash value of the                                  placement are made as soon
                      building at the time of the loss.                                  as reasonably possible after
                                                                                         the loss or damage, not to
            (2) Coverage 2 - Demolition Cost                                             exceed two years. We may
                 The cost to demolish and dear the                                       extend this period in writing
                 site of undamaged parts of the same                                     during the two years.
                 building, as a consequence of en-                              (d) The increased cost to repair , re-
                 forcement of an ordinance or law                                   build, or reconstruct tenant’ s
                 that requires demolition of such un-                               improvements and betterments
                 damaged property.                                                  caused by enforcement of build-
                 We will not pay more than the                                      ing, zoning or land use require-
                 amount you actually spend to de-                                   ments at the described premises
                 molish and clear the site of the de-                               Paragraph E.5.d. Property Loss
                 scribed premises.                                                  Conditions Loss Payment does
             (3) Coverage 3 — Increased Cost Of                                     not apply this Additional Cover -
                 Construction                                                       age.

                 (a) The increased cost to:
                     (0 Repair or reconstruct dam-
                        aged portions of that build-
                        ing; and / or
                      (ii) Reconstruct or remodel un-
                           damaged portions of that
                           building , whether or not
                           demolition is required;



B P M P 1 1008                  Includes copyrighted material of ISO, Inc. with its permission            Page 9 of 36
                                                         INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 32 of 125




        ( 4) Combined Limit                                                      But coverage applies only in re-
                                                                                 sponse to the minimum re-
            Under this Additional Coverage the                                   quirements of the ordinance or
            most we will pay for loss for the total                              law. Losses and costs incurred
            of Coverages 1, 2, 3 in any one oc -                                 in complying with recommended
            currence is $ 50,000 for each Build -                                actions or standards that exceed
            ing that is Covered Property. Para-                                  actual requirements are not cov -
            graph B.1.a. Ordinance Or Law                                        ered under this Additional Cov-
            Exclusion does not apply to this                                     erage.
            Additional Coverage.                                            ( b) The building sustains direct
        (5) We will not pay under Coverage 1, 2,                                 physical damage:
            or 3 for :                                                           (i) That is covered under this
            (a) Enforcement of any ordinance                                            policy and such damage re-
                or law which requires the demo-                                         sults in enforcement of the
                lition, repair , replacement, re-                                       ordinance or law; or
                construction, remodeling or                                       (ii) That is covered under this
                remediation of property due to                                          policy and direct physical
                contamination by "pollutants" or                                        damage that is not covered
                due to the presence, growth,                                            under this policy , and the
                proliferation, spread of any ac-                                        building damage in its en-
                tivity of "fungi", wet or dry rot or                                    tirety results in enforcement
                bacteria; or                                                            of the ordinance or law.
            ( b) The costs associated with the                                    (ili) But if the damage is not
                 enforcement of any ordinance or                                        covered under this policy ,
                 law which requires any insured                                         and such damage is the
                 or others to test for, monitor ,                                       subject of the ordinance or
                 clean up, remove, contain , treat ,                                    law, then there is no cover -
                 detoxify or neutralize, or in any                                      age under this endorsement
                 way respond to , or assess the                                         even if the building has also
                 effects of "pollutants", "fungi",                                      sustained covered direct
                 wet or dry rot or bacteria.                                            physical damage
            ( c) Loss due to any ordinance or                                ( c) We will not pay the full amount
                 law that :                                                       of loss otherwise payable under
                  (i) You were required to com-                                   the terms of this Additional Cov -
                       ply with before the loss,                                  erages 1, 2 and / or 3. Instead,
                       even if the building was un-                               we will pay a proportion of such
                       damaged ; and                                              loss; meaning the proportion
                                                                                  that the covered direct physical
                  (ii) You failed to comply with.
                                                                                  damage bears to the total direct
         (6) Application Of Coverages                                             physical damage.
                The Coverages provided apply only                                (Paragraph) 8. of this Additional
                if the following conditions are satis-                           Coverage provides an example
                fied, and are then subject to the                                of this procedure.)
                qualifications set forth in 6.(c) :                              However, if the covered direct
                (a) The ordinance or law:                                        physical damage alone would
                                                                                 have resulted in enforcement of
                    (i) Regulates the demolition,                                the ordinance or law, then we
                         construction or repair of                               will pay the full amount of loss
                         buildings, or establishes                               otherwise payable under terms
                         zoning or land use require-                             of this Additional Coverages 1, 2
                         ments at the described                                  and / or 3 of this Additional Cov -
                         premises ; and                                          erage.
                    (ii) Is in force at the time of
                                                                         (7) Example of Proportionate Loss
                         loss.
                                                                             Payment for Ordinance or Law Cov -
                                                                             erage Losses ( procedure as set
                                                                             forth in Section 6( c) of this Addi-
                                                                             tional Coverage.


Page 10 of 36        Includes copyrighted material of ISO, Inc. with its permission                BPM P 1 1008
                                                       INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 33 of 125




             Assume:                                                         The most we will pay under this Ad-
                                                                             ditional Coverage is $10,000 unless
                Wind is a Covered Cause of
                                                                             a higher Limit of Insurance is indi-
                Loss. Flood is an excluded
                                                                             cated in the Declarations.
                Cause of Loss;
                                                                         (2) We will reduce the amount of your
                The building has a value of
                                                                             Business Income loss, other than
                $ 200,000;                                                   Extra Expense, to the extent you
                Total direct physical damage to                              can resume "operations", in whole or
                building: $100, 000;                                         in part, by using any other available:
                    The ordinance or law in this ju -                        (a) Source of materials; or
                    risdiction is enforced when
                    building damage equals or ex -                           ( b) Outlet for your products.
                    ceeds 50% of the building ’s                         (3) If you do not resume "operations",
                    value;                                                   or do not resume "operations" as
                    Portion of direct physical dam-                          quickly as possible, we will pay
                    age that is covered ( caused by                          based on the length of time it would
                    wind) : $30,000;                                         have taken to resume "operations"
                                                                             as quickly as possible.
                    Portion of direct physical dam-
                    age that is not covered ( caused                     (4) Dependent property means property
                    by flood) : $70,000; and                                 owned by others whom you depend
                    Loss under Ordinance or Law                              on to :
                    Coverage 3 of this endorsement:                          (a) Deliver materials or services to
                    $60,000.                                                     you, or to others for your ac -
                 Step 1: Determine the proportion                                count. But services does not
                 that the covered direct physical                                mean water, communication or
                 damage bears to the total direct                                power supply services ;
              physical damage.                                               ( b) Accept your products or ser-
              $30,000 divided by $100, 000 = .30                                  vices;
              Step 2: Apply that proportion to the                           ( c) Manufacture your products for
              Ordinance or Law loss.                                              delivery to your customers un-
                              -
              $60,000 x .30 $18,000
              In this example, the most we will pay
                                                                                  der contract for sale; or
                                                                             (d) Attract customers to your busi-
              under this endorsement for the Cov -                                ness.
              erage 3 loss is $18,000, subject to                            The dependent property must be lo-
              the applicable Combined Limit of In-                           cated in the coverage territory of this
              surance and any other applicable                               policy.
              provisions.                                                (5) The coverage period for Business
              NOTE : The same procedure applies                              Income and Extra Expense under
              to losses under Coverages 1 and 2                              this Additional Coverage:
              of this Additional Coverage.
                                                                              (a) Begins immediately after the time
      m. Business Income And Extra Expense                                        of direct physical loss or dam-
         From Dependent Properties                                                age caused by or resulting from
         ( 1) If coverage is being provided for                                   any Covered Cause of Loss at
              Business Income and Extra Ex -                                      the premises of the dependent
              pense, we will pay for the actual loss                              property ; and
              of Business Income you sustain and                              ( b) Ends on the date when the
              reasonable and necessary extra ex -                                  property at the premises of the
              pense you incur due to physical loss                                 dependent property should be
              or damage at the premises of a de-                                   repaired, rebuilt or replaced with
              pendent property caused by or re-                                    reasonable speed and similar
               sulting from any Covered Cause of                                   quality.
              Loss including "electronic vandal-
              ism".                                                       (6) The Business Income and Extra Ex-
                                                                              pense coverage period, as stated in
                                                                              Paragraph (5), does not include any
                                                                              increased period required due to the
                                                                              enforcement of any ordinance or law
                                                                              that:
B P M P 1 1008                Includes copyrighted material of ISO, Inc. with its permission           Page 11 of 36
                                                    INSURED COPY
            ..

       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 34 of 125




                 (a) Regulates the construction, use                     p. Electronic Data And Computers
                     or repair, or requires the tearing                     (1) We will pay for direct physical loss
                     down of any property ; or                                  or damage to "Electronic Data" and
                 ( b) Requires any insured or others                            "Computers " at the described prem-
                      to test for, monitor, clean up,                           ises resulting from a Covered Cause
                      remove, contain , treat, detoxify                         of Loss including "electronic vandal-
                      or neutralize, or in any way re-                          ism". The most we will pay under
                      spond to , or assess the effects                          this Additional Coverage for "Elec -
                      of "pollutants".                                          tronic Data" and "Computers " is
                                                                                $ 50,000 unless a higher Limit of In-
                 The expiration date of this policy will
                                                                                surance is shown in the Declara-
                 not reduce the Business Income
                                                                                tions.
                 coverage period.
         (7) The definitions of Business Income                             ( 2) The most we will pay under this Ad -
             or Extra Expense contained in the                                   ditional Coverage for loss of or
             Business Income and Extra Expense                                   damage to duplicates of your "elec-
             Additional Coverage also applies to                                 tronic data" while stored at a sepa-
             this Business Income And Extra Ex -                                 rate premises from where your
             pense From Dependent Properties                                     original "electronic data" are kept, in
             Additional Coverage.                                                any one occurrence, is the Elec-
                                                                                 tronic Data and Computers limit of
      n. Glass Expenses                                                          insurance.
         (1) We will pay for expenses incurred to                            (3) The most we will pay under this Ad-
             put up temporary plates or board up                                 ditional Coverage for loss or dam-
             openings if repair or replacement of                                age to "electronic data" or "com-
             damaged glass is delayed.                                           puters" you newly acquire in any
         (2) We will pay for expenses incurred to                                one occurrence is $100,000.
             remove or replace obstructions                                  ( 4) The most we will pay under this Ad-
             when repairing or replacing glass                                    ditional Coverage for loss or dam-
             that is part of a building. This does
                                                                                  age to "electronic data" or "com-
             not include removing or replacing                                    puters" at a newly acquired location
             window displays.                                                     is $100,000.
      o. Fire Extinguisher Systems Recharge Ex-                                  With respect to Paragraphs p.(3)
         pense                                                                   and p.( 4) above, the insurance un -
          (1) We will pay :                                                      der the Additional Coverage will end
                                                                                 when any of the following first oc -
                 (a) The cost of recharging or re-                               curs:
                     placing , whichever is less, your
                     fire extinguishers and fire extin -                         (a) This Policy expires;
                     guishing systems ( including hy -                           (b) 180 days expire after you ac -
                     drostatic testing if needed) if                                 quire the "electronic data",
                     they are discharged on or within                                "computers" or premises;
                     1, 000 feet of the described prem-
                                                                                 (c) Report values to us.
                     ises; and
                                                                                 You agree to pay an additional pre-
              (b) For loss or damage to Covered
                                                                                 mium, if required, from the date you
                  Property if such loss or damage
                                                                                 acquired the property or location.
                  is the result of an accidental dis-
                  charge of chemicals from a fire                            (5) The most we will pay under this Ad-
                  extinguisher or a fire extinguish-                             ditional Coverage for loss or dam-
                  ing system.                                                    age to "electronic data" or "com-
                                                                                 puters" while in transit or off
          (2) No coverage will apply if the fire ex -
                                                                                 premises at a temporary location
              tinguishing system is discharged
                                                                                 anywhere in the world for up to
              during installation or testing.
                                                                                 ninety days is $50,000. Paragraph
          (3) The most we will pay under this Ad-                                F.4.b., Coverage Territory does not
              ditional Coverage is $10,000 in any                                apply.
              one occurrence.                                                (6) The following exclusions do not ap-
                                                                                 ply to this Additional Coverage;

Page 12 of 36         Includes copyrighted material of ISO, Inc. with its permission                   BPM P 1 1008
                                                          INSURED COPY
      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 35 of 125




             (a) Paragraph B. 2.a. , Electrical Ap-                      r.   Limited Coverage For 'Fungi”, Wet Rot,
                  paratus;                                                    Dry Rot And Bacteria
             ( b) Paragraphs B.2.l.( 6) , B.2.l.(7).(a)                       (1) The coverage described in Para-
                  and B„ 2.!.(7) .( b) , Other Types Of                           graphs r.( 2) and r.( 6) only applies
                 Loss;                                                            when the "fungi", wet or dry rot or
                                                                                  bacteria are the result of a "specified
        (7) The following additional exclusions
                                                                                  cause of loss" other than fire or
            apply to this Additional Coverage:                                    lightning that occurs during the pol-
            (a) We will not pay for loss or dam-                                  icy period and only if all reasonable
                 age caused by or resulting from                                  means were used to save and pre-
                 any of the following:                                            serve the property from further
                                                                                  damage at the time of and after that
                 ( i) Programming errors, omis-                                   occurrence.
                       sions or incorrect instruc-
                       tions to a "computer ". But if                         ( 2) We will pay for loss or damage by
                       programming errors , omis-                                  "fungi", wet or dry rot or bacteria. As
                       sions or incorrect instruc-                                 used in this Limited Coverage, the
                       tions to a "computer " results                              term loss or damage means:
                       in a "specified cause of loss"
                       of "computers", we will pay                                (a) Direct physical loss or damage
                       for the loss or damage                                           to Covered Property caused by
                       caused by that "specified                                        "fungi", wet or dry rot or bacte-
                       cause of loss" of "com-                                          ria, including the cost of removal
                       puters".                                                         of the "fungi", wet or dry rot or
                                                                                        bacteria;
                 (ii) Unauthorized viewing, copy-
                       ing or use of "electronic                                  ( b) The cost to tear out and replace
                       data" ( or any proprietary or                                    any part of the building or other
                       confidential information or                                      property as needed to gain ac -
                       intellectual property) by any                                    cess to the "fungi", wet or dry
                        person, even if such activity                                   rot or bacteria; and
                       is characterized as theft;                                 (c) The cost of testing performed af -
                 (iii) Unexplained or . indetermin-                                     ter removal, repair , replacement
                        able failure, malfunction or                                    or restoration of the damaged
                        slow down of a computer                                         property is completed , provided
                        system, including electronic                                    there is a reason to believe that
                        data or the inability to ac -                                   "fungi", wet or dry rot or bacteria
                        cess or properly manipulate                                     are present.
                        data;                                                 (3) The coverage described under this
                  (iv) Computer fraud and Elec -                                  Limited Coverage is limited to
                        tronic Funds transfer fraud.                              $15, 000. Regardless of the number
                                                                                   of claims, this limit is the most we
     q. Interruption Of Computer Operations                                       will pay for the total of all loss or
        When the Declarations show that you                                        damage arising out of all occur -
        have coverage for Business Income and                                      rences of "specified causes of loss "
        Extra Expense and subject to all provi-                                    ( other than fire or lightning) which
        sions of that Additional Coverage, you                                     take place in a 12-month period
        may extend the insurance that applies to                                   ( starting with the beginning of the
        Business Income and Extra Expense to                                       present annual policy period). With
        apply to a "suspension " of "operations "                                  respect to a particular occurrence of
        caused by an interruption in computer                                      loss which results in "fungi", wet or
        operations due to destruction or corrup-                                   dry rot or bacteria, we will not pay
        tion of "electronic data" due to a Covered                                 more than the total of $15,000 even
        Cause of Loss including "electronic van -                                  if the "fungi", wet or dry rot or bacte-
        dalism".                                                                   ria continues to be present or active,
                                                                                   or recurs , in a later policy period.
         Payments made under this coverage are
         included in and not in addition to any
         limits of insurance applying to Business
         Income and Extra Expense.




BPM P 1 1008                 Includes copyrighted material of ISO, Inc. with its permission                  Page 13 of 36
                                                          INSURED COPY
      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 36 of 125




        (4) The coverage provided under this                                    tained during the delay ( regard-
            Limited Coverage does not increase                                  less of when such a delay oc-
            the applicable Limit of Insurance on                                curs during the ’’period of
            any Covered Property. If a particular                               restoration ") , but such coverage
            occurrence results in loss or dam-                                  is limited to 30 days. The days
            age by "fungi”, wet or dry rot or bac -                             need not be consecutive.
            teria, and other loss or damage, we                      s. Reward Payment
            will not pay more, for the total of all
                                                                        (1) We will reimburse you for rewards
            loss or damage, than the applicable
            Limit of Insurance on the affected                              paid as follows:
            Covered Property.                                                (a) Up to $ 10,000 to an eligible per -
                                                                                 son for information leading to
             If there is covered loss or damage to
                                                                                 the arrest and conviction of any
             Covered Property, not caused by
                                                                                 person or persons committing a
             "fungi” wet or dry rot or bacteria,
                                                                                 crime resulting in loss of or
             loss payment will not be limited by                                 damage to Covered Property
             the terms of this Limited Coverage,
                                                                                 from a Covered Cause of Loss.
             except to the extent that "fungi”, wet
                                                                                 However , we will pay no more
             or dry rot or bacteria causes an in-
                                                                                 than the lesser of the following
             crease in the loss. Any such in-
                                                                                 amounts:
             crease in the loss will be subject to
             the terms of this Limited Coverage.                                 (i) Actual cash value of the
                                                                                      Covered Property at the
         (5) The terms of this Limited Coverage
                                                                                      time of loss or damage, but
             do not increase or reduce the cov -                                      no more than the amount
             erage provided under the Water
                                                                                      required to repair or replace
              Damage, Other Liquids , Powder Or
                                                                                      it ; or
              Molten Material Damage or Collapse
              Additional Coverages.                                              (ii) The amount determined by
                                                                                      the loss settlement proce-
         (6) The following applies only if Busi-                                      dure applicable to the Cov -
             ness Income and Extra Expense                                            ered Property under the
             Coverage applies to the described                                        Loss Payment Condition.
             premises and only if the "suspen -
             sion" of "operations" satisfies all the                         ( b) Up to $10,000 to an eligible per-
             terms and conditions of the applica-                                 son for the return of stolen Cov -
             ble Business Income and Extra Ex -                                   ered Property, when the loss is
             pense Additional Coverage.                                           caused by theft. However, we
                                                                                  will pay no more than the lesser
                (a) If the loss which resulted in                                 of the following amounts:
                    "fungi”, wet or dry rot or bacteria                           (i) Actual cash value based on
                    does not in itself necessitate a                                  the condition of the Covered
                    "suspension" of "operations”, but                                 Property at the time it is re-
                    such "suspension" is necessary                                    turned, but no more than
                    due to loss or damage to prop-                                    the amount required to re-
                    erty caused by "fungi", wet or                                    pair or replace it or ;
                    dry rot or bacteria, then our
                    payment under the Business In-                                (ii) The amount determined by
                    come and Extra Expense is lim-                                     the loss settlement proce-
                    ited to the amount of loss                                         dure applicable to the re-
                    and / or expense sustained in a                                    turned Covered Property
                     period of not more than 30 days.                                  under the Loss Payment
                     The days need not be consecu-                                     Condition.
                    tive.                                                ( 2) This Additional Coverage applies
                (b) If a covered "suspension" of                              subject to the following conditions:
                    "operations" was caused by loss                           (a) An eligible person means that
                    or damage other than "fungi",                                 person designated by a law en-
                    wet or dry rot or bacteria, but                               forcement agency as being the
                    remediation of "fungi”, wet or dry                            first to voluntarily provide the in -
                    rot or bacteria prolongs the "pe-                             formation leading to the arrest
                    riod of restoration", we will pay                             and conviction or return of the
                    for loss and / or expense sus-

Page 14 of 36        Includes copyrighted material of ISO, Inc. with its permission                 BPM P 1 1008
                                                      INSURED COPY
     Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 37 of 125




                 stolen Covered Property, and                          u. Expediting Expenses
                 who is not :                                             (1) In the event of direct physical loss of
                 (i) You or any family member ;                               or damage to Covered Property
                                                                              caused by or resulting from a Cov-
                 ( ii) Your employee or any of his                            ered Cause of Loss, we will pay for
                       or her family members;                                 the reasonable and necessary addi-
                 (iii) An employee of a law en-                               tional expenses you incur to make
                       forcement agency;                                      temporary repairs, or expedite per -
                 (iv ) An employee of a business                              manent replacement, at the premises
                       engaged in property protec -                           sustaining loss or damage. Expedit-
                       tion;                                                  ing expenses include overtime
                                                                              wages and the extra cost of express
                 (v ) Any person who had cus -                                or other rapid means of transporta-
                       tody of the Covered Prop-                               tion. Expediting expenses do not
                       erty at the time the theft was                         include expenses you incur for the
                       committed; or                                          temporary rental of property or tem-
                  (vi) Any person involved in the                              porary replacement of damaged
                       crime.                                                  property.
            ( b) No reward will be reimbursed                               ( 2) With respect to this Additional Cov-
                  unless and until the person ( s)                               erage, equipment breakdown to
                  committing the crime is ( are)                                 covered equipment will not be con-
                  convicted or the Covered Prop-                                 sidered a Covered Cause of Loss,
                  erty is returned.                                              even if otherwise covered elsewhere
            (c) The lesser of the amount of the                                  in this Coverage Form.
                  reward or $10,000 is the most
                                                                            (3) The most we will pay under this Ad -
                  we will reimburse for loss under
                                                                                ditional Coverage in any one occur -
                  this Additional Coverage in any
                                                                                rence is $ 25, 000, regardless of the
                  one occurrence.                                               number of premises involved.
    t.   Claim Expenses
                                                                       v.   Fine Arts
         (1) We will pay for all reasonable ex -
             pense you. incur at our request to
                               ,                                            (1) We will pay for direct physical loss
             assist us in:                                                      of or damage to "fine arts” which are
                                                                                owned by:
              (a) The investigation of a claim; or
                                                                                (a) You; or
              ( b) The determination of the amount
                   of loss, such taking inventory.                              ( b) Others and in your care, cus -
                                                                                     tody or control;
         ( 2) We will not pay for :
                                                                                     caused by or resulting from a
              (a) Expenses to prove that loss or                                     Covered Cause of Loss, includ-
                   damage is covered;                                                ing while on exhibit, anywhere
              ( b) Expenses incurred under Sec -                                     within the Coverage Territory.
                   tion E. Property Loss Condi-                             (2) The breakage limitation under Para-
                   tions , Paragraph 2, Appraisal;                              graph A.4.b does not apply to this
              ( c) Expenses incurred for examina-                               Additional Coverage.
                   tions under oath; or
                                                                            ( 3) Paragraph B. Exclusions, in Section
              (d) Expenses or percentages billed                                 I - Property does not apply to this
                   by and payable to attorneys, or                               Additional Coverage except for :
                   independent or public adjusters.
                                                                                (a) Paragraph B.1.b. Earth Move-
              (e) The most we will pay for ex -                                      ment;
                   penses you incur under this
                   Additional Coverage is $5,000                                ( b) Paragraph B.1„ c. Governmental
                   regardless of the number of                                       Action;
                   premises involved.                                            ( c) Paragraph B.1.d Nuclear Elaz-
                                                                                      ard ;
                                                                                 (d) Paragraph B.1.1 War and Mili-
                                                                                      tary Action;
                                                                                 (e) Paragraph B.1,g. Water ;


BPMP 1 1008                 Includes copyrighted material of ISO, Inc. with its permission               Page 15 of 36
                                                        INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 38 of 125




                                .
             (f) Paragraph B 2.e.Frozen Plumb-                                  (c) You report that premises to us;
                  ing; and                                                          or
             ( g) Paragraph B. 2.k Neglect.                                       (d) The Business Income and Extra
                                                                                      Expense is more specifically in-
         (4) The following exclusions are added
                                                                                      sured.
             to this Additional Coverage:
                                                                                  We will charge you additional pre-
             We will not pay for loss or damage                                   mium for premises reported from the
             caused by or resulting from:                                         date you acquire that premises.
             (a) Wear and tear , any quality in the                          ( 4) Payments made under this Addi-
                  property that causes it to dam-                                 tional Coverage are in addition to
                  age or destroy itself , gradual de-                             the applicable Limits of insurance.
                  terioration, insects, birds, ro -
                  dents or other animals;                               x. Temporary Relocation Of Property
             (b) Dampness or dryness of atmos-                             (1) If Covered Property is removed from
                  phere, or changes in or ex -                                 the described premises and stored
                  tremes of temperature;                                       temporarily at a location you own,
             ( c) Any repairing , restoration or re-
                                                                               lease or operate while the described
                                                                               premises is being renovated or re-
                  touching process; or
                                                                               modeled, we will pay for direct
             (d) Faulty packaging .                                            physical loss or damage to that
         (5) The most we will pay for loss or                                  stored property:
             damage under this Additional Cov-                                   (a) Caused by or resulting from a
             erage in any one occurrence is                                          Covered Cause of Loss;
             $25,000, unless a higher limit for
             "fine arts" is shown in the Declara-                                ( b) Up to $50,000 at each temporary
                tions.                                                                location in any one occurrence;
                                                                                      and
      w. Business Income And Extra Expense —
                                                                                  (c) During the storage period up to
         Newly Acquired Premises
                                                                                      90 consecutive days but not be-
         (1) When the Declarations show that                                          yond expiration of this policy.
             you have coverage for Business In-
                                                                             ( 2) This Additional Coverage does not
             come and Extra Expense, we will
                                                                                  apply it the stored property is more
             pay for the actual loss of Business
             Income you sustain and reasonable
                                                                                  specifically insured.
             and necessary Extra Expense you                            y.   Outdoor Trees, Shrubs, Plants And
             incur due to the "suspension" of                                Lawns
             your "operations” during the "period
                                                                             ( 1) We will pay for direct physical loss
             of restoration ”. The "suspension "
                                                                                  of or damage to outdoor trees,
             must be caused by or resulting from
             a Covered Cause of Loss at any                                       shrubs, plants and lawns ( other
             premises you newly acquire by pur -                                  than "stock") located at the de-
             chase or lease (other than at fairs,                                 scribed premises caused by or re-
             trade shows or exhibitions).                                         sulting from a Covered Cause of
                                                                                  Loss.
          ( 2) The most we will pay for this Addi-
                                                                             ( 2) The most we will pay for loss or
               tional Coverage for the sum of Busi -
               ness Income and Extra Expense you
                                                                                  damage under this Additional Cov -
                                                                                  erage in any one occurrence is
               incur in any one occurrence is
                                                                                  $ 3,000 at each described premises.
               $ 250,000 at each newly acquired
               premises.                                                     (3) Debris removal, because of covered
                                                                                 loss or damage to outdoor trees,
          (3) Insurance under this Additional
                                                                                 shrubs, plants and lawns, is in-
              Coverage for each newly acquired
                                                                                 cluded within the limits described in
              premises will end when any of the
                                                                                 Paragraph ( 2) above.
              following first occurs:
                                                                   6.   Coverage Extensions
                (a) This policy expires;
                ( b) 90 days expire after you acquire                   In addition to the Limits of Insurance of Sec -
                                                                        tion I - Property , you may extend the insur -
                     that premises ;
                                                                        ance provided by this policy as provided be-
                                                                        low.
Page 16 of 36        Includes copyrighted material of ISO, Inc. with its permission                   B P M P 1 1008
                                                    INSURED COPY
                                                                                                 .-.;v

      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 39 of 125




    Except as otherwise provided, the following                                   building that would qualify as
    Extensions apply to property located in or                                    covered property ; or
    on the building described in the Declarations                             (c) You report values to us .
    or in the open ( or in a vehicle) within 1,000
                                                                              We will charge you additional pre-
    feet of the described premises.
                                                                              mium for values reported from the
    a. Newly Acquired Or Constructed Prop-                                    date you acquire the property or be-
        erty                                                                  gin construction of that part of the
        (1) Buildings                                                         building that would qualify as cov-
                                                                              ered property.
             If this policy covers Buildings, you                    b.   Property Off Premises
             may extend that insurance to apply
             to:                                                          You may extend the insurance provided
             (a) Your new buildings while being                           by this policy to apply to your Covered
                                the described prem-                       Property while:
                  built on
                  ises; and                                               (1) In the course of transit;
             ( b) Buildings you acquire at prem-                          ( 2) Temporarily at a premises you do
                  ises other than the one de-                                  not own, lease or operate;
                  scribed, intended for :
                                                                          (3) At any fair , trade show or exhibition ,
                  (i) Similar use as the building                             or
                        described in the Declara-
                        tions; or                                         ( 4) In the care, custody or control of
                   (ii) Use as a warehouse.                                    your salespersons.
                   The most we will pay for loss or                       ( 5) This Coverage Extension does not
                   damage under this Extension is                              apply to :
                   $500,000 at each building.
                                                                              (a)    '’money " and "securities";
        ( 2)  Business     Personal Property
                                                                              ( b)   "valuable papers and records";
               If this policy covers Business Per -                           (c)    "computers";
               sonal Property, you may extend that
               insurance to apply to :                                        (d) "electronic data";
               (a) Business Personal Property, in -                           (e) ‘fine arts";
                     cluding such property that you                           (f ) accounts receivable;
                     newly acquire, at any location
                                                                              ( g) personal effects; or
                     you acquire;
                                                                               (h) property temporarily at a prem-
               (b) Business Personal Property, in-
                                                                                   ises for more than 90 consecu-
                     cluding such property that you
                                                                                   tive days.
                     newly acquire, located at your
                     newly constructed or acquired                        ( 6) The most we will pay for loss or
                     buildings at the location de-                             damage under this Extension is
                     scribed in the Declarations; or                           $25,000.
                ( c) Business Personal Property that                 c.   Outdoor Property
                     you newly acquire, located at
                                                                          You may extend the insurance provided
                     the described premises.
                                                                          by this policy to apply to direct physical
                The most we will pay for loss or                          loss of or damage to the following out-
                damage under this Extension is                            door property at the described premises
                $ 250,000 at each building.                               caused by or resulting from a Covered
         ( 3) Period Of Coverage                                          Cause of Loss:
                                                                          ( 1) Radio or television antennas (includ-
               With respect to insurance on or at
                                                                               ing microwave or satellite dishes )
               each newly acquired or constructed
                                                                               and their lead -in wiring, masts or
               property, coverage will end when
                                                                               towers; or
               any of the following first occurs :
               (a) This policy expires;                                   ( 2) Bridges, walks , roadways, patios
                                                                               and other paved surfaces.
               ( b) 180 days expire after you ac      -
                    quire the property or begin con   -                   (3) The most we will pay for loss or
                    struction of that part of the                             damage under this Extension in any
                                                                              one occurrence is $10,000.

BPMP 1 1008                  Includes copyrighted material of ISO, Inc. with its permission                Page 17 of 36
                                                      INSURED COPY
      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 40 of 125




        ( 4) Debris removal, because of a cov -                               For 'Valuable papers and records"
             ered loss or damage to outdoor                                   not at the described premises, the
             property , as described in Para-                                 most we will pay is $25,000.
             graphs (1) and ( 2), is included                             ( 4) Loss or damage to 'Valuable papers
             within the limits described in Para-                              and records" will be valued at the
             graph (3) above.                                                  cost of restoration or replacement of
                                                                               the lost or damaged information. To
     d. Personal Effects
                                                                               the extent that the contents of the
        You may extend the insurance that ap-                                  ’Valuable papers and records" are
        plies to Business Personal Property at                                 not restored, the 'Valuable papers
        the described premises to apply to per -                               and records " will be valued at the
        sonal effects owned by you, your offi-                                 cost of replacement with blank mate-
        cers, your partners or "members", your                                 rials of substantially identical type.
        "managers" or your employees. The
        most we will pay for theft of your em-                            (5) Paragraph B Exclusions in Section I
                                                                                           .


        ployee’s tools or equipment used in your                              — Property does not apply to this
        business is $5,000 per person.                                        Coverage Extension except for:
        The most we will pay for loss or damage                               (a) Paragraph B.1.C. , Governmental
        under this Extension is $25,000 at each                                    Action;
        described premises.                                                   ( b) Paragraph             Nuclear Haz-
     e. Valuable Papers And Records                                                ard;
        (1) You may extend the insurance that                                 (c) Paragraph B.1.f . , War And Mili-
             applies to Business Personal Prop-                                    tary Action;
             erty to apply to direct physical loss                            ( d) Paragraph B„ 2.f . , Dishonesty ;
             or damage to ' Valuable papers and
             records" that you own, or that are in                            (e) Paragraph B.2.g. ,     False Pre-
             your care, custody or control                                        tense;
             caused by or resulting from a Cov-                               (f ) Paragraph B. 2.m.( 2) , Errors Or
             ered Cause of Loss. This Coverage                                     Omissions; and
             Extension includes the cost to re-
                                                                              ( g) Paragraph B.3.
             search, replace or restore the lost in-
             formation on ’Valuable papers and                       f.   Accounts Receivable
             records" for which duplicates do not                         (1) You may extend the insurance that
             exist.                                                           applies to Business Personal Prop-
         (2) This Coverage Extension does not                                 erty to apply to accounts receivable.
                                                                              We will pay:
                apply to:
              (a) Property held as samples or for                              (a) All amounts due from your cus -
                   delivery after sale; and                                         tomers that you are unable to
                                                                                    collect;
              ( b) Property in storage away from
                    the premises shown in the Dec-                             ( b) Interest charges on any loan re-
                    larations.                                                      quired to offset amounts you are
                                                                                    unable to collect pending our
         ( 3) The most we will pay under this                                       payment of these amounts;
              Coverage Extension for toss or
              damage to ' Valuable papers and re-                              ( c) Collection expenses in excess of
              cords" in any one occurrence at the                                   your normal collection expenses
              described premises is $25,000,                                        that are made necessary by loss
               unless a higher Limit of Insurance                                   or damage; and
               for ' Valuable papers and records" is                           ( d) Other reasonable expenses that
               shown in the Declarations.                                           you incur to re-establish your
                                                                                    records of accounts receivable;




Page 18 of 36        Includes copyrighted material of ISO, Inc. with its permission                  BPM P 1 1008
                                                    INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 41 of 125




              that result from direct physical loss                  h. Non-Owned Detached Trailers
              or damage by any Covered Cause of                         (1) You may extend the insurance that
              Loss to your records of accounts                              applies to Your Business Personal
              receivable.                                                   Property to apply to loss or damage
         ( 2) The most we will pay under this                               to trailers that you do not own, pro -
              Coverage Extension for loss or                                vided that:
              damage in any one occurrence at                                (a) The trailer is used in your busi-
              the described premises, is $ 25,000,                               ness
              unless a higher Limit of Insurance
              for accounts receivable is shown in                             ( b) The trailer is in your care, cus-
              the Declarations.                                                    tody or control at the premises
                                                                                    described in the Declarations;
             For accounts receivable not at the                                     and
             described premises the most we will                               ( c) ( c) You have a contractual re-
             pay is $ 25,000.
                                                                                    sponsibility to pay for loss or
         (3) Paragraph B. Exclusions in Section i                                   damage to the trailer.
             - Property does not apply to this                            ( 2) We will not pay for any loss or dam-
             Coverage Extension except for :
                                                                               age that occurs:
             (a) Paragraph B. 1.C . , Governmental
                                                                              (a) While the trailer is attached to
                  Action ;
                                                                                  any motor vehicle or motorized
             ( b) Paragraph            Nuclear Haz -                              conveyance, whether or not the
                  ard;                                                            motor vehicle or motorized con-
             ( c) Paragraph            War And Mili-                              veyance is in motion; or
                  tary Action;                                                ( b) During the hitching or unhitch -
             ( d) Paragraph B.2.f . , Dishonesty ;                                 ing operations, or when a trailer
                                                                                    becomes accidentally unhitched
             (e) Paragraph B.2.g. , False Pre-                                      from a motor vehicle or motor -
                  tense;                                                            ized conveyance.
             (f ) Paragraph B.3. ; and                                    ( 3) The most we will pay for loss or
             (g) Paragraph B.5, , Accounts Re-                                 damage under this Extension is
                  ceivable Exclusion .                                         $ 5,000.
      g. Theft Damage To Building                                         ( 4) This insurance is excess over the
         (1) When a Limit of Insurance is shown                                amount due ( whether you can col-
              in the Declarations for Business                                 lect on it or not) from any other in-
              Personal Property at the described                               surance covering such property.
              premises, you may extend that in -
              surance to apply to direct physical                    i.   Appurtenant Buildings And Structures
              loss or damage to the following                             (1) When a Limit of Insurance is shown
              caused by or resulting from theft or                            in the Declarations for Building at
              attempted theft :                                               the described Premises, you may ex -
                                                                              tend that insurance to apply to direct
              (a) That part of a building you oc -                            physical loss of or damage to inci-
                   cupy, but do not own, which                                dental appurtenant buildings or
                   contains Covered Property; and                             structures, within 1 , 000 feet of that
              ( b) Property within such non -owned                            described premises, caused by or
                   building used for maintenance                              resulting from a Covered Cause of
                   or service of such non-owned                               Loss.
                   building.
          (2) We will not pay under this Coverage
              Extension for loss or damage
              caused by or resulting from fire or
              explosion.




B P M P 1 1008               Includes copyrighted material of ISO, Inc. with its permission             Page 19 of 36
                                                      INSURED COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 42 of 125




           (2) When a Limit of Insurance is shown                               may extend the insurance that ap-
               in the Declarations for Business                                 plies to your Business Personal
               Personal Property at the described                               Property to apply to the unamortized
               premises , you may extend that in -                              value of tenants improvement and
               surance to apply to direct physical                              betterments that remain and that you
               loss of or damage to Business Per -                              were forced to abandon.
               sonal Property within incidental ap-
                                                                            ( 2) The most we will pay in any one oc-
               purtenant buildings or structures                                 currence for loss under this Cover -
               within 1,000 feet of that described                               age Extension is $25,000.
               premises, caused by or resulting
               from a Covered Cause of Loss. The                       I.   Lock And Key Replacement
               most we will pay in any one occur -
                                                                            ( 1) You may extend the coverage that
               rence for direct physical loss or
                physical damage to Business Per -                                applies to Building or Business Per -
                                                                                 sonal Property to apply to the costs
               sonal Property is $5,000.
                                                                                 of replacing locks on insured prem-
           (3) Incidental appurtenant buildings or                               ises made necessary by a lost or
               structures including but not limited                              stolen key or master key.
               to :
                                                                            ( 2) The most we will pay for this Cover -
                (a)    Storage buildings;                                        age Extension is $ 1,000.
                ( b)   Carports ;                                       ra Employee Dishonesty
                ( c)   Garages ;                                            (1) You may extend the coverage that
                ( d)   Pump houses;                                             applies to Business Personal Prop-
                                                                                erty to apply to direct loss of or
                (e)    Aboveground tanks;                                       damage to Business Personal Prop-
               Which have not been specifically de-                             erty and "money ” and "securities ” re-
               scribed in the Declarations.                                     sulting from dishonest acts commit -
           (4) The most we will pay for loss or                                 ted by any of your employees acting
               damage under this Coverage Exten       -                         alone or in collusion with other per -
                                                                                sons ( except you or your partner )
               sion in any one occurrence for any
               combination of loss of or damage to                              with the manifest intent to :
               Building and Business Personal                                   (a) Cause you to sustain loss or
               Property is $ 50,000, regardless of                                   damage; and also
               the number of described premises
                involved.                                                       ( b) Obtain financial benefit ( other
                                                                                    than    salaries,    commissions,
     1-    Lease Assessment                                                         fees, bonuses,       promotions,
           (1) You may extend the insurance that                                    awards, profit sharing, pensions
               applies to your Business Personal                                    or other employee benefits
               Property to apply to your share of                                   earned in the normal course of
               assessment charged to all tenants                                    employment) for :
               by the building owner as a result of                                 (i) Any employee; or
               direct physical damage caused by or                                  (ii) Any other person or organi-
               resulting from a Covered Cause of                                         zation.
               Loss to building property you oc -
               cupy as agreed to in your written                            ( 2) Additional Coverage:
               lease agreement .                                                Welfare and Pension Plan ERISA
            ( 2) We will pay no more that $2,500 in                             Compliance.
                 any one occurrence for this Cover-                             In compliance with certain provi-
                 age Extension.                                                 sions of the Employment Retirement
                                                                                Income Security Act ( ERISA) :
      k. Leasehold Improvements
                                                                                 ( a) For the purpose of this insur -
         (1) If your lease is cancelled in accor -
                                                                                      ance, the following are added as
             dance with a valid lease provision as
                                                                                      Named Insureds under this Em-
             the direct result of a Covered Cause
                                                                                      ployee Dishonesty Coverage:
             of Loss to property at the location in
             which you are a tenant, and you                                         (i) Any     Employee      Welfare
             cannot legally remove tenant im-                                            Benefit Plan, or
             provements and betterments, you
Page 20 of 36           Includes copyrighted material of ISO, Inc. with its permission                  BPM P 1 1008
                                                       INSURED COPY
     Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 43 of 125




               (ii) Any Employee Benefit Pen -                                (i) Whether acting alone or in
                     sion Plan ( hereafter called                                  collusion with other per -
                     Plan) owned, controlled or                                    sons; or
                     operated by you and which                                (ii) While performing services
                     you provide solely for the                                    for you or otherwise.
                     benefit of your employees.
                                                                          ( c) The only proof of which as to its
            b
           ( ) If  any  Plan is insured jointly with                           existence or amount is:
               any entity under this insurance,
                                                                               (i) An inventory computation;
               you or the Plan Administrator
                                                                                    or
               must select a Limit of Insurance
               under this Employee Dishonesty                                 (ii) A profit and loss computa-
               Coverage Extension that is suf -                                   tion.
                ficient to provide an amount of                       ( 4) The most we will pay for loss or
               insurance for each Plan that is                             damage in any one occurrence is
               at least equal to what is re-                               $25,000, unless another Limit of In-
               quired if each Plan were sepa-                              surance for Employee Dishonesty is
               rately insured.                                             shown in the Declarations.
           ( c) If the insured first named in the
                                                                      ( 5) All loss or damage:
                Declarations is an entity other
                than a Plan , any payment we                               (a) Caused by one or more per-
                make to that insured for loss                                   sons ; or
                sustained by any Plan will be
                held by that insured for the use                           ( b) Involving a single act or series
                and benefit of the Plan ( s) sus-                               of acts; is considered one oc -
                taining the loss.                                               currence.
                                                                      ( 6) If any loss is covered :
           (d) If two or more Plans are insured
                under this insurance, any pay-                            (a) Partly by this insurance; and
                ment we make for loss:
                                                                          ( b) Partly by any prior cancelled or
                (i) Sustained by two or more                                   terminated insurance that we or
                      plans or                                                 any affiliate had issued to you or
                 (ii) Of commingled funds or                                   any predecessor in interest ;
                      other property of two more                          the most we will pay is the larger of
                      Plans that arises out of one                        the amount recoverable under this
                      occurrence, is to be shared                         insurance or the prior insurance.
                      by each Plan sustaining loss
                      in the proportion that the                          We will pay only for loss or damage
                      amount of insurance re-                             you sustain through acts committed
                      quired for each such Plan                           or events occurring during the Pol-
                      under ERISA provisions                              icy Period. Regardless of the num-
                      bears    to     these    total                      ber of years this policy remains in
                      amounts.                                            force or the number of premiums
                                                                          paid , no Limit of Insurance cumu -
            (e) The deductible provision does                             lates from year to year or period to
                not apply to loss sustained by                            period.
                any Plan subject to ERISA
                which is insured under this in -                       ( 7) This Coverage Extension is can-
                surance.                                                    celled as to any employee immedi-
                                                                            ately upon discovery by:
        (3) We will not pay for loss or damage:
                                                                           (a) You; or
              (a) Resulting from any dishonest or
                                                                           (b) Any of your partners, "mem-
                  criminal act that you or any of                              bers", "managers”, officers or di-
                  your partners or ’'members '
                                                       1


                                                                               rectors not in collusion with the
                  commit whether acting alone or
                  in collusion with other persons.                             employee;
              ( b) Resulting from any dishonest
                   act committed by any of your
                   employees (except as provided
                   in Paragraph (1) , "managers” or
                   directors:


BPMP 1 1008                Includes copyrighted material of ISO, Inc. with its permission           Page 21 of 36
                                                       INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 44 of 125




            of any dishonest act committed by                                   (ii) Any natural person who is
            that employee before or after being                                      furnished temporarily to
            hired by you.                                                            you:
        (8) We will pay only for covered loss or                                     i.  To substitute for a per -
            damage sustained during the policy                                            manent employee as de-
             period and discovered no later than                                          fined in Paragraph (i)
             one year from the end of the policy                                          above, who is on leave;
             period.                                                                      or
                                                                                     ii.  To   meet seasonal or
         (9) If you ( or any predecessor in inter -
                                                                                          short-term work load
             est) sustained loss or damage dur -                                          conditions:
             ing the policy period of any prior in -
             surance that you could have                                         (iii) Any natural person who is
             recovered under that insurance ex -                                       leased to you under a writ-
             cept that the time within which to                                        ten agreement between you
             discover loss or damage had ex-                                           and a labor leasing firm, to
             pired, we will pay for it under this                                      perform duties related to the
             Coverage Extension, provided:                                             conduct of your business,
                                                                                       but does not mean a tempo -
             (a) This Additional Coverage be-                                          rary employee as defined in
                 came effective at the time of                                         Paragraph (ii) above;
                 cancellation or termination of the
                     prior insurance; and                                        (iv) Any natural person who is a
                                                                                        former employee, director ,
                ( b) The loss or damage would have                                      partner, member, "manager ",
                     been covered by this Coverage                                      representative or trustee re-
                     Extension had it been in effect                                    tained as a consultant while
                     when the acts or events causing                                    performing services for you;
                     the loss or damage were com-                                     or
                     mitted or occurred.
                                                                                 (v) Any natural person who is a
         ( 10) The insurance under Paragraph 9.                                        guest student or intern pur -
               above is part of, not in addition to ,                                  suing studies or duties, ex -
               the Limit of Insurance applying to                                      cluding, however , any such
               this Coverage Extension and is lim-                                     person while having care
               ited to the lesser of the amount re-                                    and custody of property
               coverable under :                                                       outside any building you
             (a) This Coverage Extension as of                                         occupy in conducting your
                  its effective date; or                                               business.
             ( b) The prior insurance had it re-                                 (vi) A trustee, officer, employee,
                  mained in effect.                                                    administrator or "manager ",
                                                                                       except an administrator or a
         (11) With respect to the Employee Dis-                                         "manager " who is an inde-
              honesty Coverage Extension in                                             pendent contractor , of any
              Paragraph 6,m. :                                                          Employee Welfare or Pen-
                                                                                        sion Benefit Plan ( hereafter
                (a) Employee means:
                                                                                       called Plan) insured under
                    (I) Any natural person :                                            this insurance; and
                        i. While in your service or                               (vii) Your director or trustee
                             for 30 days after termi-                                   while that person is han-
                             nation of service;                                         dling funds or other prop-
                        ii. Who you compensate                                          erty of any Plan insured un-
                             directly by salary, wages                                  der this insurance.
                             or commissions; and                             ( b) But employee does not mean:
                        iii. Who you have the right                               (i) Any agent, broker , factor,
                             to direct and control                                    commission merchant, con-
                             while performing ser -                                   signee, independent con-
                             vices for you:                                           tractor or representative of
                                                                                      the same general character ;
                                                                                      or


Page 22 of 36        Includes copyrighted material of ISO, Inc. with its permission                BPM P 1 1008
                                                       INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 45 of 125




                   (ii) Any "manager ", director or                      (2) In addition to the Limitations and
                        trustee except while per -                           Exclusions applicable to Section I     —
                        forming acts coming within                           Property , we will not pay for loss:
                        the usual duties of an em-                            (a) Resulting from accounting or ar -
                        ployee or as provided in                                  ithmetical errors or omissions;
                        Paragraph 11 (a) above.
                                                                              ( b) Due to the giving or surrender -
     n.   Outdoor Signs                                                            ing of property in any exchange
          (1) If:                                                                  or purchase; or
               (a) You are the building owner ; and                            (c) Of property contained in any
                                                                                   "money"-operated device unless
               ( b) A Limit of Insurance is shown in                               the amount of "money ' depos-
                                                                                                            1

                    the Declarations for Building;                                 ited in it is recorded by a con-
               At the described premises, you may                                  tinuous recording instrument in
               extend that insurance to apply to di-                               the device.
               rect physical loss of or damage to                         ( 3) Unless a specific limit is indicated in
               outdoor signs attached to the build-                            the Declarations, the most we will
               ing, or on or within 1,000 feet of the                          pay for loss in any one occurrence
               described premises, caused by or                                is $25,000 or the limit shown in the
               resulting from a Covered Cause of                               Declarations for Business Personal
               Loss.                                                           Property, whichever is higher :
          ( 2) If :
                                                                          (4) All loss:
              (a) You are a tenant; and
                                                                              (a ) Caused by one or more per -
              ( b) A Limit of Insurance is shown in                                sons ; or
                   the Declarations for Business
                    Personal Property ; and                                   ( b) Involving a single act or series
                                                                                   of related acts ;
              ( c) You own or are contractually
                 . obligated to repair or replace                             is considered one occurrence.
                    outdoor signs;                                        (5) You must keep records of all
                                                                              "money ' and "securities" so we can
                                                                                      1

              At the described premises, you may
              extend that insurance to apply to di-                           verify the amount of any loss or
              rect physical loss of or damage to                              damage.
              outdoor signs attached to the build-                     p. Limited Spoilage Coverage
              ing on or within 1,000 feet of the de-
              scribed premises , caused by or re-                         ( 1) When a Limit of Insurance is shown
               sulting from a Covered Cause of                                 in the Declarations for Business
              Loss.                                                            Personal Property at the described
                                                                               premises, you may extend that in-
          (3) Debris removal, because of a cov      -                          surance to apply to consequential
              ered loss of or damage to outdoor                                loss to your Business Personal
               signs, is included in the Limit of in-                          Property caused by a change in:
               surance as described in Paragraphs
               (1) and ( 2) above.                                             (a) Temperature; or
      o. Money And Securities                                                   ( b) Humidity ;
         ( 1) We will pay for loss of "money" and                               Caused by or resulting from a Cov -
              "securities" used in your business                                ered Cause of Loss to equipment
              while at a bank or savings institu      -                         situated at the described premises.
              tion, within your living quarters or                         ( 2) With respect to this Coverage Ex -
              the living quarters of your partners                              tension, breakdown to covered
              or any employee having use and                                    equipment will not be considered a
              custody of the property , at the de-                              Covered Cause of Loss, even if oth -
              scribed premises, or in transit be      -                         erwise covered elsewhere in this pol-
              tween any of these places, resulting                             icy.
              directly from:
                                                                           ( 3) Paragraphs       B. 2.L(7) (a)    and
                 (a) Theft , meaning any act of steal-                          B.2J.(7)(b) do not apply to this Cov -
                     ing ;                                                      erage Extension.
                 ( b) Disappearance; or
                 ( c) Destruction.

B P M P 1 1008                Includes copyrighted material of ISO, Inc. with its permission             Page 23 of 36
                                                        INSURED COPY
!. .              •r *•: ••




                Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 46 of 125




       B. Exclusions                                                                       we will pay for the loss or damage
                                                                                           caused by that fire or explosion.
          1. We will not pay for loss or damage caused
             directly or indirectly by any of the following.                           (5) Volcanic eruption, explosion or effu-
             Such loss or damage is excluded regardless                                    sion. But if volcanic eruption, explo -
             of any other cause or event that contributes                                  sion or effusion results in fire, build-
             concurrently or in any sequence to the loss.                                  ing glass breakage or volcanic
             These exclusions apply whether or not the                                     action, we will pay for the loss or
             loss event results in widespread damage or                                    damage caused by that fire, building
             affects a substantial area.                                                   glass breakage or volcanic action .
             a. Ordinance Or Law                                                           Volcanic action means direct loss or
                   ( 1) The enforcement of any ordinance                                   damage resulting from the eruption
                        or law :                                                           of a volcano when the loss or dam-
                                                                                           age is caused by :
                       (a) Regulating the construction, use
                                                                                           (a) Airborne volcanic blast or air -
                            or repair of any property; or                                       borne shock waves;
                       ( b) Requiring the tearing down of
                                                                                           ( b) Ash, dust or particulate matter ;
                            any property, including the cost                                    or
                            of removing its debris.
                                                                                           (c) Lava flow.
                   (2) This exclusion, Ordinance Or Law,
                       applies whether the loss results                                    All volcanic eruptions that occur
                       from:                                                               within any 168-hour period will con-
                                                                                           stitute a single occurrence.
                              (a) An ordinance or law that is en -
                                                                                           Volcanic action does not include the
                                  forced even if the property has
                                                                                           cost to remove ash, dust or particu-
                                  not been damaged; or                                     late matter that does not cause di-
                              ( b) The increased costs incurred to                         rect physical loss of or damage to
                                   comply with an ordinance or law                         Covered Property.
                                   in the course of construction,
                                   repair , renovation, remodeling                  c. Governmental Action
                                   or demolition of property or re-                    Seizure or destruction of property by
                                   moval of its debris, following a                    order of governmental authority.
                                   physical loss to that property.                     But we will pay for loss or damage
               b. Earth Movement                                                       caused by or resulting from acts of de-
                  (1) Earthquake, including any earth                                  struction ordered by governmental au-
                      sinking, rising or shifting related to                           thority and taken at the time of a fire to
                                                                                       prevent its spread, if the fire would be
                      such event;
                                                                                       covered under this policy.
                    (2) Landslide, including any earth sink-                        d. Nuclear Hazard
                        ing, rising or shifting related to such
                        event;
                                                                                       Nuclear reaction or radiation, or radioac -
                                                                                       tive contamination , however caused.
                    (3) Mine subsidence, meaning subsi-                                But if nuclear reaction or radiation , or
                        dence of a man -made mine, whether                             radioactive contamination, results in fire,
                        or not mining activity has ceased;                             we will pay for the loss or damage
                    ( 4) Earth sinking ( other than sinkhole                           caused by that fire.
                         collapse), rising or shifting including                    e. Power Failure
                         soil conditions which cause settling ,                        The failure of power or other utility ser -
                         cracking or other disarrangement of                           vice supplied to the described premises,
                         foundations or other parts of realty.
                                                                                       however caused, if the failure occurs
                         Soil conditions include contraction,                          away from the described premises. Fail-
                         expansion, freezing , thawing, ero -                          ure includes lack of sufficient capacity
                         sion, improperly compacted soil and
                                                                                       and reduction in supply.
                         the action of water under the ground
                         surface.                                                      But if the failure of power or other utility
                                                                                       service results in a Covered Cause of
                              But if Earth Movement, as described                       Loss, we will pay for the loss or damage
                              in Paragraphs ( 1) through ( 4)                           caused by that Covered Cause of Loss.
                              above, results in fire or explosion,


        Page 24 of 36              Includes copyrighted material of ISO, Inc. with its permission                 B P M P 1 1008
                                                                     INSURED COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 47 of 125




           This exclusion does not apply to loss or                                          media and records '* as may
           damage to "computer ( s) " and "electronic                                        be described elsewhere in
           data" .                                                                           this policy ;
     f.    War And Military Action                                                     (iii) "Computer ' operating sys-
                                                                                                       4



                                                                                             tems and related software;
           (1) War , including undeclared or civil
               war;                                                                    (iv) "Computer " networks ;
                                                                                       (v) Microprocessors           ("com-
           ( 2) Warlike action by a military force, in -
                                                                                             puter " chips) not part of any
                cluding action in hindering or de-
                                                                                             "computer " system; or
                fending against an actual or ex -
                pected attack, by any government,                                       (vi) Any other computerized or
                sovereign or other authority using                                           electronic equipment or
                military personnel or other agents;                                          components; or
                or                                                                 ( b) Any other products, and any
           (3) Insurrection , rebellion, revolution,                                    services, data or functions that
               usurped power , or action taken by                                       directly or indirectly use or rely
               governmental authority in hindering                                      upon, in any manner , any of the
               or defending against any of these.                                       items listed in Paragraph (a)
                                                                                        above;
      g. Water                                                                     due to the inability to correctly rec -
         (1) Flood , surface water , waves, tides,                                 ognize, distinguish, interpret or ac -
             tidal waves, overflow of any body of                                  cept one or more dates or times. An
             water, or their spray, all whether                                    example is the inability of computer
             driven by wind or not;                                                software to recognize the year 2000.
           ( 2) Mudslide or mudflow;                                           ( 2) Any advice, consultation, design,
                                                                                    evaluation , inspection, installation,
           (3) Water that backs up or overflows                                     maintenance, repair, replacement or
               from a sewer, drain or sump; or                                      supervision provided or done by
                                                                                    you or for you to determine, rectify
           ( 4) Water under the ground surface
                                                                                    or test for, any potential or actual
                pressing on , or flowing or seeping                                 problems described in Paragraph (1)
                through:
                                                                                    above.
                 (a) Foundations, walls, floors or                             However, if excluded loss or damage, as
                      paved surfaces ;                                         described in Paragraph (1) above results
                 ( b) Basements, whether paved or                              in a "specified cause of loss" under Sec-
                      not; or                                                  tion I - Property, we will pay only for the
                 (c) Doors, windows or other open-                             loss or damage caused by such "speci-
                 ings.                                                         fied cause of loss".
         But if Water, as described in Paragraphs                              We will not pay for repair, replacement
         (1) through ( 4), results in fire, explosion                          or modification of any items in Para-
         or sprinkler leakage, we will pay for the                             graph (1)(a) or (1) ( b) to correct any de-
         loss or damage caused by that fire, ex -                              ficiencies or change any features.
         plosion or sprinkler leakage.                                    i.   'Fungi '; Wet Rot, Dry Rot And Bacteria
      h. Certain Computer-Related Losses                                       Presence, growth , proliferation, spread
         (1) The failure, malfunction or inade-                                or any activity of "fungi", wet or dry rot
              quacy of :                                                       or bacteria.
                                                                               But if ’fungi", wet or dry rot or bacteria
                 (a) Any of the following, whether                             result in a "specified cause of loss ", we
                     belonging to any insured or to                            will pay for the loss or damage caused
                     others:                                                   by that "specified cause of loss".
                     (i) "Computer " hardware, in -                            This exclusion does not apply :
                         cluding microprocessors or
                         other electronic data proc -                          (1) When ’fungi", wet or dry rot or bac -
                         essing equipment as may be                                 teria result from fire or lightning; or
                         described elsewhere in this
                         policy;
                     ( ii) "Computer "      application
                           software or other "electronic

B P M P 1 1008                 Includes copyrighted material of ISO, Inc. with its permission                 Page 25 of 36
                                                           INSURED CCPY
                                 V




      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 48 of 125




          (2) To the extent that coverage is pro -                      e.   Frozen Plumbing
              vided in the Additional Coverage       —                       Water , other liquids, powder or molten
              Limited Coverage For "Fungi", Wet                              materia] that leaks or flows from plumb-
              Rot, Dry Rot And Bacteria ( con-                               ing , heating, air conditioning or other
              tained in the Limited Fungi or Bacte-                          equipment ( except fire protective sys-
              ria Coverage) if any, with respect to                          tems) caused by or resulting from freez-
              loss or damage by a cause of loss                              ing, unless ;
              other than fire or lightning.
                                                                             (1) You do your best to maintain heat in
 2. We will not pay for loss or damage caused                                     the building or structure; or
    by or resulting from any of the following :
                                                                             ( 2) You drain the equipment and shut
     a. Electrical Apparatus                                                      off the supply if the heat is not main -
          Artificially generated electrical current,                              tained.
          including electric arcing, that disturbs                      f.   Dishonesty
          electrical devices, appliances or wires.
                                                                             Dishonest or criminal acts by you, any-
          But if artificially generated electrical cur -
                                                                             one else with an interest in the property,
          rent results in fire, we will pay for the                          or any of your or their partners, "mem-
          loss or damage caused by fire.                                     bers " officers, ’'managers", employees,
          We will pay for loss or damage to "com-                            directors, trustees, authorized represen-
          puters) " due to artificially generated                            tatives or anyone to whom you entrust
          electrical current if such loss or damage                          the property for any purpose:
          is caused by or results from:
                                                                             (1) Acting alone or in collusion with oth -
          (1) An occurrence that took place within                                ers; or
               1,000 feet of the described premises ;
                or                                                           ( 2) Whether or not occurring during the
                                                                                  hours of employment.
          ( 2) Interruption of electric power sup-
                ply ,  power surge, blackout or                              This exclusion does not apply to acts of
                brownout if the cause of such oc -                           destruction by your employees ; but theft
                currence took place within 1 ,000 feet                       by employees is not covered.
                of the described premises.                                   With respect to accounts receivable and
     b. Consequential Losses
                                                                             "valuable papers and records ", this ex -
                                                                             clusion does not apply to carriers for
        Delay, loss of use or loss of market.                                hire.
     c.   Smoke, Vapor, Gas                                                  This exclusion does not apply to cover -
          Smoke, vapor or gas from agricultural                              age that is provided under the Employee
          smudging or industrial operations.                                 Dishonesty Coverage Extension.
      d. Steam Apparatus                                                g. False Pretense
          Explosion of steam boilers, steam pipes,                         Voluntary parting with any property by
          steam engines or steam turbines owned                            you or anyone else to whom you have
          or leased by you, or operated under                              entrusted the property if induced to do
          your control. But if explosion of steam                          so by any fraudulent scheme, trick, de-
          boilers, steam pipes, steam engines or                           vice or false pretense.
          steam turbines results in fire or combus -                     h. Exposed Property
          tion explosion , we will pay for the loss or
                                                                             Rain, snow, ice or sleet to personal
          damage caused by that fire or combus -
                                                                             property in the open.
          tion explosion. We will also pay for loss
          or damage caused by or resulting from                         i.   Collapse
          the explosion of gases or fuel within the                          Collapse, except as provided in the Ad-
          furnace of any fired vessel or within the                          ditional Coverage for Collapse. But if
          flues or passages through which the                                collapse results in a Covered Cause of
          gases of combustion pass.                                          Loss, we will pay for the loss or damage
                                                                             caused by that Covered Cause of Loss.




Page 26 of 36           Includes copyrighted material of ISO, Inc. with its permission                   B P M P 1 1008
                                                         INSURED COPY
                                                                                       . •..I
                                                                                            •:




            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 49 of 125




       j.    Pollution                                                     m. Errors Or Omissions
             We will not pay for loss or damage                               Errors or omissions in:
             caused by or resulting from the dis -                            (1) Programming, processing or storing
             charge, dispersal, seepage, migration,                               data, as described under "electronic
             release or escape of "pollutants" unless                             data" or in any "computer " opera-
             the discharge, dispersal, seepage, mi-                               tions ; or
             gration, release or escape is itself
             caused by any of the "specified causes                             ( 2) Processing or copying "valuable pa-
             of loss". But if the discharge, dispersal,                              pers and records".
             seepage, migration, release or escape of
             "pollutants" results in a "specified cause                       However , we will pay for direct physical
             of loss", we will pay for the loss or dam-                       loss or damage caused by resulting fire
             age caused by that "specified cause of                           or explosion if these causes of loss
             loss".                                                           would be covered by this coverage form.
       k.    Neglect                                                       n. Installation, Testing, Repair
             Neglect of an insured to use all reason-                         Errors or deficiency in design, installa-
             able means to save and preserve prop-                            tion, testing, maintenance, modification
             erty from further damage at and after the                        or repair of your "computer " system in -
             time of loss.                                                    cluding "electronic data".
      L.     Other Types Of Loss                                              However , we will pay for direct physical
                                                                              loss or damage caused by resulting
             (1) Wear and tear ;                                              "specified causes of loss" if these causes
             (2) Rust or other corrosion, decay, de-                          of loss would be covered by this cover -
                 terioration, hidden or latent defect or                        age form.
                 any quality in property that causes it                    o. Continuous Or Repeated Seepage Or
                 to damage or destroy itself ;                                Leakage Of Water
             (3) Smog ;                                                        Continuous or repeated seepage or
                                                                               leakage of water, or the presence or
             ( 4) Settling , cracking, shrinking or ex -                       condensation of humidity, moisture or
                  pansion ;                                                    vapor, that occurs over a period of 14
                                                                               days or more.
             ( 5) Nesting or infestation, or discharge
                  or release of waste products or se-                 3.   We will not pay for loss or damage caused
                  cretions, by insects, birds, rodents                     by or resulting from any of the following
                  or other animals;                                        Paragraphs a. through c. But if an excluded
                                                                           cause of loss that is listed in Paragraphs a.
             ( 6) Equipment breakdown including                            through c. results in a Covered Cause of
                  rupture or bursting caused by cen-                       Loss, we will pay for the loss or damage
                  trifugal force.                                          caused by that Covered Cause of Loss.
                 This exclusion does not apply with                        a. Weather Conditions
                 respect to the breakdown of "com-                            Weather conditions. But this exclusion
                 puters) ";                                                   only applies if weather conditions con-
             (7) The following causes of loss to per -                        tribute in any way with a cause or event
                 sonal property:                                              excluded in Paragraph B.1. above to
                                                                              produce the loss or damage.
                  (a) Dampness or dryness of atmos-
                       phere;                                              b. Acts Or Decisions

                  ( b) Changes in or extremes of tem-                         Acts or decisions, including the failure to
                       perature; or                                           act or decide, of any person, group, or -
                                                                              ganization or governmental body.
                  (c) Marring or scratching.
                                                                           c.   Negligent Work
             But if an excluded cause of loss that is
             listed in Paragraphs (1) through ( 7)                              Faulty, inadequate or defective:
             above results in a "specified cause of                             (1) Planning, zoning, development, sur -
             loss" or building glass breakage, we will                              veying, siting ;
             pay for the loss or damage caused by
             that "specified cause of loss" or building                         (2) Design, specifications, workman-
             glass breakage.                                                        ship, repair , construction, renova-
                                                                                    tion, remodeling, grading, compac-
                                                                                    tion;

B P M P 1 1008                 includes copyrighted material of ( SO, Inc. with its permission              Page 27 of 36
                                                       INSURED COPY
            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 50 of 125




                (3) Materials used in repair, construc-                        This exclusion applies only to the extent
                    tion, renovation or remodeling ; or                        of the wrongful giving, taking or with -
                                                                               holding.
                (4) Maintenance;
                                                                           b. Loss or damage caused by or resulting
              of part or all of any property on or off                         from bookkeeping, accounting or billing
              the described premises.                                          errors or omissions.
      4.   Business Income And Extra Expense                               c. Any loss or damage that requires any
           Exclusions                                                          audit of records or any inventory com-
           a.   We will not pay for:                                           putation to prove its factual existence.
                ( 1) Any Extra Expense, or increase of              C. Limits Of Insurance
                     Business Income loss, caused by or                  1-   The most we will pay for toss or damage in
                     resulting from:                                          any one occurrence is the applicable Limit of
                                                                              Insurance of Section I — Property shown in
                    (a ) Delay in rebuilding, repairing or
                                                                              the Declarations.
                         replacing the property or resum-
                         ing "operations" due to interfer -              2.   Inflation Guard
                         ence at the location of the re-                      a. The Limit of Insurance will automatically
                         building, repair or replacement                           increase by the annual percentage
                         by strikers or other persons;                             shown in the Declarations.
                    (b) Suspension, lapse or cancella-                        b. The amount of increase will be:
                        tion of any license, lease or con-                         (1) The limit that applied on the most
                        tract. But if the suspension,
                                                                                       recent of the policy inception date,
                        lapse or cancellation is directly
                                                                                       the policy anniversary date, or any
                        caused by the "suspension " of
                                                                                       other policy change amending the
                        "operations", we will cover such                               limit, times
                        loss that affects your Business
                        Income during the "period of                              ( 2) The percentage of annual increase
                        restoration ";                                                 shown in the Declarations, ex -
                    (c) Damage or destruction of fin-                                  pressed as a decimal ( example: 8%
                        ished "stock" you manufacture                                  is .08) , times
                        or wholesale; or
                                                                                  ( 3) The number of days since the be-
                    (d) The time required to reproduce                                 ginning of the current policy year , or
                        finished "stock" you manufacture                               the effective date of the most recent
                        or wholesale.                                                  policy change amending the limit,
                (2) Any other consequential loss.                                      divided by 365.

                With respect to this exclusion, "suspen-                              Example:
                sion" means:                                                        If: The applicable Building limit is
                (1) The partial slowdown or complete                                $100,000. The annual percentage in-
                    cessation of your business activities;                          crease is 8%. The number of days
                    and                                                             since the beginning of the policy
                                                                                    year (or last policy change) is 146.
                ( 2) That a part or all of the described                            The amount of increase is
                     premises is rendered untenantable,
                     if coverage for Business Income ap-                            $100,000 x .08 x 146 -fError ! Auto-
                     plies.                                                         Text entry not defined. 365 =
                                                                                    $3,200.
      5,   Accounts Receivable Exclusion
                                                                         3. Business Personal Property Limit - Seasonal
           The following additional exclusion applies to                    Increase
           the Accounts Receivable Coverage Exten-                          a. The Limit of Insurance for Business Per -
           sion :                                                               sonal Property will automatically in-
           We will not pay for:                                                 crease by 25% to provide for seasonal
           a. Loss or damage caused by or resulting                             variations.
               from alteration, falsification, concealment                    b. This increase will apply only if the Limit
               or destruction of records of accounts                             of Insurance shown for Business Per -
               receivable done to conceal the wrongful                           sonal Property in the Declarations is at
               giving , taking or withholding of "money",                        least 100% of your average monthly val-
               "securities" or other property.                                   ues during the lesser of:
    Page 28 of 36         Includes copyrighted material of ISO, Inc. with its permission                    BPM P 1 1008
                                                          INSURED COPY


!
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 51 of 125




            (1) The 12 months immediately preced-                           a.  Pay its chosen appraiser ; and
                ing the date the loss or damage oc-                         b.  Bear the other expenses of the appraisal
                curs; or                                                        and umpire equally.
            (2) The period of time you have been in                        If there is an appraisal, we will still retain our
                business as of the date the loss or                        right to deny the claim.
                damage occurs.                                          3. Duties In The Event Of Loss Or Damage
D. Deductibles                                                             a. You must see that the following are
                                                                                done in the event of loss or damage to
    .
   1 We will not pay for loss or damage in any
                                                                                Covered Property:
      one occurrence until the amount of loss or
      damage exceeds the Deductible shown in                                    ( 1) Notify the police if a law may have
      the Declarations. We will then pay the                                         been broken.
      amount of loss or damage in excess of the
      Deductible up to the applicable Limit of                                   (2) Give us prompt notice of the loss or
                                 —
      Insurance of Section I Property.                                               damage. Include a description of the
                                                                                     property involved.
   2.    Regardless of the amount of the Deductible,
         the most we will deduct from any loss or                                (3) As soon as possible, give us a de-
         damage for Glass or Outdoor Signs in any                                    scription of how, when and where
         one occurrence is the Glass Deductible or                                   the loss or damage occurred.
         Outdoor Signs Deductible shown in the
         Declarations:                                                           ( 4) Take all reasonable steps to protect
                                                                                      the Covered Property from further
         But this Glass Deductible or Outdoor Signs                                   damage, and keep a record of your
         Deductible will not increase the Deductible                                  expenses necessary to protect the
         shown in the Declarations. This Deductible                                   Covered Property , for consideration
         will be used to satisfy the requirements of                                  in the settlement of the claim. This
         the Deductible in the Declaration .                                          will not increase the Limits of Insur -
   3.    No deductible applies to the following                                       ance of Section I - Property. How-
         Additional Coverages:                                                        ever, we will not pay for any subse-
                                                                                      quent loss or damage resulting from
         a. Fire Department Service Charge;
                                                                                      a cause of loss that is not a Covered
         b. Business Income and Extra Expense;                                        Cause of Loss. Also, if feasible, set
         c. Civil Authority ;                                                         the damaged property aside and in
                                                                                      the best possible order for examina-
         d. Fire Extinguisher Systems Recharge Ex -                                   tion.
              pense
         e. Interruption Of Computer Operations ;                                (5) At our request , give us complete in -
                                                                                     ventories of the damaged and un-
         f. Reward Payment ;                                                         damaged property, include quanti-
          g. Lock And Key Replacement; and                                           ties, costs, values and amount of
          h. Preservation Of Property.                                               loss claimed,
E. Property Loss Conditions                                                      ( 6) As often as may be reasonably re-
                                                                                      quired, permit us to inspect the
   1. Abandonment                                                                     property proving the loss or damage
      There can be no abandonment of any prop-                                        and examine your books and re-
      erty to us.                                                                     cords.
    2.   Appraisal                                                                    Also permit us to take samples of
         If we and you disagree on the amount of                                      damaged and undamaged property
         loss, either may make written demand for an                                  for inspection, testing and analysis,
         appraisal of the loss. In this event, each                                   and permit us to make copies from
         party will select a competent and impartial                                  your books and records.
         appraiser . The two appraisers will select an                           ( 7) Send us a signed, sworn proof of
         umpire. If they cannot agree, either may re-                                 loss containing the information we
         quest that selection be made by a judge of a                                 request to investigate the claim. You
         court having jurisdiction. The appraisers will                               must do this within 60 days after our
         state separately the amount of loss. If they                                 request . We will supply you with the
         fail to agree, they will submit their differences                            necessary forms.
         to the umpire. A decision agreed to by any
         two will be binding. Each party will:


 B P M P 1 1008                 Includes copyrighted material of ISO, Inc. with its permission                  Page 29 of 36
                                                         INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 52 of 125




          (8) Cooperate with us in the investiga-                                age settled on an actual cash
              tion or settlement of the claim.                                   value basis, you may still make a
                                                                                 claim on a replacement cost ba-
          (9) Resume all or part of your "opera-                                 sis if you notify us of your intent
              tions" as quickly as possible.                                     to do so within 180 days after
                                                                                 the loss or damage.
      b. We may examine any insured under
         oath, while not in the presence of any                             ( b) We will not pay on a replace-
         other insured and at such times as may                                  ment cost basis for any loss or
         be reasonably required, about any mat-                                  damage:
         ter relating to this insurance or the claim,                            (i) Until the lost or damaged
         including an insured’s books and re-                                          property is actually repaired
         cords. In the event of an examination, an                                     or replaced; and
         insured ’s answers must be signed.
                                                                                 (ii) Unless the repairs or re-
 4.   Legal Action Against Us                                                         placement are made as soon
      No one may bring a legal action against us                                      as reasonably possible after
      under this insurance unless:                                                    the loss or damage.
      a. There has been full compliance with all                            ( c) We will not pay more for loss or
         of the terms of this insurance; and                                     damage on a replacement cost
                                                                                 basis than the least of the fol-
      b. The action is brought within 2 years after                              lowing paragraphs (i) , (ii) or (iii)
          the date on which the direct physical                                  subject to paragraph ( d) below;
         loss or damage occurred.
                                                                                 (i) The Limit of Insurance un-
 5.   Loss Payment                                                                    der Section I - Property that
      In the event of loss or damage covered by                                       applies to the lost or dam-
      this policy :                                                                   aged property ;
      a. At our option , we will either :                                        (ii) The cost to replace, on the
           (1) Pay the value of lost or damaged                                       same premises, the lost or
               property ;                                                             damaged property         with
                                                                                      other property:
          (2) Pay the cost of repairing or replac -
              ing the lost or damaged property;
                                                                                      .
                                                                                      i     Of comparable material
                                                                                            and quality ; and
          ( 3) Take all or any part of the property                                   ii.     Used for the same pur -
               at an agreed or appraised value; or                                            pose; or
           ( 4) Repair, rebuild or replace the prop-                               (iii) The amount that you actu -
                erty with other property of like kind                                    ally spend that is necessary
                and quality, subject to Paragraph                                        to repair or replace the lost
                d.(1)(d) below.                                                          or damaged property.
                                                                                         If a building is rebuilt at a
       b. We will give notice of our intentions
                                                                                         new premises, the cost is
          within 30 days after we receive the
          sworn proof of loss.                                                           limited to the cost which
                                                                                         would have been incurred
       c. We will not pay you more than your fi         -                                had the building been built
          nancial interest in the Covered Property.                                      at the original premises.
       d. Except as provided in Paragraphs ( 2)                               (d) The cost to repair, rebuild or re-
          through (10) below, we will determine                                    place does not include the in-
          the value of Covered Property as fol-                                    creased cost attributable to en -
          lows:                                                                     forcement of any ordinance or
          (1) At replacement cost without deduc-                                   law regulating the construction,
              tion for depreciation, subject to the                                 use or repair of any property .
              following:                                                 ( 2) If the Actual Cash Value option ap-
                (a) You may make a claim for loss                             plies, as shown in the Declarations ,
                    or damage covered by this in -                            Paragraph (1) above does not apply.
                    surance on an actual cash value                           Instead, we will determine the value
                    basis instead of on a replace-                            at actual cash value.
                    ment cost basis. In the event                        ( 3) The following property        at actual
                    you elect to have loss or dam-                            cash value:

Page 30 of 36        Inciudes copyrighted material of ISO, Inc. with its permission                 BPM P 1 1008
                                                        INSURED COPY
                          ! ;



      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 53 of 125




            (a) Used or second -hand merchan -                                     (i) We will determine the total of
                 dise held in storage or for sale;                                     the     average      monthly
                                                                                       amounts of accounts re-
            ( b) Personal Property of others at                                        ceivable for the 12 months
                 the amount for which you are li-                                      immediately preceding the
                 able plus the cost of labor , ma-                                     month in which the loss or
                 terials or services furnished or                                      damage occurs; and
                 arranged by you on persona]
                 property of others, not to ex -                                    (ii) We will adjust that total for
                 ceed the replacement cost.                                              any normal fluctuations in
                                                                                         the amount of accounts re-
            ( c) Household contents , except                                             ceivable for the month in
                 personal property in apartments                                         which the loss or damage
                 or rooms furnished by you as                                            occurred or for any demon-
                 landlord; and                                                            strated variance from the
             (d) Manuscripts.                                                             average for that month.
        ( 4) Glass at the cost of replacement with                             ( b) The following will be deducted
             safety glazing material if required by                                 from the total amount of ac -
             law.                                                                   counts receivable, however that
                                                                                    amount is established:
        (5) Tenants’ Improvements and Better -
            ments at:                                                               (i) The amount of the accounts
                                                                                          for which there is no loss or
            (a ) Replacement cost if you make                                             damage;
                  repairs promptly.
                                                                                    (ii) The amount of the accounts
             ( b) A proportion of your original                                           that you are able to re-
                  cost if you do not make repairs                                         establish or collect;
                  promptly. We will determine the                                   (Hi) An amount to allow for
                  proportionate value as follows:                                         probable bad debts that you
                  (i) Multiply the original cost by                                       are normally unable to col -
                       the number of days from the                                        lect; and
                       loss or damage to the expi-
                                                                                     (iv) All unearned interest and
                       ration of the .lease; and
                                                                                          service charges.
                  (Ii) Divide the amount deter -
                                                                           (8) Tine Arts '* as follows :
                       mined in (i) above by the
                       number of days from the in     -                        (a) If there is a schedule of "fine
                       stallation of improvements                                  arts " on file which includes a de-
                        to the expiration of the                                   scription and value of the lost or
                       lease.                                                      damaged item, we will pay the
                   If your lease contains a renewal                                value as stated in the schedule
                   option, the expiration of the re-                               for that item if there is a total
                   newal option period will replace                                loss to that item. If there is a
                   the expiration of the lease in this                             partial loss to an item, we will
                   procedure.                                                      pay the cost of reasonably re-
                                                                                   storing or repairing that item.
             ( c) Nothing if others pay for repairs
                   or replacement.                                              ( b) For "tine arts" without a sched-
                                                                                     ule on file as described in Para-
        ( 6) Applicable only to the Coverage Ex -                                    graph (a) above, the value of
              tensions:
                                                                                     "fine arts" will be the least of the
              (a) "Money” at its face value; and                                     following amounts:
              ( b) "Securities" at their value at the                                (i) Market value of the lost or
                   close of business on the day the                                       damaged item at the time
                   loss is discovered .                                                   and place of loss;
         ( 7) Applicable only to Accounts Receiv-                                    (ii) The cost of reasonably re-
              able:                                                                       storing the lost or damaged
                                                                                          item; or
               (a) If you cannot accurately estab-                                  (iii) The cost of replacing that
                   lish the amount of accounts re-                                        lost or damaged item with
                   ceivable outstanding as of the                                         property substantially the
                   time of loss or damage:                                                same; or

BPM P 1 1008                    Includes copyrighted materia! of ISO, Inc. with its permission             Page 31 of 36
                                                      INSURED CCPY
                                      !   '




       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 54 of 125




                    (iv) $5,000 or less per unsched-                         h.  Finished "stock" you manufacture or
                         uled item.                                              wholesale at selling price less discounts
                                                                                 and expenses you otherwise would have
                (c) In case of loss to any part of a
                                                                                 had.
                    pair or set we will:
                                                                         6. Recovered Property
                    (i) Repair or replace any part to
                         restore the pair or set to its                     If either you or we recover any property after
                         value before the loss; or                          loss settlement, that party must give the
                                                                            other prompt notice. At your option , you
                    (ii) Pay the difference between
                                                                            may retain the property. But then you must
                         the value of the pair or set
                                                                            return to us the amount we paid to you for
                         before and after the loss.
                                                                            the property. We will pay recovery expenses
                     You must arrange for fine arts to                      and the expenses to repair the recovered
                     be packed and unpacked by                              property, subject to the Limits of Insurance
                     competent packers.                                     of Section I — Property.
            ( 9) For "electronic data" and media for                     7. Resumption Of Operations
                 which duplicates do not exist will be                       We will reduce the amount of your :
                 valued as follows:
                                                                            a. Business Income loss, other than Extra
                (a) The cost of blank media; and                                  Expense, to the extent you can resume
                ( b) Your cost to research , replace                              your "operations", in whole or in part, by
                     or restore the lost "electronic                              using damaged or undamaged property
                     data" on lost, damaged or de-                                ( including merchandise or stock) at the
                     stroyed media, but only if the                               described premises or elsewhere.
                     "electronic data" is actually re-                       b. Extra Expense loss to the extent you
                     placed or restored.                                          can return "operations" to normal and
           (10) For duplicate "electronic data" and                               discontinue such Extra Expense.
                media at the cost of:                                    8. Vacancy
                 (a) Blank media; and                                        a. Description Of Terms
                 (b) Labor to copy the "electronic                                (1) As used in this Vacancy Condition,
                     data", but only if the "electronic                               the term building and the term va-
                       data" is actually copied.                                      cant have the meanings set forth in
                                                                                      Paragraphs (a) and ( b) below:
     e.      Our payment for loss of or damage to
             personal property of others will only be                                 (a) When this policy is issued to a
             for the account of the owners of the                                         tenant, and with respect to that
             property. We may adjust losses with the                                      tenant’s interest in Covered
             owners of lost or damaged property if                                        Property , building means the
             other than you. If we pay the owners,                                        unit or suite rented or leased to
             such payments will satisfy your claims                                       the tenant. Such building is va-
             against us for the owners’ property. We                                      cant when it does not contain
             will not pay the owners more than their                                      enough      business     personal
             financial interest in the Covered Prop-                                      property to conduct customary
             erty.                                                                        operations.
      f.     We may elect to defend you against suits                                 ( b) When this policy is issued to the
             arising from claims of owners of prop-                                        owner or general lessee of a
             erty. We will do this at our expense.                                         building, building means the en-
      g.      We will pay for covered loss or damage                                       tire building. Such building is
                                                                                           vacant unless at least 31% of its
              within 30 days after we receive the
             sworn proof of loss , provided you have                                       total square footage is:
             complied with all of the terms of this pol-                                   (i) Rented to a lessee or sub-
              icy , and                                                                         lessee and used by the les-
             (1) We have reached agreement with                                                 see or sub-lessee to con-
                    you on the amount of loss; or                                               duct its customary opera-
                                                                                                tions; and / or
             (2) An appraisal award has been made.
                                                                                           (ii) Used by the building owner
                                                                                                to conduct customary op-
                                                                                                erations.


Page 32 of 36         Includes copyrighted material of ISO, Inc. with its permission                        BPM P 1 1008
                                                          INSURED COPY
                                                                                                                                 ...   i


          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 55 of 125




              ( 2) Buildings under construction or                       d   -   If we deny your claim because of your
                  renovation are not considered va-                              acts or because you have failed to com-
                  cant.                                                          ply with the terms of this policy, the
                                                                                 mortgageholder will still have the right to
         b.   Vacancy Provisions                                                 receive loss payment if the mortgage-
              If the building where loss or damage oc-                           holder :
              curs has been vacant for more than 60                              ( 1) Pays any premium due under this
              consecutive days before that loss or                                    policy at our request if you have
              damage occurs:                                                          failed to do so;
              (1) We will not pay for any loss or dam-                           ( 2) Submits a signed, sworn proof of
                  age caused by any of the following
                                                                                      loss within 60 days after receiving
                  even if they are Covered Causes of                                  notice from us of your failure to do
                  Loss:                                                               so ; and
                  (a) Vandalism;                                                 (3) Has notified us of any change in
                  ( b) Sprinkler leakage, unless you                                 ownership, occupancy or substan -
                       have protected the system                                     tial change in risk known to the
                       against freezing;                                             mortgageholder.
                  ( ) Building glass breakage;
                    c                                                       All of the terms of this policy will then
                  (d) Water damage;                                         apply directly to the mortgageholder.
                  (e) Theft; or                                          e. If we pay the mortgageholder for any
                   (f ) Attempted theft.
                                                                            loss or damage and deny payment to
                                                                            you because of your acts or because
              ( 2) With respect to Covered Causes of                        you have failed to comply with the terms
                   Loss other than those listed in Para-                    of this policy:
                   graphs (1)(a) through ( 1) (f ) above,
                   we will reduce the amount we would                       (1) The mortgageholder ’s rights under
                   otherwise pay for the loss or dam-                            the mortgage will be transferred to
                   age by 15%.                                                   us to the extent of the amount we
                                                                                 pay; and
F. Property General Conditions
                                                                                 ( 2) The mortgageholder ’s right to re-
   1. Control Of Property                                                             cover the full amount of the mort -
      Any act or neglect of any person other than                                     gageholder ’s claim will not be im-
      you beyond your direction or control will not                                   paired.
      affect this insurance.                                                     At our option , we may pay to the mort-
         The breach of any condition of this Cover -                             gageholder the whole principal on the
         age Form at any one or more locations will                              mortgage plus any accrued interest . In
         not affect coverage at any location where, at                           this event, your mortgage and note will
         the time of loss or damage, the breach of                               be transferred to us and you will pay
         condition does not exist.                                               your remaining mortgage debt to us.
    2.   Mortgageholders                                                 f.      If we cancel this policy , we will give writ-
         a. The term "mortgageholder" includes trus-                             ten notice to the mortgageholder at
            tee.                                                                 least :
         b. We will pay for covered loss of or dam-                              (1) 10 days before the effective date of
            age to buildings or structures to each                                    cancellation if we cancel for your
            mortgageholder shown in the Declara-                                      nonpayment of premium; or
             tions in their order of precedence, as in -                         (2) 30 days before the effective date of
             terests may appear.
                                                                                     cancellation if we cancel for any
         c. The mortgageholder has the right to re-                                   other reason.
             ceive loss payment even if the mort-
             gageholder has started foreclosure or                        g. If we elect not to renew this policy , we
             similar action on the building or struc -                       will give written notice to the mortgage-
               ture.                                                         holder at least 10 days before the expira-
                                                                             tion date of this policy.




 B P M P 1 1003                   Includes copyrighted material of ISO, Inc. with its permission                Page 33 of 36
                                                         INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 56 of 125




 3.   No Benefit To Bailee                                                           ( 2) Additional Coverages;
      No person or organization, other than you ,                                    ( 3) Coverage Extensions;
      having custody of Covered Property will
      benefit from this insurance.                                                   (4) Loss or damage in any one occur -
                                                                                         rence totaling less than $ 2,500.
 4.   Policy Period, Coverage Territory
      Under Section I — Property:                                    G. Optional Coverage
      a. We cover loss or damage commencing :                           If shown as applicable in the Declarations, the
                                                                        following Optional Coverage also applies. The
            ( 1) During the policy period shown in                      coverage is subject to the terms and conditions
                the Declarations; and                                   applicable to property coverage in this policy ,
            ( 2) Within the coverage territory or , with                except as provided below.
                 respect to property in transit , while it
                 is between points in the coverage                          Outdoor Signs
                 territory.                                                 1. We will pay for direct physical loss of or
                                                                               damage to all outdoor signs at the described
      b. The coverage territory is:                                            premises:
         (1) The United States of America (in -
                                                                               a. Owned by you; or
             cluding its territories and posses-
             sions) ;                                                          b. Owned by others but in your care, cus-
                                                                                   tody or control.
            (2) Puerto Rico; and
                                                                            2. Paragraph A.3., Covered Causes Of Loss,
            (3) Canada.                                                        and Paragraph B. , Exclusions in Section I -
                                                                               Property, do not apply to this Optional
  5. Coinsurance                                                               Coverage, except for:
     If a coinsurance percentage is shown in the                               a. Paragraph B.1.C. , Governmental Action;
     Declarations, the following condition applies:
                                                                               b. Paragraph B.1.d., Nuclear Hazard; and
     a. We will not pay the full amount of any
          loss if the value of the Covered Property                              Paragraph B.1.L , War And Military Ac-
                                                                                c.
          at the time of the loss multiplied by the                              tion.
          coinsurance percentage shown in the                             3. We will not pay for loss or damage caused
          Declarations is greater than the Limit of                          by or resulting from:
          Insurance for the property.                                        a. Wear and tear ;
          We will determine the most we will pay                             b. Hidden or latent defect;
          using the following method:
                                                                             c. Rust ;
          (1) Multiply the value of the Covered
               Property at the time of the loss by                           d. Corrosion; or
               the coinsurance percentage;                                   e„ Equipment breakdown.
            ( 2) Divide the Limit of Insurance of the                     4. The most we will pay for loss or damage in
                 property by the amount determined                           any one occurrence is the Limit of Insurance
                 in (1) above.                                               for Outdoor Signs shown in the
                                                                             Declarations.
            (3) Multiply the total amount of the cov-
                                                                          5. The provisions of this Optional Coverage
                ered loss, before applying any de-
                ductible, by the amount determined                           supersede all other references to outdoor
                                                                             signs in this policy.
                in ( 2) above,
                                                                       H. Property Definitions
            ( 4) Subtract the deductible from the
                 amount determined in (3) above.                          1. "Computer" means:
                                                                             a. Programmable electronic equipment that
             We will pay the amount determined in ( 4)                            is used to store, retrieve and process
             above, or the Limit of Insurance, which-                             data; and
             ever is less.
                                                                              b. Associated peripheral equipment that
             For any outstanding amount, you will ei-                             provides communication , including input
             ther have to rely on other insurance or                              and output functions such as printing
             absorb the loss yourself .                                           and auxiliary functions such as data
       b„    Coinsurance does not apply to :                                      transmission.
             ( 1) "Money" and "Securities”;

Page 34 of 36          Includes copyrighted material of ISO, Inc. with its permission                         B P M P 1 1008
                                                             INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 57 of 125




    "Computer " does not include those used to                           b. Does not mean any glass that is part of
    operate production type machinery or                                      a building or structure,
    equipment.                                                       .   "Fungi means any type or form of fungus,
                                                                               11
                                                                     6
 2. "Counterfeit money" means an imitation of                            including mold or mildew, and any
    "money " that is intended to deceive and to be                       mycotoxins, spores, scents or by-products
    taken as genuine.                                                    produced or released by fungi.
 3. "Electronic data" means information, facts or                    7. "Manager " means a person serving in a
    computer programs stored as or on, created                           directorial capacity for a limited liability
    or used on, or transmitted to or from                                company.
    computer software ( including systems and                        8. "Member " means an owner of a limited
    applications software), on hard or floppy                            liability company represented by its
    disks, CD-ROMs, tapes, drives, cells , data                          membership interest, who also may serve as
     processing devices or any other repositories                        a "manager ".
     of computer software which are used with                        9. "Money" means:
     electronically controlled equipment. The term
     computer programs, referred to in the                               a. Currency, coins and bank notes in cur -
     foregoing description of electronic data,                                 rent use and having a face value; and
     means a set of related electronic instructions                       b. Travelers checks, register checks and
     which direct the operations and functions of                              money orders held for sale to the public.
     a "computer" or device connected to it ,
                                                                     10- "Operations " means your business activities
     which enable the "computer " or device to
     receive, process, store, retrieve or send
                                                                          occurring at the described premises.
     data.                                                           11. "Period of restoration":
  4. "Electronic Vandalism" means any acts by                             a. Means the period of time that :
     persons involving any of the following:                                 (1) Begins:
     a. Willful or malicious destruction of com-
         puter programs, content , instructions or                                 (a) For Business Income coverage:
         other electronic or digital data stored                                        (i) With the date of direct
         within "computers" or computer systems                                              physical loss or damage, if
         or net works to which it is introduced;                                             the Declarations show im-
     b. Unauthorized computer code or pro-                                                   mediately for Period of Res -
         gramming that:
                                                                                             toration - Time Period; or
                                                                                        (il) 72 hours after the time of di-
         (1) Deletes, distorts corrupts or manipu-
                                                                                             rect physical loss or dam-
              lates computer programs, contents,
                                                                                             age, if the Declarations
              instructions or other electronic or
                                                                                             show 72 hours for Period of
              digital data, or otherwise results in
                                                                                             Restoration — Time Period;
              damage to "computers" or computer
              systems or networks to which it is                                   ( b) For Extra Expense coverage
              introduced;                                                               immediately after the time of di-
                                                                                        rect physical loss or damage
          (2) Replicates itself , impairing the per-                                     caused by or resulting from any
              formance of "computers " or com-                                          Covered Cause of Loss at the
              puter systems or networks; or                                             described premises; and
          (3) Gains remote control access to data                             ( 2) Ends on the earlier of :
              and programming within "com-
              puters" or computer systems or net-                                   (a) The date when the property at
              works to which it is introduced, for                                       the described premises should
              uses other than those intended for                                         be repaired, rebuilt or replaced
              authorized users of the computers                                          with reasonable speed and simi-
              or computer systems or networks.                                           lar quality; or
                                                                                    ( b) The date when business is re-
  5. "Fine Arts "                                                                        sumed at a new permanent loca-
     a. Means paintings, etchings , pictures,                                           tion.
         tapestries, art glass windows, valuable
                                                                          b. Does not include any increased period
         rugs , statuary, marbles, bronzes, an -                             required due to the enforcement of any
         tique furniture, rare books, antique sil-                           ordinance or law that:
         ver , porcelains, rare glass , bric -a-brac
         and similar property with historical value,
         or artistic merit; and

B P M P 1 1008              Includes copyrighted material of ISO, Inc. with its permission                   Page 35 of 36
                                                      INSURED COPY
                                                                                                                  •   -1
                                                                                                                      '




       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 58 of 125




         (1) Regulates the construction , use or                           c.   Water damage means accidental dis-
             repair, or requires the tearing down                               charge or leakage of water or steam as
             of any property; or                                                the direct result of the breaking apart or
                                                                                cracking of any part of a system or ap-
         ( 2) Requires any insured or others to                                 pliance (other than a sump system in-
              test for , monitor , clean up, remove,                            cluding its related equipment and parts)
              contain, treat, detoxify or neutralize,                           containing water or steam.
              or in any way respond to or assess
                                                                       15. "Stock" means merchandise held in storage
              the effects of "pollutants".
                                                                           or for sale, raw materials and in-process or
     The expiration date of this policy will not cut                       finished goods, including supplies used in
     short the "period of restoration".                                    their packing or shipping.
 12. "Pollutants" means any solid, liquid, gaseous                     16. "Suspension " means ;
     or thermal irritant or contaminant, including                         a. The partial slowdown or complete cessa-
     smoke, vapor, soot, fumes, acids, alkalis,                                 tion of your business activities; or
     chemicals and waste. Waste includes
     materials to be recycled, reconditioned or                            b. That a part of all of the described prem-
     reclaimed.                                                                 ises is rendered untenantable, if cover-
                                                                                age for Business Income and Extra Ex-
 13. "Securities" means negotiable and non-                                     pense applies.
     negotiable      instruments    or    contracts
     representing either "money" or other                              17. "Valuable papers and records" means
     property and includes :                                               inscribed, printed or written:
     a. Tokens, tickets, revenue and other                                 a. Documents;
          stamps (whether represented by actual                            b. Manuscripts; and
          stamps or unused value in a meter ) in                           c. Records;
          current use; and
                                                                           including abstracts, books, deeds, drawings,
     b. Evidences of debt issued in connection                              films, maps or mortgages.
          with credit or charge cards, which cards
          are not issued by you ;                                           But "valuable papers and records" does not
                                                                           mean "money" or "securities" or "electronic
      but does not include "money".                                         data".
  14. "Specified causes of loss" means the
      following :
      Fire; lightning ; explosion; windstorm or hail;
      smoke; aircraft or vehicles; riot or civil com-
      motion; vandalism; leakage from fire extin-
      guishing equipment; sinkhole collapse; vol-
      canic action; falling objects; weight of snow,
      ice or sleet ; water damage.
      a. Sinkhole collapse means the sudden
           sinking or collapse of land into under -
           ground empty spaces created by the ac -
           tion of water on limestone or dolomite.
           This cause of loss does not include:
          (1) The cost of filling sinkholes; or
          (2) Sinking or collapse of land into man -
              made underground cavities.
      b. Falling objects does not include loss of
         or damage to :
         (1) Personal property in the open; or
           (2) The interior of a building or struc -
               ture, or property inside a building or
               structure, unless the roof or an out-
               side wall of the building or structure
               is first damaged by a falling object.



Page 36 of 36       Includes copyrighted material of ISO, Inc. with its permission                        BPM P 1 1008
                                                        INSURED COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 59 of 125




                                                                                                  BUSINESSOWNERS
                                                                                                       BPM P 2 1207

                   BUSINESSOWNERS COVERAGE FORM
                                             SECTION II - LIABILITY


Various provisions in this policy restrict coverage.                          (a) The "bodily injury" or "property dam-
Read the entire policy carefully to determine rights,                              age" is caused by an "occurrence"
duties and what is and is not covered.                                             that takes place in the "coverage terri-
                                                                                   tory";
Throughout this Coverage Form the words “you " and
"your " refer to the Named Insured shown in the Decla-                        ( b) The "bodily injury" or "property dam-
rations. The words "we", "us" and "our " refer to the                              age" occurs during the policy period;
Company providing this insurance.                                                  and
In Section II - Liability, the word "insured" means any                       (c) Prior to the policy period, no insured
person or organization qualifying as such under Para-                              listed under Paragraph C.1. Who Is
graph C. Who Is An Insured.                                                        An Insured and no "employee" au-
                                                                                                                               !
                                                                                   thorized by you to give or receive no -
Other words and phrases that appear in quotation                                   tice of an "occurrence" or claim, knew
marks have special meaning. Refer to I -Paragraph F.                               that the "bodily injury" or "property
Liability And Medical Expenses Definitions in Section                              damage" had occurred, in whole or in        !
II - Liability.                                                                    part. If such a listed insured or au -
A. Coverages                                                                        thorized "employee" knew, prior to
     1. Business Liability                                                         the policy period , that the "bodily in-
                                                                                    jury" or "property damage" occurred,
         a. We will pay those sums that the insured                                then any continuation, change or re-
             becomes legally obligated to pay as dam-                               sumption of such "bodily injury" or
             ages because of "bodily injury", "property                             "property damage" during or after the
             damage" or "personal and advertising injury"                           policy period will be deemed to have
             to which this insurance applies. We will                               been known before the policy period.
             have the right and duty to defend the in
             sured against any "suit" seeking those dam-                 ( 2) To "personal and advertising injury "
             ages. However , we will have no duty to de-                        caused by an offense arising out of your
              fend the insured against any "suit" seeking                       business, but only if the offense was
             damages for "bodily injury", "property dam-                        committed in the "coverage territory " dur -
             age" or "personal and advertising injury", to                      ing the policy period .
             which this insurance does not apply. We                   c. "Bodily injury" or "property damage" which
              may at our discretion, investigate any "oc-                  occurs during the policy period and was
              currence" and settle any claim or "suit" that                not, prior to the policy period, known to
              may result. But:                                             have occurred by any insured listed under
            ( 1) The amount we will pay for damages is                     Paragraph C.1. Who Is An insured or any
                  limited as described in Paragraph D. -                   "employee" authorized by you to give or re-
                  Liability And Medical Expenses Limits Of                 ceive notice of an "occurrence" or claim, in-
                  Insurance in Section II — Liability; and                 cludes any continuation, change or resump-
                                                                           tion of "bodily injury" or "property damage"
            ( 2) Our right and duty to defend end when                     after the end of the policy period.
                  we have used up the applicable Limit of
                  Insurance in the payment of judgments                d. "Bodily injury" or "property damage" will be
                  or settlements or medical expenses.                     deemed to have been known to have oc             -
                                                                          curred at the earliest time when any insured
              No other obligation or liability to pay sums                fisted under Paragraph C.1. Who Is An In-
              or perform acts or services is covered                      sured or any "employee" authorized by you
              unless explicitly provided for under Para-                  to give or receive notice of an "occurrence"
              graph f. Coverage Extension — Supplemen-                    or claim:
              tary Payments.
         b. This insurance applies:
             ( 1) To "bodily injury" and "property damage"
                   only if :


 BPM P 2 1207                  Includes copyrighted material of ISO , Inc. with permission.                  Page 1 of 16

                                                        INSURED COPY
1
            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 60 of 125




                                                                           ( 2) If we defend an insured against a "suit”
           (1) Reports all, or any part , of the "bodily                         and an indemnitee of the insured is aiso
                injury" or "property damage" to us or any                        named as a party to the "suit ”, we will de-
                other insurer ;                                                  fend that indemnitee if all of the following
           ( 2) Receives a written or verbal demand or                           conditions are met:
                claim for damages because of the "bodily                        (a) The "suit" against the indemnitee
                injury" or "property damage"; or                                    seeks damages for which the insured
           (3) Becomes aware by any other means that                                has assumed the liability of the in-
               "bodily injury" or "property damage" has                             demnitee in a contract or agreement
               occurred or has begun to occur .                                     that is an Insured contract";
         e. Damages because of "bodily injury" include                         ( b) This insurance applies to such liabil-
            damages claimed by any person or organi-                                ity assumed by the insured;
            zation for care, loss of services or death re-                     ( c) The obligation to defend, or the cost
            sulting at any time from the "bodily injury".                           of the defense of, that indemnitee,
                                   —
         f. Coverage Extension Supplementary                                        has also been assumed by the in-
             Payments                                                               sured in the same insured contract ";
            (1) We will pay, with respect to any claim we                      ( d) The allegations in the "suit" and the
                 investigate or settle, or any "suit" against                       information we know about the "oc -
                 an insured we defend:                                              currence" are such that no conflict
                (a) All expenses we incur.                                          appears to exist between the inter -
                                                                                    ests of the insured and the interests
               ( b) Up to $ 250 for cost of bail bonds                              of the indemnitee ;
                      required because of accidents or traf-
                      fic law violations arising out of the                    (e) The indemnitee and the insured ask
                      use of any vehicle to which Business                          us to conduct and control the de-
                      Liability Coverage for "bodily injury "                        fense of that indemnitee against such
                      applies. We do not have to furnish                            "suit " and agree that we can assign
                      these bonds.
                                                                                     the same counsel to defend the in-
                                                                                     sured and the indemnitee; and
                ( c) The cost of bonds to release attach -
                                                                                (f ) The indemnitee:
                      ments, but only for bond amounts
                      within our Limit of Insurance. We do                           (i) Agrees in writing to :
                    . not have to furnish these bonds.                                    i. Cooperate with us in the in-
                ( d) All reasonable expenses incurred by                                       vestigation , settlement or de-
                      the insured at our request to assist                                     fense of the "suit ";
                      us in the Investigation or defense of                               ii. Immediately send us copies of
                       the claim or "suit ", including actual                                  any demands, notices, sum-
                       loss of earnings up to $ 250 a day                                      monses or legal papers re-
                       because of time off from work.                                          ceived in connection with the
                 ( e) All costs taxed against the insured in                                   "suit";
                       the "suit".                                                       iii. Notify any other insurer
                (f ) Prejudgment        interest   awarded                                     whose coverage is available to
                     against the insured on that part of                                       the indemnitee; and
                     the judgment we pay. If we make an                                  .
                                                                                         Iv Cooperate with us with re-
                     offer to pay the Limit of Insurance,                                      spect to coordinating other
                     we will not pay any prejudgment in -                                      applicable insurance available
                     terest based on that period of time af -                                  to the indemnitee; and
                     ter the offer,
                                                                                    (ii) Provides us with written authori-
               ( g) All interest on the full amount of any                                zation to :
                     judgment that accrues after entry of
                     the judgment and before we have                                        i. Obtain records and other
                     paid, offered to pay, or deposited in                                      information related to the
                      court the part of the judgment that is                                    "suit"; and
                      within our Limit of Insurance.                                       ii. Conduct and control the de-
                 These payments will not reduce the limit                                       fense of the indemnitee in
                 of liability.                                                                  such "suit".




    Page 2 of 16                 Includes copyrighted material of ISO , Inc. with permission.                     BPM P 2 1207

                                                            INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 61 of 125




                                                                    ( 3) Necessary ambulance, hospital, profes-
      (3) So long as the conditions in Paragraph                         sional nursing and funeral services.
          ( 2) are met, attorneys ’ fees incurred by
          us in the defense of that indemnitee,           B. Exclusions
           necessary litigation expenses incurred              1. Applicable To Business Liability Coverage
           by us and necessary litigation expenses
                                                                  This insurance does not apply to:
           incurred by the indemnitee at our re-
           quest will be paid as Supplementary                     a. Expected Or Intended Injury
           Payments. Notwithstanding the provi-                       "Bodily injury" or "property damage" ex -
           sions of Paragraph B.1.b.(2) Exclusions                    pected or intended from the standpoint of
           in Section II — Liability , such payments                   the insured. This exclusion does not apply
           will not be deemed to be damages for                        to "bodily injury" resulting from the use of
           ’’bodily injury” and "property damage"                     reasonable force to protect persons or
            and will not reduce the Limits of Insur-                   property.
           ance.
                                                                   b. Contractual Liability
            Our obligation to defend an insured ’ s                    "Bodily injury " or "property damage" for
            indemnitee and to pay for attorneys’ fees
            and necessary litigation expenses as                       which the insured is obligated to pay dam-
            Supplementary Payments ends when:                          ages by reason of the assumption of liability
                                                                       in a contract or agreement. This exclusion
          ( a) We have used up the applicable Limit                    does not apply to liability for damages:
                of Insurance in the payment of judg-
                ments or settlements; or                              ( 1) That the insured would have in the ab-
                                                                           sence of the contract or agreement; or
          (b) The conditions set forth above, or
                the terms of the agreement described                 ( 2) Assumed in a contract or agreement that
                in Paragraph ( 2)(f ) above are no                         is an "insured contract", provided the
                longer met.                                                "bodily injury" or "property damage" oc-
                                                                           curs subsequent to the execution of the
  2. Medical Expenses                                                      contract or agreement . Solely for the
     a. We will pay medical expenses as described                          purposes of liability assumed in an "in -
        below for "bodily injury" caused by an acci-                       sured contract", reasonable attorney
        dent:                                                              fees and necessary litigation expenses
                                                                           incurred by or for a party other than an
       ( 1) On premises you own or rent ;
                                                                           insured are deemed to be damages be-
       ( 2) On ways next to premises you own or                            cause of "bodily injury " or "property
            rent; or                                                        damage", provided:
       ( 3) Because of your operations;                                   (a) Liability to such party for, or for the
        provided that:                                                         cost of , that party ’s defense has also
                                                                               been assumed in the same "insured
           ( a) The accident takes place in the "cov -                         contract"; and
                erage territory" and during the policy
                period;                                                   ( b) Such attorney fees and litigation
                                                                               expenses are for defense of that
          ( b) The expenses are incurred and re-                               party against a civil or alternative
                ported to us within one year of the                            dispute resolution proceeding in
                date of the accident ; and                                     which damages to which this insur-
            ( c) The injured person submits to ex -                            ance applies are alleged.
                 amination, at our expense, by physi-               c. Liquor Liability
                 cians of our choice as often as we
                 reasonably require.                                   "Bodily injury " or "property damage" for
                                                                       which any insured may be held liable by
     b. We will make these payments regardless of                      reason of:
         fault. These payments will not exceed the
         Limits of Insurance of Section II - Liability.               ( 1) Causing or contributing to the intoxica-
         We will pay reasonable expenses for :                             tion of any person;
        (1) First aid administered at the time of an                  (2) The furnishing of alcoholic beverages to
              accident ;                                                   a person under the legal drinking age or
                                                                           under the influence of alcohol; or
        ( 2) Necessary medical, surgical, x -ray and
              dental services, including prosthetic de-
              vices; and



BPM P 2 1207               Includes copyrighted material of ISO, Inc- with permission.                   Page 3 of 16

                                                    INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 62 of 125




                                                                               (ii) "Bodily injury " or "property dam-
      (3) Any statute, ordinance or regulation                                      age" for which you may be held
           relating to the sale, gift, distribution or                              liable, if you are a contractor and
           use of alcoholic beverages.                                              the owner or lessee of such
       This exclusion applies only if you are in the                                premises, site or location has
       business of manufacturing, distributing,                                     been added to your policy as an
       selling , serving or furnishing alcoholic bev-                               additional insured with respect to
       erages.                                                                      your ongoing operations per -
    d. Workers’ Compensation And Similar Laws                                       formed for that additional insured
                                                                                    at that premises, site or location
       Any obligation of the insured under a work-                                  and such premises, site or loca-
       ers’ compensation, disability benefits or un -                               tion is not and never was owned
       employment compensation law or any simi-                                     or occupied by, or rented or
       lar law.                                                                     loaned to , any insured, other than
    e. Employer ’s Liability                                                        that additional insured; or
        "Bodily injury " to :                                                   ( iii) "Bodily injury" or "property dam-
                                                                                       age" arising out of heat, smoke or
       (1) An "employee" of the insured arising out
                                                                                        fumes from a "hostile fire";
             of and in the course of:
                                                                            ( b) At or from any premises, site or
           (a) Employment by the insured; or
                                                                                   location which is or was at any time
           ( b) Performing duties related to the                                   used by or for any insured or others
                 conduct of the insured's business; or                             for the handling, storage, disposal,
       ( 2) The spouse, child, parent, brother or                                  processing or treatment of waste;
             sister of that "employee" as a conse-                          (c) Which are or were at any time trans-
             quence of Paragraph (1) above.                                        ported, handled, stored, treated, dis-
         This exclusion applies :                                                  posed of, or processed as waste by
                                                                                   or for:
        (1) Whether the insured may be liable as an
             employer or in any other capacity; and                                (i) Any insured ; or
        ( 2) To any obligation to share damages with                              (ii) Any person or organization for
             or repay someone else who must pay                                          whom you may be legally respon -
             damages because of the injury.                                              sible; or
         This exclusion does not apply to liability as-                     ( d) At or from any premises, site or
          sumed by the insured under an "insured                                    location on which any insured or any
          contract ".                                                               contractors or subcontractors work-
                                                                                    ing directly or indirectly on any in-
      f. Pollution                                                                  sured’s behalf are performing opera-
        (1) "Bodily injury " or "property damage"                                   tions if the "pollutants" are brought
            arising out of the actual, alleged or                                   on or to the premises, site or location
            threatened discharge, dispersal, seep-                                  in connection with such operations
            age, migration, release or escape of "pol-                              by such insured, contractor or sub-
               lutants":                                                            contractor. However, this subpara-
            ( a) At or from any premises , site or                                   graph does not apply to :
                 location which is or was at any time
                 owned or occupied by , or rented or
                 loaned to , any insured. However , this
                 subparagraph does not apply to:                                                                              i
                   (i) "Bodily injury " if sustained within                                                                   ;
                       a building and caused by smoke,
                       fumes, vapor or soot produced
                       by or originating from equipment
                       that is used to heat , cool or de-
                       humidify the building , or equip-
                       ment that is used to heat water
                       for personal use, by the build-
                       ing ’s occupants or their guests;




                                Includes copyrighted material of ISO , Inc. with permission.               BPM P 2 1207
Page 4 of 16

                                                        INSURED COPY
                       .   ••




       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 63 of 125




                                                                             ( b) Claim or ’’suit" by or on behalf of a
               (i) "Bodily injury " or "property dam-                             governmental authority for damages
                    age" arising out of the escape of                             because of testing for, monitoring ,
                     fuels, lubricants or other operat -                          cleaning up, removing, containing ,
                    ing fluids which are needed to                                treating, detoxifying or neutralizing,
                     perform the normal electrical, hy -                          or in any way responding to, or as -
                     draulic or mechanical functions                              sessing the effects of , "pollutants".
                     necessary for the operation of
                     "mobile equipment " or its parts, if                     However, this paragraph does not apply
                     such fuels, lubricants or other                          to liability for damages because of
                                                                              "property damage" that the insured
                     operating fluids escape from a
                     vehicle part designed to hold,                           would have in the absence of such re-
                     store or receive them. This excep-                       quest, demand, order or statutory or
                      tion does not apply if the "bodily                       regulatory requirement or such claim or
                     injury " or "property damage"                             "suit" by or on behalf of a governmental
                      arises out of the intentional dis-                       authority.
                      charge, dispersal or release of the               g. Aircraft, Auto Or Watercraft
                      fuels, lubricants or other operat -
                      ing fluids, or if such fuels, lubri-
                                                                           "Bodily injury" or "property damage" arising
                                                                           out of the ownership, maintenance, use or
                      cants or other operating fluids are
                                                                           entrustment to others of any aircraft, "auto"
                      brought on or to the premises ,
                                                                           or watercraft owned or operated by or
                      site or location with the intent that
                                                                           rented or loaned to any insured. Use in-
                       they be discharged, dispersed or
                                                                           cludes operation and "loading or unload-
                      released as part of the operations                   ing".
                       being performed by such insured,
                       contractor or subcontractor ;                       This exclusion applies even if the claims al-
                                                                           lege negligence or other wrongdoing in the
               (ii) "Bodily injury " or "property dam-                     supervision, hiring , employment , training or
                       age" sustained within a building
                                                                           monitoring of others by an insured, if the
                       and caused by the release of                         "occurrence" which caused the "bodily in-
                       gases, fumes or vapors from ma-
                                                                            jury" or "property damage" involved the
                       terials brought into that building                   ownership, maintenance, use or entrust-
                       in connection with operations be-
                                                                            ment to others of any aircraft, "auto" or wa-
                       ing performed by you or on your
                                                                            tercraft that is owned or operated by or
                        behalf by a contractor or subcon-                   rented or loaned to any insured.
                        tractor; or
               (iii) "Bodily injury " or "property dam-
                                                                            This exclusion does not apply to:
                        age" arising out of heat, smoke or                 (1) A watercraft while ashore on premises
                        fumes from a "hostile fire".                            you own or rent ;
           (e)   At      or from any premises, site or                     (2) A watercraft you do not own that is:
                 location on which any insured or any                          (a) Less than 51 feet long; and
                 contractors or subcontractors work-
                                                                               ( b) Not being used to carry persons or
                 ing directly or indirectly on any in -
                                                                                    property for a charge;
                 sured’s behalf are performing opera-
                 tions if the operations are to test for,                  ( 3) Parking an "auto " on , or on the ways
                 monitor , clean up, remove, contain,                            next to, premises you own or rent, pro -
                 treat , detoxify or neutralize, or in any                       vided the "auto" is not owned by or
                  way respond to, or assess the effects                          rented or loaned to you or the insured;
                  of , "pollutants".
       ( 2) Any loss, cost or expense arising out of
             any:
            (a) Request , demand, order or statutory
                  or regulatory requirement that any
                  insured or others test for , monitor,
                  clean up, remove, contain, treat, de-
                  toxify or neutralize, or in any way re-
                  spond to , or assess the effects of,
                  "pollutants"; or




                                Indudes copyrighted material of ISO , Inc. with permission.                  Page 5 of 16
BPM P 2 1207

                                                         INSURED COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 64 of 125




                                                                        j. Professional Services
       ( 4) Liability assumed under any "insured
             contract" for the ownership, mainte-                           ’’Bodily injury", “property damage" or "per -
             nance or use of aircraft or watercraft ; or                    sonal and advertising injury" caused by the
                                                                            rendering or failure to render any profes -
       ( 5) "Bodily injury " or "property damage"                           sional service. This includes but is not lim-
             arising out of :                                               ited to:
            (a) The operation of machinery or                              (1) Legal, accounting or advertising ser -
                 equipment that is attached to , or part                         vices ;
                 of , a land vehicle that would qualify
                 under the definition of "mobile                           ( 2) Preparing, approving, or failing to pre-
                  equipment" if it were not subject to a                         pare or approve maps, drawings, opin-
                  compulsory or financial responsibility                         ions, reports, surveys, change orders,
                  law or other motor vehicle insurance                           designs or specifications;
                  or motor vehicle registration law                        (3) Supervisory, inspection or engineering
                  where it is licensed or principally ga-                        services;
                  raged; or
                                                                           ( 4) Medical, surgical, dental, x -ray or nurs-
            ( b) The operation of any of the following                           ing services treatment, advice or instruc -
                  machinery or equipment:                                        tion;
                  (I) Cherry pickers and similar de-                       (5) Any health or therapeutic service treat-
                       vices mounted on automobile or                             ment, advice or instruction;
                       truck chassis and used to raise or
                                                                            ( 6) Any service, treatment, advice or instruc -
                       lower workers; and
                                                                                  tion for the purpose of appearance or
                 (it ) Air compressors, pumps and                                 skin enhancement, hair removal or re-
                       generators, including spraying ,                           placement or persona] grooming ;
                       welding, building cleaning, geo -
                                                                            (7) Optometry or optical or hearing aid
                       physical exploration, lighting and
                                                                                  services including the prescribing,
                       well servicing equipment.
                                                                                  preparation, fitting , demonstration or
     h. Mobile Equipment                                                          distribution of ophthalmic lenses and
         "Bodily injury " or "property damage" arising                            similar products or hearing aid devices ;
         out of :                                                           ( 8) Body piercing services ; and
        (1) The transportation of "mobile equipment"                      (9) Services in the practice of pharmacy.
            by an "auto " owned or operated by or
                                                                        k. Damage To Property
            rented or loaned to any insured; or
                                                                            "Property damage" to :
        (2) The use of "mobile equipment" in, or
            while in practice for, or while being pre-                     (1) Property you own, rent or occupy, in -
            pared for, any prearranged racing ,                                cluding any costs or expenses incurred
            speed, demolition or stunting activity .                           by you , or any other person, organiza-
                                                                               tion or entity, for repair , replacement,
      i. War
                                                                               enhancement, restoration or mainte-
          "Bodily injury", "property damage" or "per -                         nance of such property for any reason,
          sonal and advertising injury", however                               including prevention of injury to a per -
          caused , arising, directly or indirectly, out of :                    son or damage to another ’ s property ;
        ( 1) War, including undeclared civil war ;                        ( 2) Premises you sell, give away or aban -
         ( 2) Warlike action by a military force, includ-                      don, if the "property damage" arises out
              ing action in hindering or defending                             of any part of those premises ;
              against an actual or expected attack , by                   ( 3) Property loaned to you;
              any government, sovereign or other au-
                                                                          ( 4) Personal property in the care, custody
              thority using military personnel or other
                                                                               or control of the insured ;
              agents; or
                                rebellion      revolution,                (5) That particular part of real property on
         (3) Insurrection
                                                                               which you or any contractor or subcon -
              usurped power , or action taken by gov -
                                                                               tractor working directly or indirectly on
              ernment authority in hindering or de-
                                                                               your behalf is performing operations, if
              fending against any of these.
                                                                               the "property damage" arises out of
                                                                               those operations; or




Page 6 of 16                  Includes copyrighted material of ISO, Inc. with permission.                    BPMP 21207

                                                         INSURED COPY
                                                                                                                             \V • •"
                                        I   •




       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 65 of 125




                                                                      o. Recali Of Products, Work Or Impaired
       ( 6) That particular part of any property that                    Property
             must be restored, repaired or replaced
             because "your work " was incorrectly per-                    Damages claimed for any loss , cost or ex -
             formed on it.                                                pense incurred by you or others for the
                                                                          loss of use, withdrawal, recall, inspection,
         Paragraphs (1), (3) and (4) of this exclusion                    repair, replacement, adjustment, removal or
        do not apply to "property damage" ( other                         disposal of :
         than damage by fire) to premises, including
         the contents of such premises, rented to                       (1) ' Your product ";
         you for a period of 7 or fewer consecutive                     ( 2) 'Your work”; or
         days. A separate Limit of Insurance applies
         to Damage To Premises Rented To You as                         ( 3) "Impaired property";
         described in Paragraph D. Liability And                          if such product, work or property is with-
         Medical Expenses Limit Of Insurance in                           drawn or recalled from the market or from
                   —
         Section II Liability.                                            use by any person or organization because
                                                                          of a known or suspected defect , deficiency ,
         Paragraph ( 2) of this exclusion does not
         apply if the premises are "your work" and
                                                                          inadequacy or dangerous condition in it.
         were never occupied, rented or held for                      p. Personal And Advertising Injury
         rental by you.                                                   "Personal and advertising injury":
         Paragraphs ( 3), ( 4), ( 5) and ( 6) of this ex-                (1) Caused by or at the direction of the
         clusion do not apply to liability assumed                             insured with the knowledge that the act
         under a sidetrack agreement.                                          would violate the rights of another and
          Paragraph (6) of this exclusion does not                             would inflict "personal and advertising
          apply to "property damage" included in the                           injury ”;
          "products-completed operations hazard".                        (2) Arising out of oral or written publication
     I. Damage To Your Product                                                 of material, if done by or at the direction
          "Property damage" to "your product" arising                          of the insured with knowledqe of its fal-
          out of it or any part of it .                                        sity ;
                                                                         (3) Arising out of oral or written publication
    m. Damage To Your Work
                                                                                of material whose first publication took
       "Property damage" to "y ur work" arising                                place before the beginning of the policy
                                    °
       out of it or any part of it and included in the                          period ;
       "products-completed operations hazard".                           (4) For which the insured has assumed
         This exclusion does not apply if the dam-                              liability in a contract or agreement. This
         aged work or the work out of which the                                 exclusion does not apply to liability for
         damage arises was performed on your be-                                damages that the insured would have in
         half by a subcontractor.                                               the absence of the contract or agree-
     n. Damage To Impaired Property Or Property                                 ment;
         Not Physically Injured                                          (5) Arising out of a breach of contract,
         "Property damage" to "impaired property" or                            except an implied contract to use an-
         property that has not been physically in-                              other ’s advertising idea in your "adver -
         jured, arising out of:                                                 tisement”;
        (1) A defect, deficiency, inadequacy or                           ( 6) Arising out of the failure of goods, prod -
             dangerous condition in "your product "                              ucts or services to conform with any
             or "your work"; or                                                  statement of quality or performance
                                                                                made in your "advertisement";
        ( 2) A delay or failure by you or anyone
             acting on your behalf to perform a con-                      (7) Arising out of the wrong description of
             tract or agreement in accordance with its                           the price of goods, products or services
            terms.                                                               stated in your "advertisement";
        This exclusion does not apply to the loss of                      (8) Committed by an insured whose busi -
        use of other property arising out of sudden                              ness is:
        and accidental physical injury to "your prod    -
                                                                               ( a) Advertising, broadcasting, publishing
        uct" or "your work" after it has been put to                                 or telecasting ;
        its intended use.




BPM P 2 1207                Indudes copyrighted material of ISO, Inc. with permission.                      Page 7 of 16

                                                       INSURED COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 66 of 125




                                                                         As used in this exclusion, electronic data
            ( b) Designing or determining content of                     means information, facts or programs stored
                  web-sites for others ; or
                                                                         as or on, created or used on, or transmitted
            (c) An Internet search, access, content                      to or from computer software, including sys-
                  or service provider.                                   terns and applications software, hard or
              However , this exclusion does not apply                    floppy disks, CD-ROMs, tapes, drives, cells,
              to Paragraphs 14.a., b. and c. of "per -                   data processing devices or any other media
              sonal and advertising injury" under                        which are used with electronically controlled
              Paragraph F. Liability And Medical Ex-                     equipment.
              penses Definitions.                                       r. Criminal Acts
              For the purposes of this exclusion, the                      'Personal and advertising injury" arising out
              placing of frames, borders or links, or                      of a criminal act committed by or at the di-
              advertising, for you or others anywhere                      rection of the insured.
              on the Internet, by itself, is not consid-                s. Distribution Of Material In Violation Of
              ered the business of advertising , broad-                     Statutes
              casting, publishing or telecasting.
                                                                            "Bodily injury ", "property damage", or "per -
         (9) Arising out of the actual, alleged or                           sonal and advertising injury" arising directly
              threatened discharge, dispersal, seep-                         or indirectly out of any action or omission
              age, migration, release or escape of "pol-                     that violates or is alleged to violate:
              lutants" at any time;
                                                                            (1) The Telephone Consumer Protection Act
       (10) With respect to any loss, cost or ex -                               ( TCPA) , including any amendment of or
               pense arising out of any:                                         addition to such law ; or
             (a) Request, demand or order that any                          (2) The CAN-SPAM Act of 2003, including
                   insured or others test for, monitor,                          any amendment of or addition to such
                   clean-up, remove, contain, treat, de-                         law ; or
                   toxify or neutralize or in any way re-
                   spond to, or assess the effects of,                      (3) Any statute, ordinance or regulation,
                   "pollutants"; or                                              other than the TCPA or CAN-SPAM Act
                                                                                 of 2003, that prohibits or limits the send-
             ( b) Claim or "suit" by or on behalf of a                           ing , transmitting , communicating or dis-
                   governmental authority for damages                            tribution of material or information.
                   because of testing for, monitoring,
                   cleaning up, removing, containing,                    Exclusions c., d„, e., f., g., h., i., k., I, ra, n.
                   treating, detoxifying or neutralizing                 and o. in Section II — Liability do not apply to
                    or in any way responding to , or as-                 damage by fire to premises while rented to you,
                    sessing the effects of , "pollutants".               or temporarily occupied by you with permission
                                                                         of the owner. A separate Damage To Premises
       (11) Arising out of an electronic chatroom or                     Rented To You Limit of Insurance applies to
               bulletin board the insured hosts, owns                    this coverage as described in Paragraph D. Li      -


               or over which the insured exercises con-                  ability And Medical Expenses Limits of Insur -
               trol;                                                     ance in Section II — Liability.
        (12) Arising out of the infringement of copy -                2. Applicable To Medical Expenses Coverage
               right, patent, trademark, trade secret or
               other intellectual property rights.                       We will not pay expenses for "bodily injury ":
               However , this exclusion does not apply                   a. To any insured , except "volunteer workers".
               to infringement, in your "advertisement ",                b. To a person hired to do work for or on
               of copyright, trade dress or slogan.                         behalf of any insured or a tenant of any in -
       ( 13) Arising out of the unauthorized use of                         sured.
             another’s name or product in your e-mail                    c. To a person injured on that pat of premises
             address, domain name or metatags, or                           you own or rent that the person normally
             any other similar tactics to mislead an-                       occupies.
             other ’s potential customers.
                                                                         d. To a person, whether or not an "employee"
      q. Electronic Data                                                    of any insured, if benefits for the "bodily in -
         Damages arising out of the loss of , loss of                       jury" are payable or must be provided under
         use of, damage to, corruption of , inability to                    a workers ’ compensation or disability bene-
         access, or inability to manipulate electronic                      fits law or a simila law.
         data.



Page 8 of 16                 Indudes copyrighted material of ISO , Inc. with permission.                      BPM P 2 1207

                                                       INSURED COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 67 of 125




                                                                              ( b) Has been discharged or dispersed
    e. To a person injured while practicing, in -                                  therefrom;
       structing or participating in any physical ex-
       ercises or games, sports or athletic con-                          ( 2) The "nuclear materia] " is contained in
       tests.                                                                   "spent fuel" or "waste" at any time pos-
                                                                                sessed, handled, used, processed,
                                             -
    f. Included within the "products completed                                  stored, transported or disposed of by or
       operations hazard"                                                       on behalf of an insured; or
    g. Excluded under Business Liability Cover -                          ( 3) The "bodily injury " or "property damage"
        age.                                                                   arises out of the furnishing by an in-
 3. Applicable To Both Business Liability Coverage                             sured of services, materials, parts or
    And Medical Expenses Coverage — Nuclear                                    equipment in connection with the plan -
    Energy Liability Exclusion                                                 ning, construction, maintenance, opera-
    This insurance does not apply :                                            tion or use of any "nuclear facility"; but if
                                                                               such facility is located within the United
    a. Under Business Liability Coverage, to "bod-                             States of America, its territories or pos-
        ily injury" or "property damage":                                      sessions or Canada, this Exclusion (3)
       (1) With respect to which an insured under                              applies only to "property damage" to
              the policy is also an insured under a nu-                        such "nuclear facility " and any property
              clear energy liability policy issued by the                        thereat.
              Nuclear Energy Liability Insurance As-                    d. As used in this exclusion:
              sociation, Mutual Atomic Energy Liability
              Underwriters or Nuclear Insurance As-                       ( 1) "By -product material" has the meaning
              sociation of Canada, or would be an in -                           given it in the Atomic Energy Act of 1954
              sured under any such policy but for its                            or in any law amendatory thereof ;
              termination upon exhaustion of its limit                    (2) "Hazardous properties" include radioac -
              of liability ; or                                                  tive, toxic or explosive properties;
       ( 2) Resulting from the "hazardous proper -                         ( 3) "Nuclear facility" means:
              ties" of "nuclear material" and with re-                          (a ) Any "nuclear reactor ";
              spect to which:
                                                                               ( b) Any equipment or device designed or
             (a) Any person or organization is re-                                     used for :
                   quired to maintain financial protec -
                   tion pursuant to the Atomic Energy                                  (i) Separating the isotopes of ura-
                   Act of 1954, or any law amendatory                                      nium or plutonium;
                   thereof ; or                                                       (ii) Processing or utilizing "spent
             ( b) The insured is, or had this policy not                                   fuel"; or
                   been issued would be, entitled to in -                            (Hi ) Handling, processing or packag-
                   demnity from the United States of                                       ing "waste";
                   America, or any agency thereof , un-                         ( c) Any equipment or device used for
                   der any agreement entered into by                                   the processing, fabricating or alloy-
                   the United States of America, or any
                                                                                       ing of "special nuclear material" if at
                    agency thereof , with any person or                                any time the total amount of such
                    organization.                                                      material in the custody of the insured
     b. Under Medical Expenses Coverage, to                                            at the premises where such equip-
          expenses incurred with respect to "bodily                                     ment or device is located consists of
          injury" resulting from the "hazardous prop-                                   or contains more than 25 grams of
          erties" of "nuclear material" and arising out                                 plutonium or uranium 233 or any
          of the operation of a "nuclear facility " by any                              combination thereof, or more than
          person or organization.                                                       250 grams of uranium 235;
     c. Under Business Liability Coverage, to "bod-                              ( d) Any structure, basin, excavation,
          ily injury" or "property damage" resulting                                    premises or place prepared or used
           from the "hazardous properties" of the "nu-                                  for the storage or disposal of "waste";
          clear material"; if :                                                    and includes the site on which any of
         (1) The "nuclear material":                                               the foregoing is located, all operations
               (a) Is at any "nuclear facility " owned by,                         conducted on such site and all premises
                    or operated by or on behalf of , an in -                       used for such operations;
                    sured; or



                              Includes copyrighted material of ISO, Inc. with permission.                       Page 9 of 16
BPM P 2 1207

                                                         INSURED COPY
                                       •
                                           1                                                                                    I   •




        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 68 of 125




                                                                        d. An organization other than a partnership,
        ( 4) "Nuclear material" means "source mate-                        joint venture or limited liability company,
             rial", "special nuclear material" or "by -
                                                                           you are an insured. Your "executive offi-
             product material";
                                                                           cers" and directors are insureds, but only
        (5) "Nuclear reactor " means any apparatus                         with respect to their duties as your officers
             designed or used to sustain nuclear fis-                      or directors. Your stockholders are also in-
             sion in a self-supporting chain reaction                      sureds, but only with respect to their liability
             or to contain a critical mass of fission-                     as stockholders.
             able material;                                          2. Each of the following is also an insured:
        (6) "Property damage" includes all forms of
                                                                        a. Your "volunteer workers" only while per -
             radioactive contamination of property ;                       forming duties related to the conduct of
        (7) "Source material" has the meaning given                        your business, or your "employees", other
             it in the Atomic Energy Act of 1954 or in                     than either your "executive officers " ( if you
             any law amendatory thereof ;                                  are an organization other than a partner -
        ( 8) "Special nuclear material" has the mean -                     ship, joint venture or limited liability com-
             ing given it in the Atomic Energy Act of                      pany) or your managers ( if you are a limited
             1954 or in any law amendatory thereof ;                       liability company) , but only for acts within
                                                                           the scope of their employment by you or
        (9) "Spent fuel" means any fuel element or                         while performing duties related to the con-
             fuel component, solid or liquid, which                        duct of your business. However , none of
             has been used or exposed to radiation                         these "employees " or "volunteer workers"
             in a "nuclear reactor ";                                      are insureds for:
       (10) 'Waste" means any waste material:                              (1) "Bodily injury " or "personal and advertis -
           ( a) Containing    "by -product material"                           ing injury":
                other than the tailings or wastes pro-                         (a) To you , to your partners or members
                duced by the extraction or concen -                                 (if you are a partnership or joint ven -
                tration of uranium or thorium from                                  ture) , to your members ( if you are a
                any ore processed primarily for its                                 limited liability company) , or to a co -
                "source material" content; and                                      "employee" while in the course of his
           ( b) Resulting from the operation by any                                 or her employment or performing du -
                person or organization of any "nu-                                  ties related to the conduct of your
                clear facility" included under Para-                                business, or to your other ’Volunteer
                graphs (a) and ( b) of the definition of                            workers" while performing duties re-
                "nuclear facility".                                                 lated to the conduct of your busi-
C. Who Is An Insured                                                                ness;
   1. If you are designated in the Declarations as:                            ( b) To the spouse, child, parent, brother
                                                                                    or sister of that co -"empioyee" as a
      a. An individual, you and your spouse are                                     consequence of Paragraph (a )
          insureds, but only with respect to the con-                               above;
          duct of a business of which you are the
          sole owner.                                                          (c) For which there is any obligation to
                                                                                     share damages with or repay some-
      b. A partnership or joint venture , you are an                                 one else who must pay damages be-
          insured. Your members, your partners and                                   cause of the injury described in
          their spouses are also insureds , but only                                 Paragraph (a) or ( b); or
           with respect to the conduct of your busi-
           ness.                                                               ( d) Arising out of his or her providing or
                                                                                     failing to provide professional health
       c. A limited liability company, you are an in-                                care services.
           sured. Your members are also insureds, but
           only with respect to the conduct of your                        ( 2) "Property damage" to property :
           business. Your managers are insureds, but                           (a) Owned, occupied or used by ,
           only with respect to their duties as your                           ( b) Rented to, in the care, custody or
           managers.                                                                control of , or over which physical
                                                                                    control is being exercised for any
                                                                                    purpose by




Page 10 of 16               Includes copyrighted material of ISO, Inc. with permission.                      BPM P 2 1207

                                                      INSURED COPY
                                                                  ..

          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 69 of 125




                                                                       3. The most we will pay under Business Liability
               you, any of your "employees", "volunteer                   Coverage for damages because of “property
               workers", any partner or member ( if you                   damage" to a premises while rented to you or in
               are a partnership or joint venture) , or                   the case of fire while rented to you or temporar-
               any member ( if you are a limited liability                ily occupied by you with permission of the
               company) .                                                 owner is the applicable Damage To Premises
      b. Any person (other than your "employee" or                        Rented To You limit shown for that premises in
           "volunteer worker ") , or any organization                     the Declarations. For a premises temporarily
           while acting as your real estate manager.                      occupied by you, the applicable limit will be the
       c. Any person or organization having proper                        highest Damage To Premises Rented To You
           temporary custody of your property if you                      limit shown in the Declarations.
           die, but only:                                              4. Aggregate Limits
          (1) With respect to liability arising out of the                The most we will pay for :
                maintenance or use of that property; and                   a. All "bodily injury" and "property damage"
          (2) Until your legal representative has been                         that is included in the "products-completed
                appointed .                                                    operations hazard" Is twice the Liability and
       d. Your legal representative if you die, but only                       Medical Expenses limit.
            with respect to duties as such. That repre-                    b. All:
            sentative will have all your rights and duties                    (1) "Bodily injury" and "property damage"
            under this policy.                                                     except damages because of "bodily in -
   No person or organization is an insured with re-                                jury" or "property damage" included in
   spect to the conduct of any current or past part-                               the "products-completed operations
   nership, joint venture or limited liability company                             hazard";
   that is not shown as a Named Insured in the Dec -                          (2) Plus medical expenses;
   larations.
                                                                              ( 3) Plus all "personal and advertising injury "
D. Liability And Medical Expenses Limits Of Insurance                              caused by offenses committed;
    1. The Limits of Insurance of Section li — Liability                      is twice the Liability and Medical Expenses
       shown in the Declarations and the rules below                          limit.
       fix the most we will pay regardless of the num-
       ber of :                                                            Subject to Paragraph a. or b. above, whichever
                                                                           applies, the Damage To Premises Rented To
       a. Insureds ;                                                       You Limit is the most we will pay for damages
       b„ Claims made or "suits " brought; or                              because of "property damage" to any one prem-
        c. Persons or organizations making claims or                       ises, while rented to you, or in the case of fire,
            bringing "suits".                                              while rented to you or temporarily occupied by
                                                                           you with permission of the owner.
    2. The most we will pay for the sum of all dam-
        ages because of all:                                               The Limits of Insurance of Section il — Liability
                                                                      apply separately to each consecutive annual
        a. "Bodily injury ", "property damage" and                    period and to any remaining period of less than
             medical expenses arising out of any one                  12 months , starting with the beginning of the
             "occurrence"; and                                        policy period shown in the Declarations , unless
        b. "Personal and advertising injury " sustained               the policy period is extended after issuance for
             by any one person or organization;                       an additional period of less than 12 months. In
                                                                      that case, the additional period will be deemed
        is the Liability and Medical Expenses limit
                                                                      part of the last preceding period for purposes
        shown in the Declarations. But the most we will               of determining the Limits of Insurance.
        pay for all medical expenses because of "bodily
        injury" sustained by any one person is the              E, Liability And Medical Expenses General Conditions
        Medical Expenses limit shown in the Declara-                    1. Bankruptcy
        tions.
                                                                           Bankruptcy or insolvency of the insured or of
                                                                           the insured’s estate will not relieve us of our
                                                                           obligations under this policy.




 BPM P 2 1207                 Includes copyrighted material of ISO, Inc, with permission.                       Page 11 of 16

                                                        INSURED COPY
                                                                                                                              ..   r   "




        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 70 of 125




                                                                          A person or organization may sue us to re-
  2. Duties In The Event Of Occurrence, Offense,                          cover on an agreed settlement or on a final
     Claim Or Suit                                                        judgment against an insured; but we will not be
     a. You must see to it that we are notified as                        liable for damages that are not payable under
        soon as practicable of an “occurrence" or                         the terms of this policy or that are in excess of
        an offense which may result in a claim. To                        the applicable Limit of Insurance, An agreed
        the extent possible, notice should include:                       settlement means a settlement and release of li-
       ( 1) How, when and where the "occurrence"                          ability signed by us, the insured and the claim-
            or offense took place;                                        ant or the claimant ’s legal representative.

       ( 2) The names and addresses of any injured                   4. Separation Of Insureds
             persons and witnesses; and                                 Except with respect to the Limits of Insurance
       (3) The nature and location of any injury or                     of Section II — Liability, and any rights or duties
             damage arising out of the "occurrence"                     specifically assigned in this policy to the first
             or offense.•                                               Named Insured, this insurance applies :
     b. If a claim is made or “suit" is brought                         a. As if each Named Insured were the only
         against any insured, you must :                                    Named Insured ; and
        (1) Immediately record the specifics of the                     b. Separately to each insured against whom
             claim or "suit" and the date received; and                     claim is made or "suit' is brought.
                                                                                                   1




        ( 2) Notify us as soon as practicable.                F. Liability And Medical Expenses Definitions
         You must see to it that we receive written              1. “Advertisement " means a notice that is broad-
         notice of the claim or "suit " as soon as prac-            cast or published to the general public or spe-
         ticable.                                                   cific market segments about your goods, prod-
                                                                    ucts or services for the purpose of attracting
     c. You and any other involved insured must:                    customers or supporters. For the purposes of
       ( 1) Immediately send us copies of any de-                    this definition:
             mands, notices , summonses or legal
             papers received in connection with the
                                                                           .
                                                                     a Notices that are published include material
                                                                         placed on the Internet or on similar elec-
             claim or “suit";                                            tronic means of communication; and
       (2) Authorize us to obtain records and other                        .
                                                                          b Regarding web-sites, only that part of a
             information;                                                   web-site that is about your goods , products
        (3) Cooperate with us in the investigation ,                        or services for the purposes of attracting
             or settlement of the claim or defense                          customers or supporters is considered an
             against the "suit "; and                                          advertisement.
        ( 4) Assist us, upon our request, in the                      .
                                                                     2 “Auto " means:
             enforcement of any right against any                         a. A land motor vehicle, trailer or semitrailer
             person or organization that may be liable                       designed for travel on public roads, includ-
              to the insured because of injury or dam-                       ing any attached machinery or equipment;
             age to which this insurance may also                            or
            apply.
                                                                          b. Any other land vehicle that is subject to a
     d. No insured will, except at that insured’s                            compulsory or financial responsibility law or
        own cost, voluntarily make a payment, as-                            other motor vehicle insurance or motor ve-
        sume any obligation , or incur any expense,                          hicle registration law where it is licensed or
        other than for first aid, without our consent.                       principally garaged.
   3. Legal Action Against Us                                           However , “auto" does not include “mobile
      No person or organization has a right under                       equipment".
      this policy:                                                   3. "Bodily injury" means bodily injury , sickness or
      a. To join us as a party or otherwise bring us                    disease sustained by a person , including death
          into a "suit" asking for damages from an in -                 resulting from any of these at any time.
          sured ; or                                                 4. “Coverage territory" means:
      b. To sue us on this policy unless all of its                      a. The United States of America ( including its
          terms have been fully complied with.                              territories and possessions) , Puerto Rico
                                                                            and Canada;




Page 12 of 16               Includes copyrighted material of ISO, Inc. with permission.                      BPM P 2 1207

                                                      INSURED COPY
                                                                                       . .. .. orvv - :
                                                                                                    '




          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 71 of 125




                                                                        b. A sidetrack agreement ;
       b. International waters or airspace, but only if
          the injury or damage occurs in the course                     c. Any easement or license agreement, except
          of travel or transportation between any                          in connection with construction or demoli-
          places included in Paragraph a. above; or                        tion operations on or within 50 feet of a rail-
                                                                           road;
       c. All other parts of the world if the injury or
          damage arises out of:                                         d. An obligation, as required by ordinance, to
                                                                           indemnify a municipality , except in connec -
         ( 1) Goods or products made or sold by you                        tion with work for a municipality;
              in the territory described in Paragraph a.
              above;                                                    e. An  elevator maintenance agreement;
         (2) The activities of a person whose home is                   f. That part of any other contract or agree-
             in the territory described in Paragraph a.                    ment pertaining to your business ( including
             above, but is away for a short time on                        an indemnification of a municipality in con-
             your business; or                                             nection with work performed for a munici-
                                                                           pality) under which you assume the tort li-
         (3) "Personal and advertising injury " of -                       ability of another party to pay for "bodily
             fenses that take place through the Inter -                    injury " or "property damage" to a third per -
             net or similar electronic means of com-                       son or organization. Tort liability means a li-
                munication;                                                ability that would be imposed by law in the
            provided the insured’s responsibility to pay                    absence of any contract or agreement.
            damages is determined in a "suit" on the                        Paragraph f. does not include that part of
            merits in the territory described in Para-                      any contract or agreement:
            graph a. above or in a settlement we agree
            to.                                                            (1) That indemnifies a railroad for "bodily
                                                                                injury" or "property damage" arising out
  5.   "Employee" includes a "leased worker ". "Em-                             of construction or demolition operations,
       ployee" does not include a "temporary worker ".                          within 50 feet of any railroad property
  6.   "Executive officer " means a person holding any                          and affecting any railroad bridge or tres-
       of the officer positions created by your charter ,                       tle, tracks, road beds , tunnel, underpass
       constitution , by -laws or any other similar gov-                        or crossing;
       erning document.                                                    (2) That indemnifies an architect, engineer
  7.   "Hostile fire" means one which becomes uncon-                            or surveyor for injury or damage arising
       trollable or breaks out from where it was in -                           out of :
       tended to be.                                                           (a) Preparing , approving or failing to
  8.   "Impaired property " means tangible property ,                                prepare or approve maps, drawings ,
        other than "your product " or "your work ", that                             opinions , reports , surveys , change
       cannot be used or is less useful because:                                     orders, designs or specifications; or
        a. It incorporates "your product" or ’your                             ( b) Giving directions or instructions, or
             work " that is known or thought to be defec-                            failing to give them, if that is the pri-
             tive, deficient , inadequate or dangerous ; or                          mary cause of the injury or damage;
        b. You have failed to fulfill the terms of a con-                            or
             tract or agreement;                                            (3) Under which the insured, if an architect,
        if such property can be restored to use by:                              engineer or surveyor, assumes liability
                                                                                 for an injury or damage arising out of
        (1) The repair , replacement, adjustment or                              the insured’s rendering or failure to ren -
             removal of "your product " or 'your                                 der professional services, including
             work"; or                                                           those listed in Paragraph (2) above and
        ( 2 Your fulfilling the terms of the contract
           )                                                                     supervisory, inspection or engineering
             or agreement.                                                       services.
  9. "Insured contract" means:                                      10. "Leased worker" means a person leased to you
                                                                        by a labor leasing firm under an agreement be-
     a. A contract for a lease of premises. How-
          ever, that portion of the contract for a lease                tween you and the labor leasing firm, to per -
          of premises that indemnifies any person or                    form duties related to the conduct of your busi-
          organization for damage by fire to premises                   ness. "Leased worker " does not include a
                                                                        'temporary worker ".
          while rented to you or temporarily occupied
          by you with permission of the owner is not
          an "insured contract";



BPM P 2 1207                   Indudes copyrighted material of ISO , Inc. with perrrission.                   Page 13 of 16

                                                         INSURED COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 72 of 125




                                                                               ( c) Street cleaning ;
11. "Loading or unloading" means the handling of
    property :                                                            ( 2) Cherry pickers and similar devices
                                                                                mounted on automobile or truck chassis
    a. After it is moved from the place where it is                              and used to raise or lower workers; and
        accepted for movement into or onto an air -
        craft , watercraft or "auto";                                     ( 3) Air compressors , pumps and genera-
                                                                                tors, including spraying , welding , build-
    b. While it is in or on an aircraft, watercraft or                           ing cleaning, geophysical exploration,
        "auto"; or
                                                                                 lighting and well servicing equipment.
     c. While it is being moved from an aircraft,                     However , "mobile equipment" does not include
        watercraft or "auto" to the place where it is                 land vehicles that are subject to a compulsory
         finally delivered;                                           or financial responsibility law or other motor
     but "loading or unloading" does not include the                  vehicle insurance or motor vehicle registration
     movement of property by means of a mechani-                      law where they are licensed or principally ga-
     cal device, other than a hand truck, that is not                           .
                                                                      raged Land vehicles subject to a compulsory
     attached to the aircraft, watercraft or "auto".                  or financial responsibility law or other motor
 12. "Mobile equipment" means any of the following                    vehicle insurance law are considered "autos”.
     types of land vehicles, including any attached               13. "Occurrence" means an accident, including
     machinery or equipment:                                          continuous or repeated exposure to substan-
     a. Bulldozers, farm machinery, forklifts and                      tially the same general harmful conditions.
         other vehicles designed for use principally              14. "Personal and advertising injury " means injury ,
         off public roads;                                             including consequential "bodily injury", arising
     b. Vehicles maintained for use solely on or                       out of one or more of the following offenses:
         next to premises you own or rent;                                 a. False arrest, detention or imprisonment;
      c. Vehicles that travel on crawler treads;                           b. Malicious prosecution;
     d. Vehicles, whether    self -propelled   or not, on                  c. The wrongful eviction from, wrongful entry
        which are permanently mounted:                                        into , or invasion of the right of private oc -
         (1) Power cranes, shovels, loaders , diggers                         cupancy of a room, dwelling or premises
                or drills ; or                                                that a person occupies, committed by or on
                                                                              behalf of its owner , landlord or lessor;
         ( 2) Road construction or resurfacing equip-
                ment such as graders, scrapers or roll-                    d. Oral or written publication, in any manner,
                ers;                                                           of material that slanders or libels a person
                                                                               or organization or disparages a person's or
      e. Vehicles not described in Paragraph a., b.,                           organization ’ s goods, products or services;
           c. or d. above that are not self -propelled
           and are maintained primarily to provide mo-                     e. Oral or written publication, in any manner,
           bility to permanently attached equipment of                         of material that violates a person 's right of
           the following types:                                                privacy ;
         (1) Air compressors, pumps and genera-                             f. The use of another 's advertising idea in
                tors, including spraying, welding, build-                      your "advertisement "; or
                ing cleaning, geophysical exploration ,                    g. Infringing upon another ’s copyright , trade
                lighting and well servicing equipment; or                     dress or slogan in your "advertisement "
         ( 2) Cherry pickers and similar devices used                  .
                                                                   15 "Pollutants" mean any solid, liquid, gaseous or
                to raise or lower workers ;                            thermal irritant or contaminant, including
       f. Vehicles not described in Paragraph a., b.,                  smoke, vapor, soot, fumes, acids, alkalis,
           c. or d. above maintained primarily for pur -               chemicals and waste. Waste includes materials
           poses other than the transportation of per -                to be recycled, reconditioned or reclaimed.
           sons or cargo.                                          16. "Products -completed operations hazard":
            However , self -propelled vehicles with the                 a. Includes all "bodily injury" and "property
            following types of permanently attached                        damage" occurring away from premises you
            equipment are not "mobile equipment" but                       own or rent and arising out of '“your prod-
            will be considered "autos":                                    uct" or "your work" except:
          (1) Equipment designed primarily for:
             ( a) Snow removal;
            ( b) Road maintenance, but not construc -
                 tion or resurfacing; or


Page 14 of 16                Includes copyrighted material of ISO , Inc. with permission.                     BPM P 2 1207

                                                        INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 73 of 125




                                                                          As used in this definition, electronic data
       (1) Products that are still in your physical                       means information, facts or programs stored
             possession; or                                               as, created or used on, or transmitted to or
       ( 2) Work that has not yet been completed or                       from computer software, including systems and
             abandoned. However , "your work" will                        applications software, hard or floppy disks ,
             be deemed completed at the earliest of                       CD-ROMs, tapes, drives, cells, data processing
             the following times:                                         devices or any other media which are used with
            (a) When all of the work called for in                        electronically controlled equipment .
                your contract has been completed.                18. "Suit" means a civil proceeding in which dam-
            ( b) When all of the work to be done at                  ages because of ’’bodily injury", "property dam-
                  the job site has been completed if                 age", or "personal and advertising injury" to
                  your contract calls for work at more               which this insurance applies are alleged. "Suit"
                  than one job site.                                 includes:
            ( c) When that part of the work done at                  a. An arbitration proceeding in which such
                  the job site has been put to its in -                  damages are claimed and to which the in -
                  tended use by any other person or                      sured must submit or does submit with our
                  organization other than another con-                   consent; or
                   tractor or subcontractor working on               b. Any other alternative dispute resolution
                   the same project.                                     proceeding in which such damages are
              Work that may need service, mainte-                        claimed and to which the insured submits
              nance, correction, repair or replacement,                   with our consent.
              but which is otherwise complete, will be           19. ’Temporary worker " means a person who is
              treated as completed.                                   furnished to you to substitute for a permanent
         The "bodily injury" or "property damage"                     "employee" on leave or to meet seasonal or
         must occur away from premises you own or                     short-term workload conditions.
         rent, unless your business includes the sell-
         ing, handling or distribution of "your prod-
                                                                      .
                                                                 20 "Volunteer worker " means a person who is not
                                                                      your "employee", and who donates his or her
         uct" for consumption on premises you own                     work and acts at the direction of and within the
         or rent.                                                     scope of duties determined by you, and is not
     b. Does not include "bodily injury" or "property
                                                                      paid a fee, salary or other compensation by
                                                                      you or anyone else for their work performed for
         damage" arising out of:
                                                                          you.
        (1) The transportation of property, unless
               the injury or damage arises out of a               21. ' Your product":
               condition in or on a vehicle not owned                 a. Means:
               or operated by you, and that condition                     (1) Any goods or products, other than real
               was created by the "loading or unload-                         property, manufactured, sold, handled ,
               ing" of that vehicle by any insured; or                        distributed or disposed of by :
        ( 2) The existence of tools, uninstalled                                (a) You;
               equipment or abandoned or unused ma-
               terials.                                                         ( b) Others trading under your name; or
 17. "Property damage" means:                                                   (c) A person or organization whose
                                                                                      business or assets you have ac -
     a. Physical injury to tangible property, includ-                                 quired ; and
          ing all resulting loss of use of that property.
          All such loss of use shall be deemed to oc -                       (2) Containers ( other than vehicles) , materi-
          cur at the time of the physical injury that                             als, parts or equipment furnished in con-
          caused it ; or                                                          nection with such goods or products.
      b. Loss of use of tangible property that is not                      b. Includes:
          physically injured. All such loss of use shall                     (1) Warranties or representations made at
          be deemed to occur at the time of the "oc -                             any time with respect to the fitness, qual-
          currence" that caused it.                                               ity, durability, performance or use of
      For the purposes of this insurance, electronic                              "your product"; and
      data is not tangible property.                                         ( 2) The providing of or failure to provide
                                                                                  warnings or instructions.




BPM P 2 1207                 Includes copyrighted material of ISO , Inc. with permission.                     Page 15 of 16

                                                       INSURED CCPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 74 of 125




    c. Does not include vending machines or
        other property rented to or located for the
        use of others but not sold.
22. ’Your work”:
    a. Means:
      (1) Work or operations performed by you or
           on your behalf; and
       (2) Materials, parts or equipment furnished
           in connection with such work or opera-
            tions.
    b. Includes:
      (1) Warranties or representations made at
            any time with respect to the fitness, qual-
            ity, durability, performance or use of
            "your work"; and
       ( 2) The providing of or failure to provide
            warnings or instructions.




                            Includes copyrighted material of ISO , Inc. with permission.   BPMP 21207
Page 16 of 16

                                                      INSURED CCPY
                                                                                                                                ..   I.



          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 75 of 125




                                                                                                    BUSINESSOWNERS
                                                                                                         B P M P 3 1207


                  BUSINESSOWNERS COVERAGE FORM
                            SECTION III - COMMON POLICY CONDITIONS

(APPLICABLE TO SECTION I - PROPERTY AND                                          (a) Furnish necessary heat , water, sewer
SECTION II - LIABILITY )                                                              service or electricity for 30 consecu-
                                                                                      tive days or more, except during a
A. Cancellation                                                                       period of seasonal unoccupancy; or
   1. The first Named Insured shown in the Declara-                              ( b) Pay property taxes that are owing
      tions may cancel this policy by mailing or deliv-                               and have been outstanding for more
      ering to us advance written notice of cancella-                                 than one year following the date due,
      tion.                                                                                                                -
                                                                                      except that this provision will not ap
   2. We may cancel this policy by mailing or deliver -                               ply where you are in a bona fide dis-
      ing to the first Named Insured written notice of                                pute with the taxing authority regard-
      cancellation at least:                                                          ing payment of such taxes.
       a. 5 days before the effective date of cancella-                    b. 10 days before the effective date of cancella-
           tion if any one of the following conditions                        tion if we cancel for nonpayment of pre-
           exists at any building that is Covered Prop-                       mium.
           erty in this policy;                                            c. 30 days before the effective date of cancella-
          (1) The building has been vacant or unoc -                          tion if we cancel for any other reason.
               cupied 60 or more consecutive days.                     .
                                                                   3 We will mail or deliver our notice to the first
                This does not apply to:                               Named Insured ’s last mailing address known to
              (a) Seasonal unoccupancy ; or                           us.
              ( b) Buildings in the course of construc -           4. Notice of cancellation will state the effective
                   tion, renovation or addition.                      date of cancellation. The policy period will end
                Buildings with 65% or more of the rental              on that date.
                units or floor area vacant or unoccupied           5. If this policy is cancelled, we will send the first
                are considered unoccupied under this                  Named Insured any premium refund due. If we
               provision.                                             cancel, the refund will be pro rata. If the first
          (2) After damage by a Covered Cause of                      Named Insured cancels, the refund may be less
               Loss, permanent repairs to the building:                   than pro rata. The cancellation will be effective
                                                                          even if we have not made or offered a refund.
              (a) Have not started, and
                                                                                                                            -
                                                                       6. If notice is mailed, proof of mailing will be suffi
             (b) Have not been contracted for,                            cient proof of notice.
              within 30 days of initial payment of loss.        B. Changes
          (3) The building has:                                    This policy contains all the agreements between
              (a) An outstanding order to vacate;                  you and us concerning the insurance afforded.
             (b) An outstanding demolition order ; or              The first Named Insured shown in the Declarations
                                                                   is authorized to make changes in the terms of this
              ( c) Been declared unsafe by governmen-              policy with our consent. This policy’s terms can be
                   tal authority.                                  amended or waived only by endorsement issued
          ( 4) Fixed and salvageable items have been               by us and made a part of this policy.
               or are being removed from the building           C. Concealment , ft/isrepresentation Or Fraud
               and are not being replaced. This does
                not apply to such removal that is neces-           This policy is void in any case of fraud by you as it
                sary or incidental to any renovation or            relates to this policy at any time. It is also void if
                                                                    you or any other insured, at any time, intentionally
                remodeling.
                                                                    conceal or misrepresent a material fact concerning :
          ( 5) Failure to :
                                                                       1. This policy ;
                                                                       2. The Covered Property ;
                                                                       3. Your interest in the Covered Property ; or


 BPM P 3 1207                Includes Copyrighted Material of ISO, Inc. with Permission                          Page 1 of 3

                                                        INSURED CCPY
                                                                                               I




            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 76 of 125




      .
   4 A claim under this policy.                                       .
                                                                  2 Business Liability Coverage is excess over:
D. Examination Of Your Books And Records                             a . Any other insurance that insures for direct
                                                                         physical loss or damage; or
   We may examine and audit your books and re-
   cords as they relate to this policy at any time dur -             b. Any other primary insurance available to
   ing the policy period and up to three years after -                   you covering liability for damages arising
   ward.                                                                 out of the premises or operations for which
                                                                         you have been added as an additional in -
E. Inspections And Surveys                                               sured by attachment of an endorsement.
      .
   1 We have the right to :                                       3. When this insurance is excess, we will have no
         a. Make inspections and surveys at any time;                duty under Business Liability Coverage to de-
         b. Give you reports on the conditions we find;              fend any claim or "suit" that any other insurer
            and                                                      has a duty to defend. If no other insurer de-
                                                                     fends, we will undertake to do so; but we will
         c. Recommend changes.                                       be entitled to the insured’ s rights against all
      2. We are not obligated to make any inspections,               those other insurers.
         surveys, reports or recommendations and any           I. Premiums
         such actions we do undertake relate only to in-
         surability and the premiums to be charged. We                .
                                                                  1 The first Named Insured shown in the Declara-
         do not make safety inspections. We do not un-               tions:
         dertake to perform the duty of any person or                a. Is responsible for the payment of all premi-
         organization to provide for the health or safety                ums ; and
         of workers or the public . And we do not war -              b. Will be the payee for any return premiums
         rant that conditions:                                            we pay.
         a. Are safe and healthful; or                            2. The premium shown in the Declarations was
          b. Comply with laws , regulations, codes or                computed based on rates in effect at the time
           standards.                                                the policy was issued. On each renewal, con-
   3. Paragraphs 1. and 2. of this condition apply                   tinuation or anniversary of the effective date of
       not only to us, but also to any rating , advisory,            this policy, we will compute the premium in ac-
       rate service or similar organization which                    cordance with our rates and rules then in ef -
       makes insurance inspections, surveys , reports                 fect.
       or recommendations.                                        3. With our consent, you may continue this policy
   4. Paragraph 2. of this condition does not apply                   in force by paying a continuation premium for
       to any inspections, surveys, reports or recom-                 each successive one-year period. The premium
       mendations we may make relative to certifica-                  must be:
       tion, under state or municipal statutes, ordi-                 a- Paid to us prior to the anniversary date; and
       nances or regulations, of boilers, pressure                    b. Determined in accordance with Paragraph
       vessels or elevators.                                              2. above.
 F Insurance Under Two Or More Coverages
  «
                                                                       Our forms then in effect will apply. If you do
   If two or more of this policy ’s coverages apply to                not pay the continuation premium, this policy
   the same loss or damage, we will not pay more                      will expire on the first anniversary date that we
   than the actual amount of the loss or damage.                      have not received the premium.
 G. Liberalization                                                    4. Undeclared exposures or change in your busi-
    If we adopt any revision that would broaden the                      ness operation , acquisition or use of locations
    coverage under this policy without additional pre-                   may occur during the policy period that are not
    mium within 45 days prior to or during the policy                    shown in the Declarations. If so, we may re-
    period, the broadened coverage will immediately                      quire an additional premium. That premium will
    apply to this policy.                                                be determined in accordance with our rates
                                                                         and rules then in effect.
 H. Other Insurance
                                                               J. Premium Audit
    1. If there is other insurance covering the same
        loss or damage, we will pay only for the                      1. This policy is subject to audit if a premium
        amount of covered loss or damage in excess of                    designated as an advance premium is shown in
        the amount due from that other insurance,                        the Declarations. We will compute the final
        whether you can collect on it or not. But we will                premium due when we determine your actual
        not pay more than the applicable Limit of Insur -                exposures.
        ance of Section I — Property.



 Page 2 of 3                   Includes Copyrighted Material of ISO, Inc. with Permission                 B P M P 3 1207

                                                       INSURED CCPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 77 of 125




   2. Premium shown in this policy as advance pre-                    2. Applicable to Businessowners Liability Cover -
      mium is a deposit premium only . At the close of                   age:
      each audit period we will compute the earned
                                                                         If the insured has rights to recover all or part of
      premium for that period and send notice to the
                                                                         any payment we have made under this policy ,
      first Named Insured. The due date for audit
                                                                         those rights are transferred to us. The insured
      premiums is the date shown as the due date on                      must do nothing after loss to impair them. At
      the bill. If the sum of the advance and audit
                                                                         our request, the insured will bring ’'suit ” or
      premiums paid for the policy period is greater
                                                            -            transfer those rights to us and help us enforce
      than the earned premium, we will return the ex                     them. This condition does not apply to Medical
      cess to the first Named Insured.
                                                                         Expenses Coverage.
   3. The first Named Insured must keep records of
      the information we need for premium computa-                 L. Transfer Of Your Rights And Duties Under This
      tion , and send us copies at such times as we                   Policy
      may request.                                                    Your rights and duties under this policy may not
                                                                      be transferred without our written consent except
K. Transfer Of Rights Of Recovery Against Others To                   in the case of death of an individual Named In-
   Us
                                                                       sured.
   1. Applicable to Businessowners Property Cover           -          If you die, your rights and duties will be trans-
       age:
                                                                       ferred to your legal representative but only while
       If any person or organization to or for whom                    acting within the scope of duties as your legal rep-
       we make payment under this policy has rights                    resentative. Until your legal representative is ap-
       to recover damages from another, those rights                   pointed, anyone having proper temporary custody
       are transferred to us to the extent of our pay -                of your property will have your rights and duties
       ment. That person or organization must do                       but only with respect to that property.
       everything necessary to secure our rights and
       must do nothing after loss to impair them. But
       you may waive your rights against another
       party in writing:
        a. Prior to a loss to your Covered Property.
       b. After a loss to your Covered Property only
          if , at time of loss, that party is one of the fol -
          lowing:
          (1) Someone insured by this insurance;
          ( 2) A business firm:
              (a) Owned or controlled by you; or
              ( b) That owns or controls you; or
         (3) Your tenant.
       You may also accept the usual bills of lading or
       shipping receipts limiting the liability of carriers.
       This will not restrict your insurance.




 BPMP 3 1207                    Includes Copyrighted Material of ISO, Inc. with Permission                       Page 3 of 3

                                                            INSURED COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 78 of 125


                                                                                              BUSINESSOWNERS
                                                                                                 BPM N 36 1215



                        IDENTITY RECOVERY SERVICES
Theft of your personal identity is no small matter. The perpetrator can use your stolen information to make
purchases, secure loans, acquire vehicles and even commit crimes, all under your name and using your credit             i

information. While most credit card companies will pay for fraudulent charges, they won’t typically pay to correct
the credit and legal damage caused by the identity theft. Aside from time spent in resolving the identity theft, the
out-of pocket expenses in re-establishing your credit history can be significant.

Approximately 15 million United States residents have their identities used fraudulently each year with financial
losses totaling upwards of $50 billion, and close to 100 million additional Americans have their personal
identifying information placed at risk of identity theft each year when records maintained in government and
corporate databases are lost or stolen.

Fortunately, we can help. In the event that you become a victim, your insurance policy has been extended to
provide identity theft recovery service. These services are available to you because your policy includes Data
Compromise and Identity Recovery services. This is provided to you as a sole proprietor , partner or corporate
owner of your business.

As part of this service, if you become a victim of identity theft you need help restoring your credit and identity
records to pre-theft status.

Identity Recovery Counselors are available through our toll-free Help Line to answer your questions and provide
loss prevention recommendations. If you are an identity theft victim, they will direct you to further service and
coverage as described below.

Services provided include:

In addition, a case manager will be assigned to work one-on-one with you - from the first call through crisis
resolution. Your case manager will handle the bulk of the work on your behalf, to help you identify where fraud
has occurred, make the right contacts and speed the often complicated recovery process. Our case managers
are licensed investigators who take action on your behalf, with your permission, through a limited power of
attorney.

Your policy also provides up to $ 25,000 to pay for the reimbursement of expenses incurred by you as the result
of theft of your personal identity. This includes:
    • Lost wages as a result of time away from work.
    • Costs for notarizing affidavits or similar documents.
    • Loan application fees when reapplying for loans initially rejected solely due to incorrect credit
        information.
    • Costs of credit reports
    • Certain legal fees to defend lawsuits brought against you as a result of identity fraud.

 If you have experienced a loss of your personally identifiable information, contact this toll-free number to report
 the loss and start your resolution process:

                                                 866 -219- 9525




 THIS DOCUMENT DOES NOT PROVIDE COVERAGE, NOR DOES IT REPLACE ANY PROVISIONS OF
 YOUR POLICY. IT IS INTENDED AS AN INFORMATIONAL NOTICE ONLY. IF THERE IS ANY CONFLICT
 BETWEEN THE POLICY AND THIS DOCUMENT, THE PROVISIONS OF THE POLICY SHALL PREVAIL .


 BPM N 36 1215                                                                                            Page 1 of 1
                                                   CERTIFIED POLICY COPY
                                                                           . .   .
                               1
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 79 of 125




                                                                                                       BUSINESSOWNERS
POLICY NUMBER: BPG3175 F                                                                                   BPM 1109 1207

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       EQUIPMENT BREAKDOWN ENHANCEMENT ENDORSEMENT
                                                                                   E FORM — SECTION I —
This endorsement changes coverage provided by the BUSINESSOWNERS COVERAG is
                                                                    , duties and what  and is not covered.
PROPERTY. Read the entire endorsement carefully to determine rights

                                                                                     ( 2) Expedite permanent repairs; and
A. Coverage
   The following Limitations are deleted:                                            (3) Expedite permanent replacement

    4. Limitations                                                                   Reasonable extra cost shall mean "the
       a. We will not pay for loss of or damage to :                                 extra cost of temporary repair and of ex -
                                                                                     pediting the repair of such damaged
          (1) Steam boilers, steam pipes , steam en -                                equipment of the insured, including
              gines or steam turbines caused by or
              resulting from any condition or event                                  overtime and the extra cost of express
              inside such equipment. But we will                                     or other rapid means of transportation."
              pay for loss of or damage to such                                      This will be a part of and not an addition
              equipment caused by or resulting                                       to the limit per loss.
              from an explosion of gases or fuel
              within the furnace of any fired vessel                   The following are added to 5. Additional Cover-
              or within the flues or passages                          ages:
               through which the gases of combus-
              tion pass.                                                   Refrigerant Contamination
                                                                                     We will pay the loss from contamination
          ( 2) Hot water boilers or other water heat-                                by refrigerant used in refrigerating, cool-
               ing equipment caused by or resulting                                  ing or humidity control equipment at
               from any condition or event inside
               such boilers or equipment, other than                                 the described premises as a result of an
               an explosion.                                                         "Equipment Breakdown".

    5. Additional Coverages
                                                                            Spoilage Coverage
        Additional Coverages. 5.h. and 5.u. are de-                            We will pay for loss of perishable goods
       leted and replaced with the following :                                 due to spoilage resulting from lack of
                                                                               power, light, heat, steam or refrigeration
        5.h. Pollutant Clean Up and Removal
                                                                               caused by an "Equipment Breakdown"
             We will pay for the Pollutant Clean Up                             to types of property covered by this pol-
             and Removal for loss resulting from an                            icy, that are:
             "Equipment Breakdown". The most we
             will pay for the Pollutant Clean Up and                          (1) located on or within 1,000 feet of your
             Removal is $250,000 unless a higher limit                            described premises; and
             is provided by an endorsement to the                             ( 2) owned by you, the building owner at
             property form for which this endorse-                                 your described premises, or owned
             ment is attached. In that case, which-                                by a public utility.
             ever limit is greater will apply.

        5.u. Expediting Expenses                                                      However, we will not pay for any loss,
                                                                                      damage, cost or expense directly
              We will pay for the expediting expense loss                             caused by, contributed to by , resulting
              resulting from an "Equipment Breakdown"                                 from or arising out of the following
              with respect to your damaged Covered                                    causes of loss:
              Property. We will pay the reasonable extra
              cost to:                                                                    Fire, lightning, combustion explo -
                                                                                          sion, windstorm or hail, weight of
              (1) Make temporary repairs;
                                                                                          snow, ice or sleet, falling objects,
                                                                                          smoke, aircraft or vehicles, riot or


                                                                                                                     Page 1 of 4
 BPM 1109 1207
                                                        INSURED COPY
                                              " 4
                                              H

•   ;•

                 Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 80 of 125




                       civil commotion, vandalism, sinkhole                    owned by a utlity, landlord or other supplier with
                       collapse, volcanic action, leakage                      whom you have a contract to supply you with
                       from fire extinguishing equipment,                      any of the following services: electrical power ,
                       water damage except water damage                        waste disposal, air conditioning , refrigeration ,
                       resulting from an Equipment Break-                      heating, natural gas, compressed air, water ,
                       down, earth movement or flood.                          steam, internet access, telecommunications ser -
                                                                               vices, wide area networks or data transmission.
         Business Income and Extra Expense                                     The equipment must meet the definition of
                                                                               "Equipment Breakdown" except that it is not
             This Equipment Breakdown Enhancement En                           Covered Property .
             dorsement follows the Additional Coverages of
             Business Income and Extra Expense of the                            Service Interruption coverage will not apply
             Businessowners Coverage Form to which this                          unless the failure or disruption of service ex -
             Endorsement is attached   .                                         ceeds 24 hours immediately following the
                                                                                 "Equipment Breakdown ".
         CFC Refrigerants

             We will pay for the additional cost to repair or           B. Exclusions
             replace Covered Property because of the use
             or presence of a refrigerant containing CFC                       The Exclusions are modified as follows:
             (chlorofluorocarbon) substances.
                                                                                  a. The following is added to Exclusion
              Additional costs mean those in excess of what                          B- 1.g.(3) :
              would have been required to repair or replace
              covered property had no CFC refrigerant been                           However, when BPM 1110 Water Back-Up
              involved. We also pay for additional loss as                           and Sump Overflow endorsement is at -
              described under the Spoilage or Loss of In -                           tached, if the presence of water, as de-
              come Coverages provided by this endorse-                               scribed, requires the drying out of electri-
              ment, caused by the presence of a refrigerant                          cal Covered Property, we will pay for the
              containing CFC substances.                                             direct expenses of such drying out subject
                                                                                     to the applicable Limit of Insurance and
             We pay no more then the least of the following:                         applicable deductible.

             ( 1) The cost to repair the damaged property                      The following Exclusions are deleted:
                  and replace any lost CFC refrigerant;
                                                                               2. a. Electrical Apparatus

              (2) The cost to repair the damaged property ,                           Artificially generated electrical current, in -
                  retrofit the system to accept a non -CFC                            cluding electric arcing, that disturbs elec-
                  refrigerant, and charge the system with a                           trical devices , appliances or wires.
                  non-CFC refrigerant; or                                             But if artificially generated electrical current
                                                                                      results in fire, we will pay for the loss or
              ( 3) The cost to replace the system with one                            damage caused by fire.
                   using a non- CFC refrigerant.                                      We will pay for loss or damage to "com-
                                                                                      puters) " due to artificially generated elec-
          ’Electronic Data" and ’Computers"                                           trical current if such loss or damage is
                                                                                      caused by or results from:
              We will pay for direct physical loss or damage                         (1) An occurrence that took place within
              to "Electronic Data" and "Computers " resulting                             1,000 feet of the described premises; or
              from an ’Equipment Breakdown".                                         ( 2) Interruption of electric power supply ,
                                                                                           power surge, blackout or brownout it
          Service Interruption                                                             the cause of such occurrence took
                                                                                           place within 1, 000 feet of the de-
             Any insurance provided for Business Income,                                   scribed premises.
             Extra Expense or Spoilage is extended to apply
             to your loss, damage or expense caused by an
             "Equipment Breakdown " to equipment that is


                                                                                                                    BPM 1109 1207
         Page 2 of 4
                                                                INSURED COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 81 of 125




   2. d. Steam Apparatus                                                        undertake relate only to insurability and
                                                                                the premiums to be charged. We do not
         Explosion of steam boilers, steam pipes,                               make safety inspections. We do not
         steam engines or steam turbines owned or                                undertake to perform the duty of any
         leased by you, or operated under your                                   person or organization to provide for
         control. But if explosion of steam boilers,                             the health or safety of workers or the
         steam pipes, steam engines or steam tur -                               public. And we do not warrant that
         bines results in fire or combustion explo -                             conditions:
         sion, we will pay for the loss or damage
         caused by that fire or combustion explo-                                 (1) Are safe or healthful ; or
         sion. We will also pay for loss or damage                                (2) Comply with laws, regulations,
         caused by or resulting from the explosion                                    codes or standards.
          of gases or fuel within the furnace of any
          fired vessel or within the flues or passages                       c. Paragraphs a. and b. of this condition
          through which the gases of combustion                                 apply not only to us, but also to any rat-
          pass.                                                                 ing, advisory, rate service or similar or -
                                                                                ganization which makes insurance in-
    2.1. Other Types of Loss, ( 6) Equipment                                    spections, surveys, reports or
         breakdown, including rupture or bursting                               recommendations.
         caused by centrifugal force. This exclusion
         does not apply with respect to the                                  d. Paragraph b. of this condition does not
         breakdown of "computers)";                                             apply to any inspections, surveys, re-
                                                                                ports, or recommendations we may
                                                                                make relative to certification , under state
F. Property General Conditions                                                  or municipal statutes, ordinances or
                                                                                regulations, of boilers, pressure vessels
   The following Property General Conditions are                                or elevators
   added:
                                                                        7.   Environmental, Safety and Efficiency     Im-
   5.    Suspension                                                              provements
         Whenever Covered Property is found to be                            If Covered Property requires replacement
         in , or exposed to, a dangerous condition,                          due to an "Equipment Breakdown ", we will
         any of our representatives may Immediately                          pay your additional cost to replace with
         suspend the insurance against loss to that                          equipment that is better for the environment,
         Covered Property for the perils covered by                          safer , or more efficient than the equipment
         this endorsement. Coverage can be sus-                              being replaced.
         pended and possibly reinstated by delivering
         or mailing a written notice of suspension /                         However , we will not pay more than 125% of
         coverage reinstatement to :                                         what the cost would have been to repair or
                                                                             replace with like kind and quality. This Con -
           (a) Your last known address; or                                   dition does not apply to any property to
           (b) The address where the property is                             which Actual Cash Value applies.
               located.
         If we suspend your insurance, you will get a              G. Optional Coverages
         pro rata refund of premium. But the suspen  -                 With regards to coverage provided by this
         sion will be effective even if we have not yet                endorsement, Paragraph G.3.e. of the
         made or offered a refund.                                     Outdoor Sign Optional Coverage does not
                                                                        apply.
    6.   Inspections and Surveys
         a. We have the right to:
                                                                   H. Property Definitions
              (1) Make inspections and surveys at                       14. "Specified Causes of Loss " also includes
                   any time;                                                 "Equipment Breakdown".
              ( 2) Give you reports on the conditions
                   we find ; and                                                "Equipment Breakdown " as used herein
              ( 3) Recommend changes.
                                                                                 means:
                                                                                   a. Physical loss or damage
         b. We are not obligated to make any in -                                     both originating within:
            spections, surveys, reports or recom-
            mendations and any such actions we do


BPM 1109 1207                                                                                                    Page 3 of 4

                                                         INSURED COPY
    !

          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 82 of 125




               (1) Boilers , fired or unfired                            (1) Wear and Tear ;
                   pressure vessels, vacuum                              (2) Rust or other corrosion, decay,
                   vessels, and pressure piping,                               deterioration, hidden or latent
                   all normally subject to vacuum                              defect, mold or any other qual-
                   or internal pressure other than                             ity in property that causes it to
                   static pressure of contents,                                damage or destroy itself ;
                   excluding :                                           (3) Smog ;
                    a. waste disposal piping ;                           (4) Settling, cracking, shrinking or
                    b. any piping forming part                                expansion;
                       of a fire protective                              ( 5) Nesting or infestation, or dis-
                       system;                                                charge or release of waste
                    c. furnaces ; and                                         products or secretions, by
                    d. any water piping other                                 birds, rodents or other animals;
                       than:                                              ( 6) Any accident , loss , damage,
                                                                               cost, claim, or expense,
                        i. boiler feed water piping be-                        whether preventative,
                           tween the feed pump and the                         remedial, or otherwise, directly
                           boiler ;                                            or indirectly arising out of or re-
                       ii. boiler condensate re-                               lating to the recognition, inter -
                           turn piping; or                                   pretation , calculation, compari-
                      iii. water piping forming                              son , differentiation,
                           part of a refrigerating                           sequencing, or processing of
                           or air conditioning                               data by any "computer " system
                                                                             including any hardware,
                           system used for cool-
                                                                             programs or software;
                           ing, humidifying or
                           space heating pur -                            (7) Scratching or marring;
                           poses.
                                                                           (8) Loss, damage, cost or expense
               ( 2) All mechanical, electrical,                                 directly caused by, contrib-
                   electronic or fiber optic                                    uted to by, resulting from or
                   equipment ; and                                              arising out of the following
                                                                                causes of loss:
          b.     Caused by, resulting from, or
                 consisting of :                                               Fire, lightning, combustion
               (1) Mechanical breakdown;                                       explosion, windstorm or hail,
               ( 2) Electrical or electronic                                   weight of snow , ice or sleet,
                    breakdown; or                                              falling objects, smoke, aircraft
               (3) Rupture, bursting, bulging ,                                or vehicles, riot or civil com-
                    implosion, or steam explosion.                             motion, vandalism, sinkhole
                                                                               collapse, volcanic action,
        However ,     "Equipment     Breakdown"
                                                                               leakage from fire extinguishing
        will not mean:                                                         equipment, water damage ex -
                                                                               cept water damage resulting
        Physical loss or damage caused by                                      from an Equipment
        or resulting from any of the following ;                               B r e a k d o w n , earth movement
        however if loss or damage not other -                                  or flood.
        wise excluded results, then we will
        pay for such resulting damage:




Page 4 of 4                                                                                     BPM 1109 1207

                                                          INSURED COPY
                                                                                                                     .

         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 83 of 125




                                                                                             BUSINESSOWNERS
                                                                                                 BPM 1115 1207

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. The exclusion set forth in Paragraph B. applies to               .
                                                                3 Coverage otherwise provided under the Food
   all coverage under Section I — Property in all forms           Contamination Additional Coverage in Restau-
   and endorsements that comprise this Busines-                   rants Endorsement BP 07 78 ( if that endorse-
   sowners Policy , except as provided in Paragraph               ment is attached to this Businessowners Pol -
   C. This includes but is not limited to forms or en -           icy) .
   dorsements that cover property damage to build-          D. With respect to any loss or damage subject to the
   ings or personal property and forms or endorse-             exclusion in Paragraph B., such exclusion super-
   ments that cover business income, extra expense             sedes any exclusion relating to "pollutants”.
   or action of civil authority.
                                                            E. The following provisions in the Businessowners
B. We will not pay for loss or damage caused by or             Coverage Form-Section l-Property are hereby
   resulting from any virus, bacterium or other micro-         amended to remove reference to bacteria:
   organism that induces or is capable of inducing
                                                               1. Exclusion B.(i) - "Fungi”. Wet Rot, Dry Rot And
   physical distress, illness or disease.                          Bacteria; and
C. However, the exclusion in Paragraph B. does not              .
                                                               2 Additional Coverage A.5. ( r ) — Limited Cover -
   apply to the following:
                                                                   age For “Fungi”, Wet Rot, Dry Rot And Bacteria,
    1. Loss or damage caused by or resulting from                  including any endorsement increasing the
        "fungi” wet rot or dry rot. Such loss or damage            scope or amount of coverage.
        is addressed in a separate exclusion in this
                                                            F. The terms of the exclusion in Paragraph B., or the
        Businessowners Policy; or                              inapplicability of this exclusion to a particular loss,
    2. Coverage otherwise provided under Food                  do not serve to create coverage for any loss that
       Contamination Endorsement BPM 1112 ( if that            would otherwise be excluded under this Business-
       endorsement is attached to this Businessown -           owners Policy.
       ers Policy) ; or




 BPM 1115 1207              Includes copyrighted material of ISO , Inc. with permission                   Page 1 of 1

                                                     INSURED COPY
           Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 84 of 125




POLICY NUMBER : BPG 3175 F                                                                         BUSINESSOWNERS
                                                                                                      BPM 1131 08 14



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    GEORGIA CHANGES - LOSS PAYMENT
 This endorsement modifies insurance provided under the following :

    BUSINESSOWNERS COVERAGE FORM

 Paragraph 5.a . Loss Payment in Section l -                               ( 2) Take all or any part of the property at an
 Property is replaced by the following:                                          agreed or appraised value.
       a . In the event of loss or damage covered by                         With respect to Paragraph a.(1) , this policy
            this policy , at our option we will either:                      covers only the cost of repair , rebuilding or
                                                                             replacement. Such cost does not include
           ( 1 ) Repair , rebuild or replace the property                    recovery of, and therefore this policy does
                 with other property of like kind and                        not pay any compensation for, an actual or
                 quality , or pay the cost of such repair,                   perceived reduction in the market value of
                 rebuilding or replacement , as limited by                   any property. But if the property that has
                 paragraph d.(1) (d) of this Loss Payment                    sustained loss or damage is subject to an
                 Condition and any other applicable                          endorsement which explicitly addresses
                 policy provision, such as the Limit of                      market value, then that endorsement will
                 Insurance provision; or                                     apply to such property in accordance with
                                                                             its terms.




  BPM 1131 08 14                   Includes copyrighted material of ISO, Inc. with permission                   Page 1 of 1

                                                         INSURED COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 85 of 125




                                                                                                        BUSINESSOWNERS
                                                                                                            BPM 31001207

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   NON-CONTRACTORS BLANKET ADDITIONAL INSURED ENDORSEMENT

This endorsement modifies insurance provided under the following:


BUSINESSOWNERS COVERAGE
                                                                              nection with premises you own, rent , or con-
A. Additional Insureds                                                        trol and to which this insurance applies:
Each of the following is added to Paragraph C. Who                      ( 1) The existence, maintenance, repair
                             —
Is An Insured of BPM P 2 Section II — Liability but                           construction, erection or removal of ad -
only as specifically described by the following:                              vertising signs, awnings , canopies, cellar
                                                                              entrances, coal holes, driveways, manholes,
                                                                              marquees, hoistaway openings, sidewalk
1. Any person or organization for whom you are
   performing operations is also an additional in -                           vaults, street banners, or decorations and
   sured, when you and such person or organiza-                               similar exposure;
   tion have agreed in writing in a contract or agree-                  (2  ) The   construction, erection or removal of
   ment that such person or organization be                                    elevators; or
   included as an additional insured on your policy.                    (3) The ownership, maintenance or use of any
   Such person or organization is an additional in-                            elevators covered by this insurance.
   sured only with respect to liability for "bodily in -              b.This insurance applies only with respect to
   jury ", "property damage", "personal and advertis-                     operations performed by you or on your
   ing injury" caused in whole or part , by :                             behalf for which the state or political
   a. Your acts or omissions; or                                          subdivision has issued a permit. This insurance
                                                                          does not apply to:
   b. The acts or omissions of those acting on your                       (1) “’Bodily injury" "property damage" or
      behalf ;                                                            "personal and advertising injury ” arising out of
    In the performance of your ongoing operations                         operations performed for the state or municipal-
    or ’your work" included within the "products -                        ity ;
    completed operations" hazard for the additional
                                                                           ( 2) "Bodily injury " or "property damage" included
    insured at the location designated and described                       within the products-completed operations haz -
    rn the written contract or agreement.                                  ard; or
    This insurance does not apply to "bodily injury",                 3. Any person(s) or organization(s) with a con-
    "property damage" or "personal and advertising                         doling interest in you but only with respect to
    injury" arising out of the rendering of , or the fail-                 their liability arising out of :
    ure to render , any professional architectural, en -                    a. Their financial control of you ; or
    gineering or surveying services , including :
                                                                            b. Premises they own maintain or control while
    a. The preparing , approving , or failure to prepare                    lease or occupy these premises.
        or approve, maps, shop drawings, opinions,
        reports, surveys, field orders, change orders                       This insurance does not apply to structural
        or drawings and specifications ; or                                 alterations, new construction and demolition
                                                                            operations performed by or for such additional
     b. Supervisory, inspection, architectural or                           insured.
         engineering activities.                                          4. Any manager or lessor of premises to whom you
  2. Any state or political subdivision , subject to the                     are obligated by virtue of a written "Insured Con -
     following additional provisions :                                       tract" to provide insurance such as afforded by
      a. This insurance applies only with respect to the                     this policy , but only with respect to liability aris-
                                                                             ing out of the ownership, maintenance or use of
          following hazards for which a state or politi-
                                                                             that part of the premises leased to you. This in-
          cal subdivision has issued a permit in con-                        surance does not apply to :


                                 Includes copyrighted material of ISO, Inc. with permission                           Page 1 of 3
 BPM 3100 1207

                                                           INSURED COPY
               Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 86 of 125




     a. Any "occurrence" which takes place after                            (1) "Bodily injury" or "property damage" for
     you cease to be a tenant in that premises; or                              which the vendor is obligated to pay dam-
                                                                                ages by reason of the assumption of liabil-
b. Structural alterations , new construction or                                 ity in a contract or agreement. This exclu-
   demolition operations performed by or for                                    sion does not apply to liability for damages
   such additional insured.                                                     that the vendor would have in the absence
                                                                                of the contract or agreement;
5. Any person or organization as mortgagee, as-
    signee or receiver but only with respect to their                       (2) Any express warranty unauthorized by
    liability as mortgagee, assignee or receiver and                               you;
    arising out of the ownership, maintenance or use                         (3) Any physical or chemical change in the
    of the premises by you .                                                       product made intentionally by the vendor ;
 This insurance does not apply:                                              ( 4) Repackaging, except when unpacked
a- Any "occurrence" that takes place after you cease                               solely for the purpose of inspection , dem-
   to be a tenant in that premises; or                                             onstration, testing or the substitution of
                                                                                   parts under instructions from the manufac -
b. Structural alterations, new construction or demoli -                            turer, and then repackaged in the original
  tion operations performed by or for such additional                              container ;
  insured,
                                                                             ( 5) Any failure to make such inspections,
6. Any person or organization arising out of the                                   adjustments, tests or servicing as the ven-
    ownership, maintenance or use of that part of the                              dor has agreed to make or normally under -
    land leased to you and subject to the following                                takes to make in the usual course of busi-
    additional exclusions:                                                         ness, in connection with the distribution or
      This insurance does not apply to :                                           sale of the products;
       (1) Any "occurrence" which takes place after you                       ( 6) Demonstration, installation, servicing or
           cease to lease that land; or                                            repair operations, except such operations
       ( 2) Structural alterations, new construction or                            performed at the vendor ' s premises in
                                                                                   connection with the sale of the product ;
           demolition operations performed by or on
            behalf of such additional insured.                                (7) Products which, after distribution or sale
                                                                                    by you, have been labeled or relabeled or
 .
 7 A co-owner of a premises and covered under this
                                                                                    used as a container , part or ingredient of
   insurance but only with respect to liability as co-
   owner of such premises.                                                          any other thing or substance by or for the
                                                                                    vendor ; or
 8. Any person( s) or organization(s) who is the lessor
     of leased equipment to you, and required by the                          (8) "Bodily injury" or "property damage" arising
                                                                                    out of the sole negligence of the vendor
     lease to be included as an additional insured but
     only with respect to liability for "bodily injury",                            for its own acts or omissions or those of
     "property damage" or "personal and advertising
                                                                                    its employees or anyone else acting on its
     injury" caused in whole or in part by your mainte-                             behalf. However, this exclusion does not
     nance, operation or use by you of equipment                                    apply to :
     leased to you by such person ( s) or organiza-                                (a) The exceptions contained in Sub-
     tion ).                                                                            Paragraphs ( 4) or (6) ; or
           ^
      With respect to the insurance afforded these addi-
     tional insureds , this insurance does not apply to
                                                                                   (b) Such inspections, adjustments , tests
                                                                                        or servicing as the vendor has agreed
      any "occurrence" which takes place after the                                      to make or normally undertakes to
      equipment lease expires.                                                          make in the usual course of business,
                                                                                        in connection with the distribution or
     .
  9 Any person ( s) or organization ( s) ( referred to                                  sale of the products.
         below as vendor ) is also an additional insured                    b. This insurance does not apply to any insured
  but                                                                            person or organization from whom you have
         only with respect to "bodily injury" or "property                       acquired such products, or any ingredient,
         damage" arising out of 'your products" which are                        part or container entering Into , accompanying
         distributed or sold in the regular course of the                        or containing such products.
         vendor ’s business , subject to the following
         additional exclusions:
         a . The insurance afforded the vendor does not           B. The following is added to Paragraph H. Other
           apply to:                                                 Insurance of BPM P 3 -Section III - Common Policy
                                                                     Conditions:


     Page 2 of 3                  Includes copyrighted material of ISO, Inc. with permission                    BPM 3100 1207

                                                             INSURED COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 87 of 125




Primary Additional Insured  - If a written contract
or agreement or permit requires this insurance to
be primary for any person or organization with
whom you agree to include in paragraph C. Who
                            —
Is An Insured of BPM P 2 Section II — Liability,
                                            .
this Other Insurance provision is applicable This
insurance is primary. This insurance is also non-
contributory which means we will not seek contri-
bution from other insurance available to the per -
son or organization with whom you agree to in-
clude in Who Is An Insured




BPM 3100 1207              Includes copyrighted material of ISO, Inc. with permission   Page 3 of 3

                                                      INSURED COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 88 of 125                                        i




                                                                                           BUSINESSOWNERS
                                                                                               BPM 3112 1207

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


AMENDMENT — AGGREGATE LIMITS OF INSURANCE (PER PREMISES)

This endorsement modifies insurance provided under the following :

   BUSINESSOWNERS COVERAGE FORM

Section H - Liability is amended as follows:

Under Paragraph D.4.b Liability And Medical
Expenses Limits Of Insurance, the aggregate limit for
ail "bodily injury” and "property damage" other than
"bodily injury " or "property damage" included in the
"products -completed operations hazard" applies
separately to each of the premises owned by or
rented to you.

                                                                                                                      ;




 BPM 3112 1207                Includes copyrighted material of ISO, Inc. with permission            Page 1 of 1

                                                        INSURED COPY
            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 89 of 125



MAIN STREET AMERICA ASSURANCE COMPANY                                                            BUSINESSOWNERS
                                                                                                 BPM D 3144CW 0215

Policy Number: BPG3175F
                             DATA COMPROMISE COVERAGE
                             SUPPLEMENTAL DECLARATIONS
                                                                          Effective Date: 04/22/2016
Named Insured: Group Seven Sixteen LLC                                                     12:01 AM Standard Time
Agent Name: STRAWN AND CO INSURANCE                                       Agent No.: 100077



Data Compromise                        From: 04/22 /2016         At 12: 01 A.M. Standard Time at your mailing address
Coverage Period:                              04/22/2017         shown on the Declarations page of this policy.
                                       To:

SECTION 1 - RESPONSE EXPENSES
Data Compromise
Response Expenses Limit:                                         $25,000          Annual Aggregate

Sublimits

  Named Malware (Section 1):                                     $25,000          Any One “Personal Data Compromise’’

  Forensic IT Review:                                            $5, 000          Any One “Personal Data Compromise”

   Legal Review:                                                 $5,000           Any One “Personal Data Compromise’’

  PR Services:                                                   $ 5,000         Any One "Personal Data Compromise”
Response Expense Deductible:                                     $1,000          Any One “Personal Data Compromise”


SECTION 2 - DEFENSE AND LIABILITY
Data Compromise
   Defense and Liability Limit:                                   $25,000          Annual Aggregate

Sublimits

   Named Malware ( Section 2):                                    $25, 000         Any One “Personal Data Compromise”

Defense and Liability Deductible:                                 $1,000           per any one “ Data Compromise Suit”

                          TOTAL DATA COMPROMISE COVERAGE PREMIUM                           $43

See Schedule of Forms and Endorsements for form (s) and endorsement( s) made a part of this policy at time of issue.




 BPM D 3144CW 0215                                                                                         Page 1 of 1

                                                  CERTIFIED POLICY COPY
                                                                                                                               i   •




         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 90 of 125




                                                                                                    BUSINESSOWNERS
                                                                                                        BP 15 04 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION - ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
         DATA-RELATED LIABILITY - WITH LIMITED
               BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. Exclusion B.1.q. of Section II - Liability is                             However , unless Paragraph (1) above
   replaced by the following:                                                applies, this exclusion does not apply to
                                                                             damages because of "bodily injury".
      This insurance does not apply to:
                                                                             As used in this exclusion, electronic data
      q. Access Or Disclosure Of Confidential Or                             means information, facts or computer
          Personal Information And Data-related                              programs stored as or on, created or used
          Liability                                                          on, or transmitted to or from computer
         (1) Damages, other than damages because                             software      ( including     systems      and
             of "personal and advertising injury",                           applications software) , on hard or floppy
             arising out of any access to or                                 disks, CD-ROMs, tapes, drives, cells, data
             disclosure of        any    person's     or                     processing       devices or        any   other
             organization 's confidential or personal                        repositories of computer software which are
             information, including patents, trade                           used      with      electronically   controlled
           - secrets,- processing methods, customer                          equipment. The term - computer programs,
             lists, financial information, credit card                       referred to in the foregoing description of
             information, health information or any                          electronic data, means a set of related
              other type of nonpublic information; or                        electronic instructions which direct the
          (2) Damages arising out of the loss of, loss                       operations and functions of a computer or
              of use of, damage to, corruption of ,                          device connected to it , which enable the
              inability to access, or inability to                           computer or device to receive, process,
               manipulate electronic data.                                   store, retrieve or send data.
           This exclusion applies even if damages are
           claimed for notification costs, credit
           monitoring expenses, forensic expenses,
           public relations expenses or any other loss,
           cost or expense incurred by you or others
           arising out of that which is described in
           Paragraph (1) or ( 2) above.




 BP 15 04 05 14                           © Insurance Services Office, Inc., 2013                              Page 1 of 2
                                                     CERTIFIED POLICY COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 91 of 125




B. The following is added to Paragraph B.1.p.                            This exclusion applies even if damages are
   Personal And Advertising Injury Exclusion of                          claimed for notification costs, credit
   Section II - Liability:                                               monitoring expenses, forensic expenses,
                                                                         public relations expenses or any other loss,
      This insurance does not apply to:                                  cost or expense incurred by you or others
      p. Personal And Advertising Injury                                 arising out of any access to or disclosure of
         "Personal and advertising injury":                              any person's or organization’s confidential
                                                                         or personal information.
         Arising out of any access to or disclosure of
         any person’s or organization's confidential
         or personal information, including patents,
         trade    secrets, processing methods,
         customer lists, financial information, credit
         card information, health information or any
         other type of nonpublic information.




 Page 2 of 2                         © Insurance Services Office, Inc., 2013                          BP 15 04 05 14
                                                 CERTIFIED POLICY COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 92 of 125



                                                                                                                               •




                                                                                                   BUSINESSOWNERS
                                                                                                    BPM 3143GA 0215




         IDENTITY RECOVERY COVERAGE FORM - GEORGIA
  IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE REIMBURSEMENT
                                                                                                                  and
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
what is and is not covered.

Throughout this policy the words “you" and “your" refer to the Named Insured shown in the Declarations.
                                                                                                        The
words “ we”, “ us” and “ our " refer to the Company providing this insurance.


Some words and phrases that appear in bold face or quotation marks have special meaning. Refer Definitions
                                                                                              to          .


                                                                    2. Any fraudulent, dishonest or criminal act by
A. COVERAGE                                                            an "identity recovery insured" or any person
                                                                       aiding or abetting an "identity recovery
We will provide the Case Management Service and                        insured", or by any authorized representative
Expense Reimbursement Coverage indicated below if                      of an "identity recovery insured", whether
all of the following requirements are met:                             acting alone or in collusion with others.
    1. There has been an “identity theft ” involving                   However, this exclusion shall not apply to the
       the personal identity of an “identity recovery                  interests of an “identity recovery insured" who
       insured” under this policy; and                                 has no knowledge of or involvement in such
                                                                       fraud, dishonesty or criminal act.
    2. Such “identity theft” is first discovered by the             3. An “identity theft” that is not reported in writing
       “identity recovery insured" during the policy                   to the police.
       period for which this Identity Recovery
       coverage is applicable; and                                  4. Seizure or destruction of property by order of
                                                                        governmental authority. ..
    3. Such “identity theft " is reported to us within 60
                                                                    5. Nuclear reaction or radiation or radioactive
       days after it is first discovered by the “identity
                                                                        contamination, however caused.
       recovery insured.”
                                                                    6.      War and military action including any of the
If all three of the requirements listed above have been                    following and any consequence of any of the
met, then we will provide the following to the “identity                   following:
recovery insured":
                                                                           a. War , including undeclared or civil war;
     1. Case Management Service
                                                                           b. Warlike action by a military force,
         Services of an “identity recovery case                                 including action in hindering or defending
         manager" as needed to respond to the                                   against an actual or expected attack , by
         “identity theft”; and                                                  any government , sovereign or other
                                                                                authority using military personnel or other
     2. Expense Reimbursement
                                                                                agents; or
         Reimbursement of necessary and reasonable                         c. Insurrection        rebellion,     revolution,
         “identity recovery expenses” incurred as a                             usurped power, or action taken by
         direct result of the “identity theft.”                                 governmental authority in hindering or
 This coverage is additional insurance.                                         defending against any of these.
 B. EXCLUSIONS                                                  C. LIMITS OF INSURANCE
     We will not pay for costs arising from the                 Case Management Service is available as needed for
     following:                                                 any one “identity theft " for up to 12 consecutive
                                                                months from the inception of the service. Expenses
     1. The theft of a professional or business
          identity.                                             we incur to provide Case Management Service do not
                                                                reduce the amount of limit available for Expense
                                                                Reimbursement coverage.




                                                                                                               Page 1 of 4
 BPM 3143GA 0215                                   CERTIFIED POLICY COPY
             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 93 of 125




Expense Reimbursement coverage is subject to a                         3.     Coverage Territory
limit of $25 , 000 annual aggregate per "identity                         Subject to its terms, conditions and
recovery insured.” Regardless of the number of                            exclusions, this policy applies to an "identity
claims, this limit is the most we will pay for the total of               theft" occurring anywhere in the world, but we
all loss or expense arising out of all "identity thefts” to               shall only pay for loss incurred by an "identity
any one “identity recovery insured” which are first                       recovery insured” in the United States, Puerto
discovered by the “identity recovery insured" during a                    Rico or Canada.
12-month period starting with the beginning of the
present annual policy period. If an " identity theft” is               4. Help Line
first discovered in one policy period and continues                       For assistance, the "identity recovery insured”
into other policy periods , all loss and expense arising                  should call the Identity Recovery Help Line
from such "identity theft ” will be subject to the                               - -
                                                                          at 1 866 219-9525.
 aggregate limit applicable to the policy period when                     The Identity Recovery Help Line can
 the “identity theft” was first discovered.                               provide the "identity recovery insured” with:
 Legal costs as provided under item d „ of the definition                  a. Information and advice for how to
 of “identity recovery expenses” are part of, and not in                       respond to a possible "identity theft ”; and
 addition to, the Expense Reimbursement coverage
 limit.                                                                    b. Instructions for how to submit a service
                                                                               request for Case Management Service
 item e. (Lost Wages) and item f. (Child and Elder                             and/or a claim form for Expense
 Care Expenses) of the definition of “identity recovery                        Reimbursement Coverage.
 expenses” are jointly subject to a sublimit of $5, 000.
 This sublimit is part of, and not in addition to, the                     In some cases, we may provide Case
 Expense Reimbursement coverage limit. Coverage is                         Management services at our expense to an
 limited to wages lost and expenses incurred within 12                     "identity recovery insured” prior to a
 months after the first discovery of the “identity theft”                  determination that a covered "identity theft”
 by the “identity recovery insured.”                                       has occurred. Our provision of such services
                                                                           is not an admission of liability under the
  Item g. (Mental Health Counseling) of the definition of                  policy. We reserve the right to deny further
  "identity recovery expenses” is subject to a subjimit of
                                                                           coverage or service if, after investigation, we
  $1, 000. This sublimit is part of, and not in addition to,               determine that a covered "identity theft” has
  the Expense Reimbursement coverage limit.
  Coverage is limited to counseling that takes place
                                                                           not occurred..     .        . . .. .   . . .. ..
  within 12 months after the first discovery of the                         As    respects Expense Reimbursement
  “identity theft” by the "identity recovery insured.”                      Coverage, the “identity recovery insured”
                                                                           must send to us, within 60 days after our
         .
  Item h (Miscellaneous Unnamed Costs) of the
                                                                            request, receipts, bills or other records that
  definition of "identity recovery expenses ” is subject to
                                                                            support his or her claim for “identity recovery
  a sublimit of $1,000. This sublimit is part of , and not in                 expenses."
  addition to , the Expenses Reimbursement coverage
  limit. Coverage is limited to costs incurred within 12                5. Legal Action Against Us
  months after the first discovery of the “identity theft”                 No one may bring a legal action against us
   by the "identity recovery insured.”                                     under this insurance unless:
   D. DEDUCTIBLES                                                          a . There has been full compliance with all of
   Case      Management         Service     and     Expense                    the terms of this insurance; and
   Reimbursement coverage are not subject to a                             b. The actions is brought within 2 years after
   deductible.                                                                 the date the "personal data compromise”
   E. CONDITIONS                                                               is first discovered by you.
        The following conditions apply in addition to the               6. Legal Advice
        Common Policy Conditions.
                                                                               We are not your legal advisor and do not
        1. Abandonment                                                         provide legal counsel to you. None of the
            There can be no abandonment of any                                 services we provide under this coverage
            property to us.                                                    constitute legal advice to you. Our
                                                                               determination of what is or is not covered
        2. Concealment or Fraud
                                                                               under this Coverage Form does not represent
            This policy will not pay for losses incurred if                    advice or counsel from us about what you
            you have intentionally concealed or                                should or should not do.
             misrepresented any material fact or
            circumstance relating to this insurance.


 BPM 3143GA 0215                                                                                             Page 2 of 4
                                                      CERTIFIED POLICY COPY
                                                                                        I   •

                                 :   •


         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 94 of 125




   7. Policy Period                                                        b. Costs for notarizing affidavits or other
                                                                              similar documents, long distance
      This policy applies only to “personal data                              telephone calls and postage solely as a
      compromises” that are first discovered by you                           result of your efforts to report an “ identity
      during the policy period shown in the General                           theft” or amend or rectify records as to
      Declarations. The policy period begins and                              your true name or identity as a result of
      ends at 12:01 a.m., Standard Time, at your                              an “identity theft.”
      address shown in the General Declarations.                           c. Costs for credit reports from established
   8. Services                                                                credit bureaus    .
       The following conditions apply as respects                           .
                                                                           d Fees and expenses for an attorney
       any services provided by us or our designees                           approved by us for the following:
       to any “identity recovery insured” under this
                                                                                (1) The defense of any civil suit brought
       endorsement:
                                                                                     against an “identity recovery insured.”
       a. Our ability to provide helpful services in
                                                                                ( 2) The removal of any civil judgment
           the event of an “identity theft” depends on
           the    cooperation,      permission    and                                wrongfully entered against an
           assistance of the “identity recovery                                      “identity recovery insured.”
            insured.”                                                           (3) Legal assistance for an “identity
        b. All services may not be available or                                      recovery insured” at an audit or
           applicable to ail individuals. For example,                               hearing by a governmental agency.
           “identity recovery insureds” who are                                 ( 4) Legal assistance in challenging the
           minors or foreign nationals may not have                                  accuracy of the "identity recovery
           credit records that can be provided or                                    insured’s” consumer credit report.
           monitored. Service in Canada will be
           different from service in the United States                          (5) The defense of any criminal charges
           and Puerto Rico in accordance with local                                 brought against an “identity recovery
           conditions.                                                              insured” arising from the actions of a
                                                                                    third party using the personal identity
        c. We do not warrant or guarantee that our
                                                                                    of the “identity recovery insured.”
           services will end or eliminate ail problems
           associated with an “identity theft” or                          e. Actual lost wages of the “identity recovery
           prevent future “identity thefts.”                                  insured” for time reasonably and
F. DEFINITIONS                                                                necessarily taken away from work and
                                                                              away from the work premises. Time away
   With respect to the provisions of this Coverage                            from work includes partial or whole work
   Form only , the following definitions are added:                           days. Actual lost wages may include
   1. "Identity Recovery Case Manager" means                                  payment for vacation days, discretionary
       one or more individuals assigned by us to                              days, floating holidays and paid personal
       assist an “identity recovery insured” with                             days. Actual lost wages does not include
       communications we deem necessary for re-                                sick days or any loss arising from time
       establishing the integrity of the personal                             taken away from self employment.
       identity of the “identity recovery insured.” This                       Necessary time off does not include time
       includes, with the permission and cooperation                           off to do tasks that could reasonably have
       of the "identity recovery insured,” written and                                                 -
                                                                               been done during non working hours.
       telephone        communications         with  law
       enforcement         authorities,      governmental                  f.  Actual costs for supervision of children or
       agencies, credit agencies and individual                                elderly or infirm relatives or dependents
       creditors and businesses.                                               of the “identity recovery insured” during
                                                                               time reasonably and necessarily taken
   2. "Identity Recovery Expenses" means the
        following when they are reasonable and
                                                                               away from such supervision. Such care
        necessary expenses that are incurred as a                              must be provided by a professional care
        direct result of an “identity theft”:                                  provider who is not a relative of the
                                                                               “identity recovery insured.”
        a. Costs for re-filing applications for loans,
             grants or other credit instruments that are                   g. Actual costs for counseling from a
             rejected solely as a result of an “identity                       licensed mental health professional. Such
             theft.”                                                           care must be provided by a professional
                                                                               care provider who is not a relative of the
                                                                               “identity recovery insured.”


BPM 3143GA 0215                                                                                               Page 3 of 4
                                                   CERTIFIED POLICY COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 95 of 125




    h.    Any other reasonable costs necessarily                        .
                                                                        c   When the entity insured under this policy
          incurred by an “identity recovery insured”                        is a corporation or other organization, the
          as a direct result of the “identity theft.”                       “identity recovery insureds” are all
                                                                            individuals having an ownership position
          (1) Such costs include:                                           of 20% or more of the insured entity.
              (a ) Costs by the “identity recovery                          However, if and only if there is no one
                   insured” to recover control over                         who has such an ownership position, then
                   his or her personal identity.                            the “identity recovery insured” shall be:
              ( b ) Deductibles or sen/ice fees from                        (1) The chief executive of the insured
                    financial institutions.                                      entity; or
          (2) Such costs do not include:                                    ( 2) As respects a religious institution, the
                                                                                 senior ministerial employee.
              (a) Costs to avoid, prevent or detect
                    “identity theft” or other loss.                     An “identity recovery insured” must always be
                                                                        an individual person. The entity insured under
              ( b ) Money lost or stolen.                               this policy is not an “ identity recovery
              (c) Costs that are restricted or                          insured.”
                    excluded elsewhere in this                   4. “Identity Theft” means the fraudulent use of
                    endorsement or policy.                          the social security number or other method of
  3. “Identity Recovery Insured” means the                          identifying an “identity recovery insured.” This
     following:                                                     includes fraudulently using the personal
                                                                    identity of an “identity recovery insured” to
     a. When the entity insured under this policy
                                                                    establish credit accounts, secure loans, enter
          is a sole proprietorship , the “identity
                                                                    into contracts or commit crimes.
          recovery insured” is the individual person
          who is the sole proprietor of the insured                 “Identity theft” does not include the fraudulent
          entity.                                                   use of a business name, d/b/a or any other
                                                                    method of identifying a business activity.
     b. When the entity insured under this policy
          is a partnership, the “identity recovery
          insureds” are the current partners.




BPM 3143GA 0215                                                                                             Page 4 of 4
                                                CERTIFIED POLICY COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 96 of 125



                                                                                                      BUSINESSOWNERS
                                                                                                       BPM 3144GA 0215


          Data Compromise Coverage Form - Georgia
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy the words “you" and "your" refer to the Named Insured shown in the Declarations. The
words " we", " us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to the Definitions section.

SECTION 1 - RESPONSE EXPENSES                                                 c. The nature or extent of loss or damage to
                                                                                   data that is not "personally identifying
                                                                                   information" or "personally sensitive
A. DATA COMPROMISE COVERED CAUSE OF                                                information".
   LOSS                                                                       If there is reasonable cause to suspect that a
   Coverage under this Data Compromise Coverage                               covered “personal data compromise” may
   Form applies only if all of the following conditions                       have occurred, we will pay for costs covered
   are met:                                                                   under Forensic IT Review, even if it is
                                                                              eventually determined that there was no
   1. There has been a “personal data
                                                                              covered "personal data compromise".
       compromise ”; and
                                                                              However, once it is determined that there was
   2. Such " personal data compromise” is first                               no covered “personal data compromise”, we
       discovered by you during the policy period for                         will not pay for any further costs.
       which this Data Compromise Coverage Form
                                                                       2. Legal Review
       is applicable; and
                                                                              Professional legal counsel review of the
   3. Such "personal data compromise” is reported
                                                                              " personal data compromise” and how you
       to us within 60 days after the date it is first
                                                                              should best respond to it.
       discovered by you.
                                                                          •
                                                                           If there is reasonable cause to suspect that a
B. COVERAGE - SECTION 1                                                    covered “personal data compromise” may
   If all three of the conditions listed above in DATA                     have occurred, we will pay for costs covered
                      -
   COMPROMISE COVERED CAUSE OF LOSS                                        under Legal Review, even if it is eventually
   have been met, then we will provide coverage for                        determined that there was no covered
   the following expenses when they arise directly                         " personal data compromise ”. However, once
   from the covered cause of loss and are necessary                        it is determined that there was no covered
                                                                           "personal data compromise”, we will not pay
   and reasonable. Coverages 4 and 5 apply only if
   there has been a notification of the "personal data                     for any further costs.
   compromise” to " affected individuals” as covered                    3. Notification to Affected Individuals
   under coverage 3.                                                       We will pay your necessary and reasonable
     1. Forensic IT Review                                                  costs to provide notification of the “personal
        Professional information technologies review                       data compromise” to "affected individuals”.
                                                                        4. Services to Affected Individuals
        if needed to determine, within the constraints
        of what is possible and reasonable, the                             We will pay your necessary and reasonable
        nature and extent of the "personal data                             costs to provide the following services to
        compromise” and the number and identities of                        “affected individuals".
        the “affected individuals".                                         a. The following services apply to any
        This does not include costs to analyze,                                  “personal data compromise”.
        research or determine any of the following:                              (1) Informational Materials
         a. Vulnerabilities in systems, procedures or
                                                                                     A packet of loss prevention and
             physical security;                                                      customer support information.
         b - Compliance with PCI or other industry
             security standards; or                                                ( 2) Help Line



 BPM 3144GA 0215                                       © 2006 , 2009, 2012                                      Page 1 of 9
                                     Includes materia! © ISO Services, Inc., with permission
                                              as well as other copyrighted material.
                                                     CERTIFIED POLICY COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 97 of 125




               A toll-free telephone line for “affected              The Data Compromise Response Expenses Limit
               individuals” with questions about the                 is an annual aggregate limit. This amount is the
               “personal data compromise”. Where                     most we will pay for the total of all loss covered
               applicable, the line can also be used                 under SECTION 1 arising out of all " personal data
               to request additional services as                     compromise" events which are first discovered by
               listed in b.(1) and (2).                              you during the present annual policy period. This
                                                                     limit applies regardless of the number of “personal
     b. The following additional services apply to
                                                                     data compromise" events discovered by you
        “personal data compromise ” events
                            " personally     identifying             during that period.
           involving
           information”.                                              A "personal data compromise” may be first
           (1) Credit Report and Monitoring                           discovered by you in one policy period but cause
                                                                      covered costs in one or more subsequent policy
                A credit report and an electronic                     periods. If so, all covered costs arising from such
                service automatically monitoring for                  “personal data compromise” will be subject to the
                activities affecting an individual’s                  Data Compromise Response Expenses Limit
                credit records. This service is subject               applicable to the policy period when the "personal
                to the " affected individual” enrolling               data compromise was first discovered by you.
                                                                                              11


                for this service with the designated
                service provider.                                     The most we will pay under Response Expenses
                                                                      coverage for loss arising from any "malware-
            (2) Identity         Restoration        Case
                                                                      related compromise ' is the Named Malware
                                                                                                   1


                Management
                                                                      (SECTION 1) sublimit indicated in the Data
                As respects any "affected individual”                 Compromise Supplemental Declarations. For the
                who is or appears to be a victim of                   purpose of the Named Malware (SECTION 1)
                “identity theft " that may reasonably                 sublimit, all “malware-related compromises” that
                have arisen from the "personal data                   are caused, enabled or abetted by the same virus
                compromise ”, the services of an                      or other malicious code are considered to be a
                identity restoration professional who                 single “personal data compromise”. This sublimit
                will assist that "affected individual”                is part of , and not in addition to the Response
                 through the process of correcting                    Expenses Limit.
                 credit and other records and,_ within
                 the constraints of what is possible                  The most we will pay under Forensic IT Review,
                 and reasonable, restoring control                    Legal Review and PR Services coverages for loss
                 over his or her personal identity.                   arising from any one “personal data compromise”
                                                                      is the applicable sublimit for each of those
  5. PR Services                                                      coverages indicated in the Data Compromise
      Professional public relations firm review of                    Supplemental Declarations. These sublimits are
      and response to the potential impact of the                     part of, and not in addition to, the Data
      "personal data compromise” on your business                     Compromise Response Expenses Limit. PR
      relationships.                                                   Services coverage is also subject to a limit per
                                                                      " affected individual” as described in 5. PR
      This includes costs to implement public
                                                                       Services.
      relations recommendations of such firm. This
      may include advertising and special                              Coverage for Services to " affected individuals” is
      promotions designed to retain your                               limited to costs to provide such services for a
      relationship with " affected individuals ”.                      period of up to one year from the date of the
      However, we will not pay for promotions:                         notification to the "affected individuals”.
       .
      a Provided to any of your directors or                           Notwithstanding, coverage for Identity Restoration
           employees; or;                                              Case Management services initiated within such
      b. Costing more than $25 per “ affected                          one year period may continue for a period of up to
           individual”.                                                one year from the date such Identity Restoration
                                                                        Case Management services are initiated.

C. LIMITS - SECTION 1
   The most we will pay under Response Expenses
   coverage is the Data Compromise Response
   Expenses Limit indicated in the Data Compromise
   Supplemental Declarations.

BPM 3144GA 0215                                       © 2006, 2009, 2012                                     Page 2 of 9
                                    Includes material © ISO Services, Inc., with permission
                                             as well as other copyrighted material.
                                                    CERTIFIED POLICY COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 98 of 125




D. DEDUCTIBLE - SECTION 1                                               The Data Compromise Defense and Liability Limit
   Response Expenses coverage is subject to the                         is an annual aggregate limit. This amount is the
   Response Expenses Deductible indicated in the                        most we will pay for all loss covered under
   Data Compromise Supplemental Declarations.                           SECTION 2 (other than post-judgment interest)
   You shall be responsible for such deductible                         arising out of all “personal data compromise”
   amount as respects each “personal data                               events which are first discovered by you during
   compromise” covered under this Coverage Form.                        the present annual policy period. This limit applies
                                                                        regardless of the number of “ personal data
                                                                        compromise ” events occurring during that period.
The following is added as an Additional Coverage:
                                                                        A “personal data compromise” may be first
                                                                        discovered by you in one policy period but cause
SECTION 2 - DEFENSE AND LIABILITY                                       covered costs in one or more subsequent policy
                                                                        periods. If so, all covered costs arising from such
                                                                        “ personal data compromise” (other than post-
A. DEFENSE AND LIABILITY COVERED CAUSE                                  judgment interest) will be subject to the Data
    OF LOSS                                                             Compromise Defense and Liability Limit
    Coverage under this Data Compromise Coverage                        applicable to the policy period when the “personal
    Form applies only if all three of the conditions in                 data compromise” was first discovered by you.
    DATA COMPROMISE - COVERED CAUSE OF                                 The most we will pay under Defense and Liability
    LOSS are met.                                                      coverage for loss arising from any “malware-
    Only with regard to SECTION 2 - Defense and                        related compromise” is the Named Malware
    Liability coverage , the following conditions must                 ( SECTION 2) sublimit indicated for this Data
    also be met:                                                       Compromise Coverage. For the purpose of the
    1. You have provided notifications and services                    Named Malware (SECTION 2) sublimit, all
         to “ affected individuals” in consultation with us            “malware-related compromises” that are caused,
         pursuant to Response Expenses coverage;                       enabled or abetted by the same virus or other
         and                                                           malicious code are considered to be a single
                                                                       “personal data compromise”. This sublimit is part
    2. You receive notice of a “ data compromise                       of, and not in addition to, the Defense and Liability
         suit” brought by . one. or more “affected
             ,

                                                                       Limit.
                                                                                ’




         individuals” or by a governmental entity on
         behalf of one or more “affected individuals”;              D. DEDUCTIBLE - SECTION 2
         and                                                           Defense and Liability coverage is subject to the
    3. Notice of such “data compromise suit” is                        Defense and Liability Deductible indicated in the
          received by you within two years of the date                  Supplemental Declarations. You shall be
          that the “affected individuals” are notified of               responsible for such deductible amount as
          the “personal data compromise ”; and                          respects each “data compromise suit ” covered
                                                                        under this Coverage Form.
     4. Such “data compromise suit” is reported to us
          as soon as practicable, but in no event more
          than 60 days after the date it is first received          SECTION 3 - EXCLUSIONS, ADDITIONAL
          by you.
                                                                    CONDITIONS AND DEFINITIONS
 B. COVERAGE - SECTION 2                                            APPLICABLE TO BOTH SECTION 1 AND
     If all of the conditions listed above in DEFENSE               SECTION 2
     AND LIABILITY - COVERED CAUSE OF LOSS
     have been met, then we will provide coverage for
     “ data compromise defense costs” and “data                      A. EXCLUSIONS
     compromise liability” directly arising from the                      The following additional exclusions apply to this
     covered cause of loss.                                               coverage:
 C. LIMITS - SECTION 2                                                    We will not pay for costs arising from the
     The most we will pay under Defense and Liability                        following:
     coverage (other than post-judgment interest) is                      1. Your intentional or willful complicity in a
     the Data Compromise Defense and Liability Limit                          “ personal data compromise.”
     indicated in the Supplemental Declarations.


                                                         © 2006 , 2009 , 2012                                    Page 3 of 9
 BPM 3144GA 0215
                                       Includes material © ISO Services, Inc., with permission
                                                as well as other copyrighted material.

                                                       CERTIFIED POLICY COPY
                                                                      ••
                                                                                        I   •




            Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 99 of 125




  2. Any criminal, fraudulent or dishonest act ,                           1. Abandonment
     error or omission or any intentional or
                                                                              There can be no abandonment of any
     knowing violation of the law by you.
                                                                              property to us.
  3. Any “ personal data compromise" occurring
                                                                           2. Concealment or Fraud
     prior to the first inception of this Data
     Compromise Coverage Form or any coverage                                 This policy will not pay for losses incurred if
     substantially similar to that described in this                          you have intentionally concealed or
     Form.                                                                    misrepresented any material fact or
                                                                              circumstance relating to this insurance.
  4. Costs to research or correct any deficiency .
     This includes , but is not limited to, any                            3. Coverage Territory
     deficiency in your systems, procedures or                                    The First Named Insured with their primary
     physical security that may have contributed to                               office located in the United States of America
     a “personal data compromise”.                                                or Puerto Rico.
   5.      Any fines or penalties. This includes, but is                   4. Data Compromise Liability Defense
           not limited to, fees or surcharges from
                                                                              a. We shall have the right and the duty to
           affected financial institutions.
                                                                                 assume the defense of any applicable
   .
   6       Any criminal investigations or proceedings.                           “data compromise suit ” against you. You
   .
   7       Any extortion or blackmail. This includes, but                        shall give us such information and
           is not limited to, ransom payments and private                        cooperation as we may reasonably
           security assistance.                                                  require,
   8.      Any “personal data compromise” involving                           b. You shall not admit liability for or settle any
                                                                                 “ data compromise suit" or incur any
           data that is being transmitted electronically,
           unless such data is encrypted to protect the                          defense costs without our prior written
           security of the transmission.                                             consent.
   9   .   Your reckless disregard for the security of
                                           information”     or
                                                                                  c. If you refuse to consent to any settlement
                                                                                     recommended by us and acceptable to the
           “personally      identifying
           “personally   sensitive information ” in your care,                       claimant , we may then withdraw from your
           custody or control.                                                       defense by tendering control of the
                                                                                     defense to you. From that point forward,
  10   .    That part of any “ data compromise suit ”
                                                                                     you shall, at your own expense, negotiate
            seeking any non-monetary relief.
                                                                                     or defend such “ data compromise suit”
  11.       Seizure or destruction of property by order of                           independently of us. Our liability shall not
            governmental authority.                                                  exceed the amount for which the claim or
  12.       Nuclear reaction or radiation or radioactive                             suit could have been settled if such
            contamination, however caused.                                           recommendation was consented to, plus
                                                                                     defense costs incurred by us, and defense
  13   .    War and military action including any of the
                                                                                     costs incurred by you with our written
            following and any consequence of any of the                               consent, prior to the date of such refusal.
            following:
                                                                                  d. We shall not be obligated to pay any
            a. War, including undeclared or civil war;
                                                                                      damages or defense costs, or to defend or
           b. Warlike action by a military force,                                     continue to defend any “data compromise
              including action in hindering or defending                              suit", after the Data Compromise Defense
              against an actual or expected attack, by                                and Liability Limit has been exhausted.
              any government, sovereign or other                                   e. We shall pay all interest on that amount
              authority using military personnel or other                              of any judgment within the Data
              agents ; or
                                                                                       Compromise Defense and Liability Limit
           c. Insurrection,     rebellion,     revolution,                             which accrues:
              usurped power, or action taken by                                        (1) after entry of judgment; and
              governmental authority in hindering or
              defending against any of these.                                          (2) before we pay, offer to pay or deposit
                                                                                            in court that part of the judgment
B. ADDITIONAL CONDITIONS                                                                    within the Data Compromise Defense
   The following conditions apply in addition to the                                         and Liability Limit or , in any case,
   Common Policy Conditions.                                                                 before we pay or offer to pay the
                                                                                             entire Data Compromise Defense and

BPM 3144GA 0215                                            © 2006, 2009, 2012                                        Page 4 of 9
                                                                              .
                                         Includes material © ISO Services, Inc , with permission
                                                  as well as other copyrighted material.
                                                         CERTIFIED POLICY COPY
      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 100 of 125




                Liability Limit.                                                  this insurance may also apply; and
           These interest payments shall be in                                (7) Not take any action, or fail to take any
           addition to and not part of the Data                                   required action, that prejudices your
           Compromise Defense and Liability Limit.                                rights or our rights with respect to
                                                                                  such “data compromise suit”.
  5. Due Diligence
                                                                           b. You may not, except at your own cost,
     You agree to use due diligence to prevent                                voluntarily make a payment, assume any
     and mitigate costs covered under this Data                               obligation, or incur any expense without
     Compromise Coverage Form. This includes,                                 our prior written consent.
     but is not limited to, complying with, and                            c. If you become aware of a claim or
     requiring your vendors to comply with,                                   complaint that may become a “data
                               -
     reasonable and industry accepted protocols                               compromise suit ,” you shall promptly
     for:                                                                     inform us of such claim or complaint.
     a. Providing and maintaining appropriate                        7. Duties in the Event of a “Personal Data
          physical security for your premises,                          Compromise”
          computer systems and hard copy files;
                                                                        You must see that the following are done in
     b. Providing and maintaining appropriate                           the event of a "personal data compromise”:
        computer and Internet security;
                                                                           a. Notify the police if a law may have been
     c. Maintaining and updating at appropriate                               broken.
        intervals backups of computer data;
                                                                           b. Give us prompt notice of the “ personal
     d. Protecting    transactions,     such     as
                                                                              data compromise”. You must report the
        processing credit card, debit card and                                “personal data compromise” to us within
        check payments ; and                                                  60 days of the date you first discover it.
       .
     e Appropriate disposal of files containing                            c. As soon as possible, give us a description
        “ personally identifying information,” or                             of how, when and where the “personal
        “ personally    sensitive     information”,
                                                                              data compromise” occurred.
        including shredding   hard  copy  files and
         destroying physical media used to store                           d. Take all reasonable steps to protect
         electronic data.                                                     “personally identifying information” or
                                                                              “personally      sensitive     information”
  6. Duties in the Event of a “Data Compromise                                remaining in your care, custody or
     Suit”                                                                    control. If feasible, preserve evidence of
     a. If a “ data compromise suit” is brought                               the "personal data compromise”.
         against you, you must:
                                                                           e. Permit us to inspect the property and
         (1) Immediately record the specifics of                              records proving the “personal data
               the "data compromise suit” and the                             compromise”.
               date received; and
                                                                           f. If requested, permit us to question you
         ( 2) Provide us with written notice, as
               soon as practicable, but in no event                           under oath at such times as may be
               more than 60 days after the date the                           reasonably required about any matter
                                                                              relating to this Insurance or your claim,
               “data compromise suit” is first
               received by you.                                               including your books and records. In such
                                                                              event, your answers must be signed.
         ( 3) Immediately send us copies of any
               demands, notices, summonses or                              g. Send us a signed, sworn statement
               legal papers received in connection                            containing the information we request to
               with the “data compromise suit”;                               investigate the claim. You must do this
         (4) Authorize us to obtain records and
                                                                              within 60 days after our request. We will
                other information;                                            supply you with the necessary forms.
          (6) Cooperate         with  us     in    the                     h. Cooperate with us in the investigation or
                investigation, settlement or defense                          settlement of the claim.
                of the “ data compromise suit”;                       8. Legal Action Against Us
          ( 6) Assist us, upon our request, in the                       No one may bring a legal action against us
                enforcement of any right against any                        under this insurance unless:
                person or organization which may be
                liable to you because of loss to which

BPM 3144 GA 0215                                     © 2006, 2009, 2012                                       Page 5 of 9
                                   Includes material © ISO Services, Inc., with permission,
                                            as well as other copyrighted material.

                                                   CERTIFIED POLICY COPY
                                                                        L                                             • •
                                                                                                                            :



      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 101 of 125




     a. There has been full compliance with all of                13. Service Providers
        the terms of this insurance; and                              a. We will only pay under this Data
     b. The actions is brought within 2 years after                      Compromise Coverage for services that
        the date the “personal data compromise ’
                                                       5

                                                                         are provided by service providers
        is first discovered by you.                                      approved by us. You must obtain our
 9. Legal Advice                                                          prior approval for any service provider
                                                                          whose expenses you want covered under
     We are not your legal advisor. Our                                   this Data Compromise Coverage. We will
     determination of what is or is not covered                           not unreasonably withhold such approval.
     under this Data Compromise Coverage Form
     does not represent advice or counsel from us                     b. Prior to the Pre-Notification Consultation
     about what you should or should not do.                              described in Additional Condition L.
 10. Other Insurance                                                      above, you must come to agreement with
                                                                          us regarding the service provider(s) to be
     If there is other insurance that applies to the                      used for the Notification to Affected
     same loss, damage or expense, this Data
                                                                          Individuals and Services to Affected
     Compromise Coverage will pay only the
                                                                          Individuals. We will suggest a service
     proportion of the loss that the limit of liability                   provider. If you prefer to use an alternate
     that applies under this coverage bears to the
                                                                           service provider, our coverage is subject
     total amount of insurance covering the loss.                          to the following limitations:
 11. Policy Period                                                         (1) Such alternate service provider must
     This policy applies only to “personal data                                  be approved by us;
      compromises” that are first discovered by you
                                                                           ( 2) Such alternate service provider must
      during the policy period shown in the General                              provide services that are reasonably
      Declarations. The policy period begins and                                 equivalent or superior in both kind
      ends at 12:01 am., Standard Time, at your                                  and quality to the services that would
      address shown in the General Declarations.                                 have been provided by the service
 12. Pre-Notification Consultation                                               provider we had suggested; and
      You agree to consult with us prior to the                             (3 ) Our payment for services provided by
      issuance of notification to “ affected                                     any alternate service provider will not
      individuals. ” We assume no responsibility                                 exceed the amount that we would
      under this Data Compromise Coverage for                                    have paid using the service provider
      any      services     promised to “ affected                               we had suggested.
      individuals” without our prior agreement. If                  14. Services
      possible, this pre-notification consultation will
      also include the designated service                                   The following conditions apply as respects
       provider( s) as agreed to under Condition M.                         any services provided to you or any “ affected
       Service Providers. You must provide the                              individual” by us, our designees or any
                            -
       following at our pre notification consultation                       service firm paid for in whole or in part under
       with you:                                                            this Data Compromise coverage:
       a. The exact list of “ affected individuals” to                      a. The effectiveness of such services
            be notified, including contact information,                        depends on your cooperation and
                                                                               assistance.
       b. Information about the " personal data
            compromise ” that may appropriately be                          b. All services may not be available or
            communicated with “ affected individuals. ”                        applicable to all individuals. For example ,
                                                                               “affected individuals” who are minors or
       c. The scope of services that you desire for
                                                                               foreign nationals may not have credit
            the “affected individuals.” For example,
                                                                               records that can be provided or
            coverage may be structured to provide
                                                                               monitored. Service in Canada will be
            fewer services in order to make those
                                                                               different from service in the United States
            services available to more “affected
                                                                               and Puerto Rico in accordance with local
            individuals” without exceeding the
                                                                               conditions.
            available Response Expenses Limit.




                                                     © 2006, 2009 , 2012                                       Page 6 of 9
BPM 3144GA 0215
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material.
                                                   CERTIFIED POLICY COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 102 of 125




       c. We do not warrant or guarantee that the                                 (3) You may have operations, interests
          services will end or eliminate all problems                                 or properties that are not insured
          associated with the covered events.                                         under this policy. Individuals who
       d. You will have a direct relationship with the                                have a relationship with you through
          professional service firms paid for in                                      such other operations, interests or
          whole or in part under this coverage.                                       properties do not qualify as “affected
          Those firms work for you.                                                   individuals.”    However,     specific
                                                                                      individuals may qualify as “affected
C. DEFINITIONS
                                                                                      individuals” for another reason, such
   With respect to the provisions of this Data                                        as being an employee of the
   Compromise Coverage Form only, the following                                       operation insured under this policy.
   definitions are added:                                                     c. An “affected individual ”    may    reside
   1. “ Affected Individual" means any person who                                anywhere in the world.
       is your current, former or prospective                           2. “Data Compromise Defense Costs” means
       customer, client, member , owner , director or                      expenses  resulting solely  from   the
       employee and whose “personally identifying
                                                  sensitive                   investigation, defense and appeal of any
       information”          or    “personally                                “ data compromise suit ” against you. Such
       information” is lost, stolen, accidentally                                                                      and
                                                                              expenses must be reasonable
       released or accidentally published by a                                necessary. They will be incurred by us. They
       “personal data compromise” covered under
                                                                              do not include your salaries or your loss of
       this Coverage Form. This definition is subject                         earnings. They do include premiums for any
       to the following provisions:
                                                                              appeal bond, attachment bond or similar
        a. “ Affected individual” does not include any                        bond, but without any obligation to apply for
                business or organization. Only an                             or furnish any such bond.
                individual person may be an “affected
                                                                        3. "Data Compromise Liability"
                individual.”
                                                                           a. “Data compromise liability” means the
        b. An “affected individual ” must have a                               following, when they arise from a “data
                direct relationship with your interests as                     compromise suit ”:
                insured under this policy. The following                       (1) Damages, judgments or settlements
           .- . are examples of individuals who would
                                                                                    to “affected individuals”;
                not meet this requirement:
                                                                               ( 2) Defense costs added to that part of
            (1) If you aggregate or sell information                                any judgment paid by us, when such
                about individuals as part of your                                   defense costs are awarded by law or
                business, the individuals about whom                                court order; and
                you keep such information do not
                                                                               (3) Pre-judgment interest on that part of
                qualify as “affected individuals.”
                                                                                    any judgment paid by us.
                However, specific individuals may
                qualify as “ affected individuals” for                     b. "Data compromise liability” does not
                another reason, such as being an                               mean:
                employee of yours.                                             (1) Damages, judgments or settlements
                                                                                    to anyone who is not an “affected
            (2) If you store, process, transmit or
                                                                                    individual”;
                transport records, the individuals
                whose       “ personally     identifying                        (2) Civil or criminal fines or penalties
                information” or “personally sensitive                               imposed by law;
                information      you     are    storing,                        (3) Punitive or exemplary damages;
                processing         transmitting       or                        (4) The multiplied portion of multiplied
                transporting for another entity do not                               damages;
                qualify as “ affected individuals.”                             (5) Taxes; or
                However, specific individuals may                               (6) Matters which may be deemed
                qualify as “affected individuals” for                                uninsurable under the applicable law.
                 another reason, such as being an
                 employee of yours.




BPM 3144GA 0215                                         © 2006, 2009, 2012                                      Page 7 of 9
                                      Includes material © ISO Services, Inc., with permission,
                                               as well as other copyrighted material.
                                                      CERTIFIED POLICY COPY
.   :

             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 103 of 125




        4. "Data Compromise Suit"                                           6. “Malware-Related Compromise ” means a
             .
            a “ Data Compromise Suit” means a civil                            “personal data compromise” that is caused,
                 proceeding in which damages to one or                         enabled or abetted by a virus or other
                 more “ affected individuals” arising from a                   malicious code that, at the time of the
                 “personal data compromise” or the                             " personal data compromise”, is named and
                 violation of a governmental statute or                        recognized by the CERT® Coordination
                 regulation are alleged. Such proceeding                       Center, McAfee®, Secunia, Symantec or
                 must be brought in the United States of                       other comparable third party monitors of
                 America, Puerto Rico or Canada. "Data                         malicious code activity.
                 compromise suit" includes:                                  7. "Personal Data Compromise” means the loss,
                 (1) An arbitration proceeding in which                         theft , accidental release or accidental
                       such damages are claimed and to                          publication      of   " personally   identifying
                       which you must submit or do submit                       information”      or    "personally    sensitive
                       with our consent ;                                       information” as respects one or more
                 (2) Any        other    alternative    dispute                 “ affected individuals”. If the loss, theft,
                       resolution proceeding in which such                      accidental release or accidental publication
                       damages are claimed and to which                         involves "personally identifying information ”,
                       you submit with our consent; or                          such loss, theft, accidental release or
                 ( 3) A written demand for money , when                         accidental publication must result in or have
                       such demand could reasonably result                      the reasonable possibility of resulting in the
                       in a civil proceeding as described in                    fraudulent use of such information. This
                       this definition.                                         definition is subject to the following
            b. "Data compromise suit” does not mean                              provisions:
                  any demand or action brought by or on                          a. At the time of the loss, theft, accidental
                  behalf of someone who is:                                           release or accidental publication, the
                  (1) Your director or officer;                                       “personally identifying information" or
                                                                                      " personally sensitive information ” need
                  ( 2) Your owner or part-owner; or
                                                                                      not be at the insured premises but must
                  (3) A holder of your securities;                                    be in the direct care, custody or control
                  in their capacity as such, whether directly ,                       of: -
                  derivatively, or by class action. “Data
                  compromise suit ” will include proceedings                            (1) You; or
                  brought by such individuals in their                                  (2) A professional entity with which you
                  capacity as “ affected individuals,” but only                             have a direct relationship and to
                  to the extent that the damages claimed                                    which you (or an "affected individual ”
                  are the same as would apply to any other                                  at your direction) have turned over
                  “ affected individual.”                                                   (directly or via a professional
             c. “ Data compromise suit” does not mean                                       transmission      or     transportation
                   any demand or action brought by or on                                    provider) such information for
                   behalf of an organization, business,                                     storage, processing, transmission or
                   institution or any other party that is not an                            transportation of such information.
                   “affected individual” or governmental                            b. “Personal data compromise” includes
                   entity.                                                             disposal or abandonment of “personally
         5. “Identity Theft” means the fraudulent use of                               identifying information” or “personally
             " personally identifying information.” This                               sensitive information” without appropriate
             includes fraudulently using such information                              safeguards such as shredding or
             to establish credit accounts, secure loans,                               destruction, subject to the following
             enter into contracts or commit crimes.                                    provisions:
             "Identity theft” does not include the fraudulent                          (1) The failure to use appropriate
             use of a business name, d/b/a or any other                                    safeguards must be accidental and
             method of identifying a business activity.                                    not reckless or deliberate; and
                                                                                        ( 2) Such disposal or abandonment must
                                                                                             take place during the time period for
                                                                                             which    this   Data     Compromise
                                                                                             Coverage is effective.


    BPM 3144GA 0215                                          © 2006 , 2009 , 2012                                      Page 8 of 9
                                                                                .
                                           Includes material © ISO Services, Inc , with permission
                                                    as well as other copyrighted material.
                                                           CERTIFIED POLICY COPY
                                         :                                 !   •




     Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 104 of 125




    c.   " Personal data compromise” includes                     8.     “ Personally Identifying Information" means
        situations where there is a reasonable                           information, including health information, that
        cause to suspect that such “personally                           could be used to commit fraud or other illegal
        identifying information" or “personally                          activity involving the credit, access to health
        sensitive information” has been lost ,                           care or identity of an “ affected individual".
        stolen,     accidentally   released      or                      This includes, but is not limited to, Social
        accidentally published, even if there is no                      Security numbers or account numbers.
        firm proof.
                                                                         " Personally identifying information” does not
     d. All    incidents   of    “personal     data                      mean or include information that is otherwise
        compromise” that are discovered at the                           available to the public, such as names and
        same time or arise from the same cause                           addresses.
        will be considered one "personal data
                                                                  9. “Personally       Sensitive Information” means
        compromise”.
                                                                         private information specific to an individual
                                                                         the release of which requires notification of
                                                                         “affected individuals" under any applicable
                                                                         law.
                                                                         “Personally sensitive information” does not
                                                                         mean or include “personally identifying
                                                                         information”.


                                  All other provisions of this policy apply.




BPM 3144GA 0215                                    © 2006 , 2009, 2012                                       Page 9 of 9
                                 Includes material © ISO Services, Inc., with permission
                                          as well as other copyrighted material.

                                                 CERTIFIED POLICY COPY
     i.      . ..                                \ !


          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 105 of 125




                                                                                                BUSINESSOWNERS
                                                                                                     BP 01 59 08 08


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    WATER EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


A. The exclusion in Paragraph B. replaces the Water               5. Waterborne material carried or otherwise
   Exclusion under Section I — Property.                              moved by any of the water referred to in Para-
B. Water
                                                                             .
                                                                      graph 1 , 3. or 4., or material carried or other -
                                                                      wise moved by mudslide or mudflow.
   1. Flood, surface water, waves (including tidal                This exclusion applies regardless of whether any
      wave and tsunami) , tides, tidal water , overflow                                              .
                                                                  of the above, in Paragraphs 1 through 5., is
      of any body of water , or spray from any of                 caused by an act of nature or is otherwise caused.
      these, all whether or not driven by wind (in-               An example of a situation to which this exclusion
      cluding storm surge) ;                                      applies is the situation where a dam, levee, seawall
   2. Mudslide or mudflow ;                                       or other boundary or containment system fails in
                                                                  whole or in part, for any reason, to contain the wa-
   3. Water that backs up or overflows or is other -
                                                                  ter.
      wise discharged from a sewer, drain, sump,
      sump pump or related equipment ;                                                                       .
                                                                  But if any of the above, in Paragraphs 1 through
   4. Water under the ground surface pressing on,                 5., results in fire, explosion or sprinkler leakage,
      or flowing or seeping through:                              we will pay for the loss or damage caused by that
                                                                  fire, explosion or sprinkler leakage.
       a. Foundations, walls, floors or paved sur-
          faces;
       b. Basements, whether paved or not; or
       c. Doors, windows or other openings; or




 BP 01 59 08 08                        © Insurance Services Office, Inc., 2008                              Page 1 of 1

                                                       INSURED COPY
                                                                                                                               I
                                          !   .
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 106 of 125




                                                                                                    BUSINESSOWNERS
                                                                                                        BP 01 76 02 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       GEORGIA CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. Section I - Property is amended as follows:                         2. The following is added to Paragraph B.2.
                                                                          Exclusions:
   1. The following explanation is added with respect
      to application of the Exclusion of "Fungi", Wet                    a. We will not pay for loss or damage arising
      Rot Or Dry Rot and the Limited Coverage of                            out of any act committed:
      the same title:                                                      (1) By or at the direction of any insured; and
      With respect to the portion of Covered Property                      ( 2 ) With the intent to cause a loss.
      that would still have required repair or
      replacement had there been no "fungi", wet rot                     b. However, this exclusion will not apply to
      or dry rot, Paragraphs B.1.i, Exclusions and                           deny coverage to an innocent co-insured,
                                                                             provided the loss:
      A.5.r. Limited Coverage For "Fungi", Wet Rot
      And Dry Rot will not serve to limit the amount                       (1) Is otherwise covered under this Policy ;
      of recovery for such repair or replacement .                              and
      However, the Exclusion and Limited Coverage                           ( 2) Arose out of an act of family violence by
      shall continue to apply to:                                                 an insured, against whom a family
       a. The cost to treat, contain, remove or
                                                                                  violence complaint is brought for such
                                                                                  act.
           dispose of " fungi”, wet rot or dry rot beyond
           that which is required to repair or replace                    c. If we pay a claim pursuant to Paragraph
           Covered Property;                                                 1.bM our payment to the insured is limited to
      b. The cost of testing as described in the                              that insured' s legal interest in the property
           Limited Coverage; and                                              less any payments we first made to a
                                                                              mortgageholder or other party with a legal
       c. Any increase in loss under Business                                 secured interest in the property. In no event
           Income and /or Extra Expense forms                                 will we pay more than the Limit of
           resulting from a. or b. above.                                     Insurance.
       Regardless of whether the Exclusion and
       Limited Coverage apply to a loss , the Limit of
       Insurance on Covered Property is not
       increased. The maximum recoverable , for the
       total of the cost to repair or replace Covered
       Property and any additional covered cost to
       treat , contain remove, dispose of or test for
       "fungi", wet rot or dry rot, is the applicable Limit
       of Insurance on the affected Covered Property.




BP 01 76 02 15                           © Insurance Services Office , Inc., 2014                              Page 1 of 3
                                                        INSURED COPY
                       1

         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 107 of 125




B. Section III   - Common Policy Conditions is                                  .
                                                                               c If the cancellation results from failure
   amended as follows:                                                           of the first Named Insured to pay,
                                                                                 when due , any premium to us or any
   1. Paragraph A. Cancellation is amended as                                    amount , when due, under a premium
      follows:                                                                   finance agreement, then the refund
      a . Paragraph 1. is replaced by the following:                             may be less than pro rata.
                                                                                 Calculation of the return premium at
           1. The first Named Insured shown in the
              Declarations may cancel this policy by                             less than pro rata represents a
              mailing or delivering to us advance                                 penalty charged on unearned
              written notice of cancellation stating a
                                                                                     premium.
              future date on which the policy is to be                            d. If the first Named Insured cancels,
              cancelled, subject to the following:                                   the refund may be less than pro rata.
              a . If only the interest of the first Named                         e. The cancellation will be effective
                  Insured is affected, the effective date                            even if we have not made or offered
                  of cancellation will be either the date                             a refund.
                  we receive notice from the first                       c. The    following is added to Paragraph A. and
                  Named Insured or the date specified                        supersedes any other provisions to the
                  in the notice, whichever is later.                         contrary :
                  However, upon receiving a written
                   notice of cancellation from the first                     If we decide to:
                   Named Insured, we may waive the                          (1) Cancel or nonrenew this policy; or
                   requirement that the notice state the                    (2) Increase current policy premium by
                   future date of cancellation by                                 more than 15% (other than any increase
                   confirming the date and time of                                due to change in risk , exposure or
                   cancellation in writing to the first                           experience modification or resulting
                   Named Insured.                                                 from an audit of auditable coverages); or
               b. If by statute, regulation or contract                     ( 3 ) Change any policy provision which
                   this policy may not be cancelled                               would limit or restrict coverage;
                   unless notice is given to a
                    governmental agency, mortgagee or                        then:
                    other third party, we will mail or                       We will mail or deliver notice of our action
                    deliver at least 10 days ’ notice to the                 (including the dollar amount of any increase
                    first Named Insured and the third                        in renewal premium of more than 15%) to
                    party as soon as practicable after                       the first Named Insured and lienholder, if
                    receiving the first Named Insured’s                      any, at the last mailing address known to
                    request for cancellation.                                us. Except as applicable as described in
                    Our notice will state the effective                      Paragraph d. or e. below, we will mail or
                    date of cancellation, which will be the                   deliver notice at least:
                    later of the following:                                 ( 1) 10 days before the effective date of
                   (1) 10 days from the date of mailing                           cancellation If this policy has been in
                         or delivering our notice; or                             effect less than 60 days or if we cancel
                                                                                  for nonpayment of premium; or
                   (2) The effective date of cancellation
                         stated in the first Named                          (2) 45 days before the effective date of
                         Insured’s notice to us.                                 cancellation if this policy has been in
                                                                                 effect 60 or more days and we cancel
        b. Paragraph 5. is replaced by the following:                            for a reason other than nonpayment of
            5 . Premium Refund                                                   premium ; or
                a . If this policy is cancelled, we will                    (3 ) 45 days before the expiration date of
                    send the first Named Insured any                             this policy if we decide to nonrenew,
                    premium refund due.                                          increase the premium or limit or restrict
                b. If we cancel, the refund will be pro                          coverage.
                    rata, except as provided in c. below.




                                          © Insurance Services Office, Inc., 2014                          BP 01 76 02 15
  Page 2 of 3                                             INSURED COPY
      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 108 of 125




    d. The following provisions apply to insurance                         We may cancel by providing notice to
       covering residential real property only if the                      the first Named Insured at least:
       Named Insured is a natural person. With                            (a ) 10 days before the effective date of
       respect to such insurance, the following is                             cancellation if we cancel for
                               .
       added to Paragraph A and supersedes any                                 nonpayment of premium; or
       provisions to the contrary except as
       applicable as described in Paragraph e :  .                        (b ) 45 days before the effective date of
                                                                               cancellation if we cancel for any of
       (1) When this policy has been in effect for                             the reasons listed in (b), ( c) or (d)
            60 days or less and is not a renewal                              above.
            with us, we may cancel for any reason
                                                                     e. With respect to a policy that is written to
            by notifying the first Named Insured at
                                                                        permit an audit, the following is added to
            least 10 days before the date
                                                                        Paragraph A.:
            cancellation takes effect.
                                                                        If you fail to submit to or allow an audit for
       ( 2) When this policy has been in effect for
                                                                        the current or most recently expired term,
            more than 60 days, or at any time if it is
                                                                        we may cancel this policy subject to the
            a renewal with us , we may cancel for
                                                                        following:
            one or more of the following reasons:
                                                                       (1) We will make two documented efforts to
           (a ) Nonpayment of premium, whether
                 payable to us or to our agent ;
                                                                            send you and your agent notification of
                                                                            potential cancellation. After the second
           ( b ) Upon       discovery      of     fraud,                    notice has been sent, we have the right
                 concealment of a material fact, or                         to cancel this policy by mailing or
                 material misrepresentation made by                         delivering a written notice of cancellation
                 or with the knowledge of any person                        to the first Named Insured at least 10
                 insured under this policy in obtaining                     days before the effective date of
                 this policy , continuing this policy or                    cancellation, but not within 20 days of
                 presenting a claim under this policy;                      the first documented effort.
           ( c ) Upon the occurrence of a change in                    (2) If we cancel this policy based on your
                 the risk which substantially increases                      failure to submit to or allow an audit, we
                 any hazard insured against; or                              will send the written notice of
           ( ) Upon the violation of any of the
            d                                                                cancellation to the first Named Insured
                 material terms or conditions of this                        at the last known mailing address by
                 policy by any person insured under                          certified mail or statutory overnight
                 this policy.                                                delivery with return receipt requested.




BP 01 76 02 15                        © Insurance Services Office , Inc., 2014                            Page 3 of 3
                                                      INSURED COPY
                                        I                    •r




        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 109 of 125




                                                                                                BUSINESSOWNERS
                                                                                                     BP 04 17 07 02


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.                     b. The spouse, child, parent , brother or sister
Exclusions in Section II - Liability:                                   of that person as a consequence of "bodily
                                                                        injury" or "personal and advertising injury"
This insurance does not apply to :                                      to that person at whom any of the employ-
    -
   1 "Bodily injury " or "personal and advertising
       injury " to:
                                                                        ment-related practices described in Para-
                                                                        graphs (1) , ( 2) or ( 3) above is directed.
       a. A person arising out of any:                            2. This exclusion applies :
          (1) Refusal to employ that person;                         a. Whether the insured may be liable as an
         ( 2) Termination of that person’s employ -                     employer or in any other capacity; and
              ment; or                                               b. To any obligation to share damages with or
         (3) Employment-related practices, policies,                    repay someone else who must pay dam-
              acts or omissions, such as coercion,                      ages because of the injury.
              demotion , evaluation, reassignment , dis-
              cipline, defamation, harassment, humilia-
              tion or discrimination directed at that
              person; or




 BP 04 17 07 02                             © ISO Properties, Inc., 2001                                   Page 1 of 1
                                                      INSURED COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 110 of 125




POLICY NUMBER: BPG 3175 F                                                                 BUSINESSOWNERS
                                                                                               BP 04 48 01 06

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ADDITIONAL INSURED - DESIGNATED PERSON
                      OR ORGANIZATION
This endorsement modifies insurance provided under the following :

   BUSINESSOWNERS COVERAGE FORM
                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organizations) :


See BPM S Al


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph C. Who Is An
Insured in Section II — Liability:
3. Any person ( s) or organization ( s) shown in the
   Schedule is also an additional insured , but only
   with respect to liability for "bodily injury ", "property
   damage" or "personal and advertising injury"
   caused, in whole or in part, by your acts or omis-
   sions or the acts or omissions of those acting on
   your behalf in the performance of your ongoing
   operations or in connection with your premises
   owned by or rented to you.




 BP 04 48 01 06                                 © ISO Properties, Inc . , 2004                           Page 1 of 1

                                                          INSURED COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 111 of 125




                                                                                              BUSINESSOWNERS
                                                                                                   BP 04 54 01 06


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ [T CAREFULLY.

                    NEWLY ACQUIRED ORGANIZATIONS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added to Paragraph C. Who Is An                    b. Paragraph A.1. Business Liability does not
Insured in Section II — Liability:                                      apply to:
   3. Any organization you newly acquire or form,                      ( 1) "Bodily injury " or "property damage" that
      other than a partnership, joint venture, or lim-                      occurred before you acquired or formed
      ited liability company and over which you main-                       the organization; and
      tain ownership or majority interest, will qualify                ( 2) "Personal and advertising injury " arising
      as a Named Insured if there is no other similar                       out of an offense committed before you
      insurance available to that organization. How-                        acquired or formed the organization.
      ever :
                                                                    No person or organization is an insured with
       a. Coverage under this provision is afforded                 respect to the conduct of any current or past
          only until the 90th day after you acquire or              partnership, joint venture, or limited liability
          form the organization or the end of the pol-              company that is not shown as a Named In-
          icy period, whichever is earlier ;                        sured in the Declarations.




 BP 04 54 01 06                             © ISO Properties, Inc., 2004                                  Page 1 of 1
                                                     INSURED COPY
                     !   ••    ...VJ
                              • '




        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 112 of 125




                                                                                           BUSIN ESSOWNERS
POLICY NUMBER: BPG 3175 F                                                                      BP 04 97 01 06


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY .

      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                 AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                   SCHEDULE

 Name Of Person Or Organization:
                                                                                     “property damage” occurs
 As required by written contract or written agreement provided the “bodily injury or
                                                                                 ”
 subsequent to the execution of the contract or agreement.


                                                                                       the Declarations.
 Information required to complete this Schedule , if not shown above, will be shown in

Paragraph K. Transfer Of Rights Of Recovery
Against Others To Us in Section III - Common
Policy Conditions is amended by the addition of the
following:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work ' done under a contract with that person or
           1



 organization and included in the “products-completed
operations hazard". This waiver applies only to the
 person or organization shown in the Schedule above.




                                            © ISO Properties, Inc., 2004                                   Page 1 of 1
 BP 04 97 01 06                                      INSURED COPY
                                                       1
                                                       I

         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 113 of 125




                                                                                               BUSINESSOWNERS
POLICY NUMBER:
                                                                                                   BP 05 65 01 15


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  CONDITIONAL EXCLUSION OF TERRORISM INVOLVING
    NUCLEAR, BIOLOGICAL OR CHEMICAL TERRORISM
  (RELATING TO DISPOSITION OF FEDERAL TERRORISM
                RISK INSURANCE ACT)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                   SCHEDULE

                                                                                         in the following
The Exception Covering Certain Fire Losses (Paragraph B. 2.) applies to property located
state(s):




                                                                                                      s.
 Information required to complete this Schedule, if not shown above, will be shown in the Declaration

A. Section I - Property and Section II - Liability                        ( 2) A renewal, extension or replacement
   are amended as follows:                                                      of the Program has become effective
                                                                                without a requirement to make
   1. Applicability Of The Provisions Of This                                   terrorism coverage available to you
      Endorsement                                                               and with revisions that:
       a. The provisions of this endorsement                                   ( a ) Increase our statutory percentage
           become applicable commencing on the                                       deductible under the Program for
           date when any one or more of the                                          terrorism losses. ( That deductible
           following first occurs. But if your policy                                determines the amount of all
           (meaning the policy period in which this                                  certified terrorism losses we must
           endorsement applies ) begins after such                                   pay in a calendar year, before the
           date , then the provisions of this                                        federal government shares in
           endorsement become applicable on the                                      subsequent payment of certified
           date your policy begins.                                                  terrorism losses.); or
          ( 1) The federal Terrorism Risk Insurance                            (b) Decrease          ' the        federal
               Program ("Program"), established by                                    government's              statutory
               the Terrorism Risk Insurance Act,                                      percentage share in potential
               has terminated with respect to the                                     terrorism losses above such
               type of insurance provided under this                                  deductible; or
               Coverage Form; or




                                       © Insurance Services Office, Inc. , 2015                             Page 1 of 3
 BP 05 65 01 15
                                                  CERTIFIED POLICY COPY
      Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 114 of 125



                                                                                                                                • «1




          (c) Redefine terrorism or make                     B. Section I - Property is amended as follows:
              insurance coverage for terrorism                  1. The following exclusion is added:
              subject    to    provisions     or
              requirements that differ from
                                                                   EXCLUSION OF TERRORISM
              those that apply to other types of                   We will not pay for loss or damage caused
              events or occurrences under this                     directly or indirectly by "terrorism", including
              policy.                                              action in hindering or defending against an
                                                                   actual or expected incident of "terrorism". Such
    b. If the provisions of this endorsement                        loss or damage is excluded regardless of any
       become applicable, such provisions:
                                                                    other cause or event that contributes
       (1) Supersede          any        terrorism                  concurrently or in any sequence to the loss.
           endorsement already endorsed to                          But this exclusion applies only when one or
           this policy that addresses "certified                    more of the following are attributed to an
           acts of terrorism" and/or " other acts                   incident of "terrorism":
           of terrorism", but only with respect to
                                                                     a. The "terrorism" is carried out by means of
           loss or injury or damage from an                             the dispersal or application of radioactive
           incident(s) of terrorism (however                            material, or through the use of a nuclear
           defined ) that occurs on or after the                        weapon or device that involves or produces
           date when the provisions of this                             a nuclear reaction, nuclear radiation or
           endorsement become applicable; and
                                                                        radioactive contamination; or
       (2) Remain applicable unless we notify
                                                                     b. Radioactive material is released, and it
           you of changes in these provisions,
                                                                        appears that one purpose of the "terrorism"
           in response to federal law.
                                                                        was to release such material; or
     c. If the provisions of this endorsement do                     c. The "terrorism" is carried out by means of
         NOT become applicable, any terrorism
                                                                        the dispersal or application of pathogenic or
         endorsement already endorsed to this
                                                                        poisonous biological or chemical materials;
         policy, that addresses "certified acts of                       or
         terrorism" and/or "other acts of
         terrorism", will continue in effect unless                  d. Pathogenic or poisonous biological or
         we notify you of changes to that                               chemical materials are released, and it
         endorsement in response to federal law.                         appears that one purpose of the "terrorism"
                                                                         was to release such materials.
  2. The following definition is added and applies
     under this endorsement wherever the term                    2. Exception Covering Certain Fire Losses
     terrorism is enclosed in quotation marks.                       The following exception to the Exclusion Of
     "Terrorism" means activities against persons,                   Terrorism applies only if indicated and as
     organizations or property of any nature:                        indicated in the Schedule of this endorsement.
     a. That involve the following or preparation for                     If "terrorism" results in fire, we will pay for the
         the following:                                                   loss or damage caused by that fire, subject to
                                                                          all applicable policy provisions including the
        (1) Use or threat of force or violence; or
                                                                          Limit of Insurance on the affected property.
       ( 2) Commission or threat of a dangerous                           Such coverage for fire applies only to direct
            act; or                                                       loss or damage by fire to Covered Property.
       ( 3) Commission or threat of an act that                           Therefore, for example, the coverage does not
            interferes with or disrupts an electronic,                    apply to insurance provided under Business
            communication,           information       or                 Income and/or Extra Expense coverages or
            mechanical     system ; and                                    endorsements that apply to those coverages.
     b. When one or both of the following applies:
        (1) The effect is to intimidate or coerce a
            government or the civilian population or
            any segment thereof , or to disrupt any
             segment of the economy ; or
        (2) It appears that the intent is to intimidate
            or coerce a government, or to further
             political, ideological, religious, social or
             economic objectives or to express (or
             express opposition to) a philosophy or
             ideology.

BP 05 65 01 15                        © Insurance Services Office, Inc., 2015                                   Page 2 of 3

                                                  CERTIFIED POLICY COPY
        Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 115 of 125




   3. Application Of Other Exclusions                               b. Radioactive materia! is released, and it
                                                                        appears that one purpose of the "terrorism"
      When the Exclusion Of Terrorism applies in                        was to release such material; or
      accordance with the terms of Paragraph 1.a. or
      1.b., such exclusion applies without regard to                c. The "terrorism" is carried out by means of
      the Nuclear Hazard Exclusion in this Coverage                     the dispersal or application of pathogenic or
      Form.                                                             poisonous biological or chemical materials;
                                                                        or
C. Section II - Liability is amended as follows:
                                                                    d. Pathogenic or poisonous biological or
   1. The following definition is added and applies                     chemical materials are released, and it
      under this endorsement wherever the phrase
                                                                        appears that one purpose of the "terrorism"
      any injury or damage is enclosed in quotation                     was to release such materials.
      marks:
                                                             D. The following provision is added to Section I -
      "Any injury or damage" means any injury or                Property and Section IS - Liability:
      damage covered under this Coverage Form or
      any applicable endorsement, and includes but              The terms and limitations of any terrorism
      is not limited to "bodily injury", "property              exclusion, or the inapplicability or omission of a
      damage" or "persona! and advertising injury"              terrorism exclusion, do not serve to create
      as may be defined under this Coverage Form .              coverage for loss or injury or damage that is
                                                                otherwise excluded under this Policy.
   2. The following exclusion is added:
      EXCLUSION OF TERRORISM
      We will not pay for "any injury or damage"
      caused directly or indirectly by "terrorism" ,
      including action in hindering or defending
      against an actual or expected incident of
      "terrorism". "Any injury or damage" is excluded
      regardless of any other cause or event that
      contributes concurrently or in any sequence to
       such injury or damage. But this exclusion
       applies only when one or more of the
       following are attributed to an incident of
       "terrorism”:
       a - The "terrorism" is carried out by means of
           the dispersal or application of radioactive
           material, or through the use of a nuclear
           weapon or device that involves or produces
           a nuclear reaction, nuclear radiation or
           radioactive contamination; or




 BP 05 65 01 15                      © Insurance Services Office, Inc., 2015                             Page 3 of 3

                                                 CERTIFIED POLICY COPY
          Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 116 of 125




                                                                                                   BUSINESSOWNERS
                                                                                                        BP 05 98 01 06


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following :

   BUSINESSOWNERS COVERAGE FORM

Paragraph F.9. Liability And Medical Expenses Defini-                      Paragraph f. does not include that part of
tions is replaced by the following:                                        any contract or agreement:
    9. "Insured contract" means:                                          (1) That indemnifies a railroad for "bodily
                                                                                injury" or "property damage" arising out
        a. A contract for a lease of premises. How-                             of construction or demolition operations,
            ever , that portion of the contract for a lease                     within 50 feet of any railroad property
            of premises that indemnifies any person or                          and affecting any railroad bridge or tres-
            organization for damage by fire to premises                         tle, tracks, road-beds , tunnel, underpass
            while rented to you or temporarily occupied                         or crossing ;
            by you with permission of the owner is not
            an "insured contract";                                        ( 2) That indemnifies an architect, engineer
                                                                                 or surveyor for injury or damage arising
        b. A sidetrack agreement ;                                               out of :
        c. Any easement or license agreement, except                           (a) Preparing , approving, or failing to
            in connection with construction or demoli-                               prepare or approve, maps, shop
            tion operations on or within 50 feet of a rail-                          drawings, opinions, reports, surveys,
            road;                                                                    field orders, change orders or draw -
        d. An obligation, as required by ordinance, to                               ings and specifications ; or
            indemnify a municipality, except in connec-                        ( b) Giving directions or instructions, or
            tion with work for a municipality ;                                      failing to give them, if that is the pri-
        e. An elevator maintenance agreement;                                        mary cause of the injury or damage;
                                                                                   or
         f. That part of any other contract or agree-
            ment pertaining to your business (including                   (3) Under which the insured, if an architect ,
            an indemnification of a municipality in con-                      engineer or surveyor , assumes liability
             nection with work performed for a munici-                        for an injury or damage arising out of
             pality) under which you assume the tort li-                      the insureds rendering or failure to ren-
             ability of another party to pay for "bodily                      der professional services, including
             injury " or "property damage" to a third per -                   those listed in ( 2) above and supervi         -
             son or organization, provided the "bodily in -                   sory, inspection, architectural or engi-
             jury " or "property damage" is caused, in                        neering activities.
             whole or in part, by you or by those acting
             on your behalf. Tort liability means a liability
             that would be imposed by law in the ab-
             sence of any contract or agreement.




                                                 © ISO Properties, Inc., 2004                                    Page 1 of 1
 BP 05 98 01 06
                                                           INSURED COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 117 of 125




POLICY NUMBER: BPG 3175F                                                                        BUSINESSOWNERS
                                                                                                     BP 12 03 01 06


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                   SCHEDULE

Premises Number :                   Building Number :                  Provision Applicable
                                                                       ( Indicate Paragraph A, B or C) :
Description Of Property:
                                         See BPM S LP

Loss Payee Name:

Loss Payee Address:

 Premises Number :                  Building Number :                  Provision Applicable
                                                                       ( Indicate Paragraph A, B or C):
 Description Of Property:

 Loss Payee Name:

 Loss Payee Address:

 Premises Number :                  Building Number:                   Provision Applicable
                                                                       ( Indicate Paragraph A, B or C) :
 Description Of Properly:

 Loss Payee Name:

 Loss Payee Address:

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 The following is added to the Loss Payment Property            B. Lender ’s Loss Payable
 Loss Condition in Section I — Property, as shown in               1. The Loss Payee shown in the Schedule or in
 the Declarations or by an "A", 'B" or ’C" in the Sched-              the Declarations is a creditor (including a mort-
 ule:                                                                 gageholder or trustee) with whom you have en-
 A. Loss Payable                                                      tered a contract for the sale of Covered Prop-
     For Covered Property in which both you and a                     erty, whose interest in that Covered Property is
     Loss Payee shown in the Schedule or in the Decla-                established by such written contracts as :
     rations have an insurable interest, we will:                      a. Warehouse receipts;
      1. Adjust losses with you; and                                   b. A contract for deed;
      2. Pay any claim for loss or damage jointly to you               c. Bills of lading; or
         and the Loss Payee, as interests may appear .


                                            © ISO Properties, Inc., 2004                                   Page 1 of 2
 BP 12 03 01 06
                                                        INSURED COPY
       Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 118 of 125




     d. Financing statements.                                              ( 2) The Loss Payee’s right to recover the full
                                                                                amount of the Loss Payee’s claim will
  2. For Covered Property in which both you and a
                                                                                not be impaired.
     Loss Payee have an insurable interest:
                                                                                At our option, we may pay to the Loss
     a. We will pay for covered loss or damage to
                                                                                Payee the whole principal on the debt
         each Loss Payee in their order of prece-
                                                                                plus any accrued interest. In this event,
         dence, as interests may appear.
                                                                                you will pay your remaining debt to us.
     b„ The Loss Payee has the right to receive loss
                                                                     3. If we cancel this policy, we will give written
         payment even if the Loss Payee has started
                                                                        notice to the Loss Payee at least:
         foreclosure for similar action on the Cov -
         ered Property.                                                 a. 10 days before the effective date of cancella-
                                                                           tion if we cancel for your nonpayment of
     c. If we deny your claim because of your acts
                                                                           premium; or
         or because you have failed to comply with
         the terms of this policy , the Loss Payee will                 b. 30 days before the effective date of cancella-
         still have the right to receive loss payment if                    tion if we cancel for any other reason.
         the Loss Payee:                                             4. If we do not renew this policy, we will give
        (1) Pays any premium due under this policy                      written notice to the Loss Payee at least 10
              at our request if you have failed to do                   days before the expiration date of this policy.
              so;                                             C. Contract Of Sale
        ( 2) Submits a signed, sworn proof of loss                   1. The Loss Payee shown in the Schedule or in
             within 60 days after receiving notice from                 the Declarations is a person or organization
             us of your failure to do so; and                           you have entered a contract with tor the sale of
        (3) Has notified us of any change in owner -                    Covered Property.
            ship, occupancy or substantial change                    2. For Covered Property in which both you and
            in risk known to the Loss Payee.                            the Loss Payee have an insurable interest, we
                                        —
          All of the terms of Section I Property will                   will:
          then apply directly to the Loss Payee.                        a. Adjust losses with you; and
      d. If we pay the Loss Payee for any loss or                       b. Pay any claim for loss or damage jointly to
          damage and deny payment to you because                           you and the Loss Payee, as interests may
          of your acts or because you have failed to                       appear .
          comply with the terms of this policy:
                                                                     3. The following is added to Paragraph H. Other
         (1) The Loss Payee’s rights will be trans-
              ferred to us to the extent of the amount
                                                                        Insurance in Section ill
                                                                        Conditions:
                                                                                                     — Common Policy

              we pay; and
                                                                           For Covered Property that is the subject of
                                                                           a contract of sale , the word "you” includes
                                                                           the Loss Payee.




Page 2 of 2                                 © ISO Properties, Inc., 2004-                                  BP 12 03 01 06
                                                      INSURED COPY
                                                 -
                                            .. . - vy -                                                           !

         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 119 of 125




POLICY NUMBER: BPG3175F                                                                                BUSINESSOWNERS
                                                                                                            BP 05 88 01 10


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ tt CAREFULLY.

   GEORGIA - LIMITED FUNGI OR BACTERIA COVERAGE
          (LIABILITY) - SMALL BUSINESSES
This endorsement modifies insurance provided under the following :

   BUSINESSOWNERS COVERAGE FORM
                                                          SCHEDULE

Fungi And Bacteria Property Damage Aggregate Limit:            $          5 0, 0 0 0
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following provisions are added to Section II           —      D. Coverage provided by this insurance for "property
Liability:                                                           damage", arising out of a "fungi or bacteria inci-
                                                                     dent", is subject to the Fungi And Bacteria Prop-
A. The following is added to Paragraph B„1.p.(10)                    erty Damage Aggregate Limit as described in Para-
   Exclusions:                                                       graph E. of this endorsement.
               ( c) Abating, testing for , monitoring ,
                                                                  E. The following are added to Paragraph D. Liability
                    cleaning up, removing, containing,               And Medical Expenses Limits Of Insurance:
                    treating, detoxifying, neutralizing,
                    remediating or disposing of, or in                1. The Fungi And Bacteria Property Damage
                    any way responding to, or assessing                   Aggregate Limit shown in the Schedule of this
                    the effects of , "fungi" or bacteria, by             endorsement is the most we will pay for all
                    any insured or by any other person                    "property damage" arising out of a "fungi or
                    or entity.                                            bacteria incident".
B. The following is added to Paragraph B.1.p. Ex-                     2 Paragraphs D.2. and D.3. of the Liability And
                                                                           «



    clusions:                                                             Medical Expenses Limits Of Insurance continue
                                                                          to apply to "property damage" arising out of a
           (14) Arising out of a "fungi or bacteria inci-                 "fungi or bacteria incident" but only if , and to
                 dent".                                                   the extent that, limits are available under the
C. The following is added to Paragraph B.1. Exclu-                        Fungi And Bacteria Liability Aggregate Limit.
    sions:                                                         F. The following definitions are added to Paragraph
         t Bodily Injury                                              F. Liability And Medical Expenses Definitions:
             "Bodily Injury " arising out of :                            1. "Fungi" means any type or form of fungus,
            (1) A "fungi or bacteria" incident ; or                          including mold or mildew and any mycoloxins,
                                                                             spores, scents or by-products produced or re-
          (2) Any loss, cost or expense arising out of                       leased by fungi.
              the abating, testing for, monitoring,
              cleaning up, removing, containing, treat-                   2. "Fungi or bacteria incident" means an incident
              ing , detoxifying, neutralizing, remediat-                     which would not have occurred, in whole or in
              ing or disposing of, or in any way re-                         part , but for the actual, alleged or threatened
              sponding to , or assessing the effects of ,                    inhalation of , ingestion of , contact with, expo-
              "fungi" or bacteria, by any insured or by                      sure to, existence of, or presence of, any
              any other person or entity.                                     “fungi" or bacteria on or within a building or
                                                                              structure, including its contents, regardless of
              This exclusion does not apply to any                            whether any other cause, event, material or
              "fungi" or bacteria that are, are on , or are                   product contributed concurrently or in any se-
              contained in, a good or product in -                            quence to such injury or damage.
               tended for bodily consumption.




 BP 05 88 01 10                           © Insurance Services Office, Inc., 2009                                     Page 1 of 1

                                                           INSURED COPY
                     i   :


         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 120 of 125




POLICY NUMBER: BPG317 5F                                                                            BUSINESSOWNERS
                                                                                                         BP 05 88 01 10

        THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREFULLY.

   GEORGIA - LIMITED FUNGI OR BACTERIA COVERAGE
          (LIABILITY) - SMALL BUSINESSES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                       SCHEDULE

Fungi And Bacteria Property Damage Aggregate Limit:            $          5 0, 0 0 0
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following provisions are added to Section II —               D. Coverage provided by this insurance for "property
Liability:                                                          damage", arising out of a "fungi or bacteria inci-
                                                                    dent", is subject to the Fungi And Bacteria Prop-
A. The following is added to Paragraph B.1.p.( 10)                  erty Damage Aggregate Limit as described in Para-
   Exclusions:                                                       graph E. of this endorsement.
                (c) Abating, testing for, monitoring ,            E. The following are added to Paragraph D. Liability
                    cleaning up, removing, containing,
                                                                     And Medical Expenses Limits Of Insurance:
                    treating, detoxifying, neutralizing ,
                    remediating or disposing of, or in               1. The Fungi And Bacteria Property Damage
                    any way responding to, or assessing                 Aggregate Limit shown in the Schedule of this
                    the effects of , 'fungi" or bacteria, by            endorsement is the most we will pay for all
                    any insured or by any other person                  "property damage" arising out of a "fungi or
                    or entity.                                           bacteria incident".
B.  The    following  is added to Paragraph B.1.p. Ex-                2. Paragraphs D.2. and D.3. of the Liability And
    clusions:                                                            Medical Expenses Limits Of Insurance continue
                                                                         to apply to "property damage" arising out of a
           (14) Arising out of a 'fungi or bacteria inci-                ' fungi or bacteria incident" but only if , and to
                 dent".                                                  the extent that, limits are available under the
C. The following is added to Paragraph B-1. Exclu-                       Fungi And Bacteria Liability Aggregate Limit
    sions:                                                        F. The following definitions are added to Paragraph
         t Bodily Injury                                             F. Liability And Medical Expenses Definitions:
             "Bodily Injury " arising out of:                        1. "Fungi" means any type or form of fungus,
           ( 1) A 'fungi or bacteria" incident; or                       including mold or mildew and any mycotoxins,
                                                                         spores, scents or by- products produced or re-
           (2) Any loss, cost or expense arising out of                  leased by fungi.
                the abating, testing for , monitoring ,
                cleaning up, removing, containing , treat-           2. "Fungi or bacteria incident" means an incident
                ing, detoxifying, neutralizing, remediat-                which would not have occurred, in whole or in
                ing or disposing of , or in any way re-                  part, but for the actual, alleged or threatened
                sponding to, or assessing the effects of ,               inhalation of , ingestion of , contact with, expo-
                'fungi" or bacteria, by any insured or by                sure to, existence of , or presence of, any
                any other person or entity.                              ’fungi" or bacteria on or within a building or
                                                                         structure, including its contents, regardless of
                This exclusion does not apply to any                      whether any other cause, event, material or
                'fungi" or bacteria that are, are on, or are              product contributed concurrently or in any se-
                contained in, a good or product in-                       quence to such injury or damage.
                tended for bodily consumption.




 BP 05 88 01 10                           © Insurance Services Office, Inc., 2009                              Page 1 of 1

                                                      CERTIFIED PCUCY COPY
         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 121 of 125



NGM Insurance Company
Old Dominion Insurance Company
Main Street America Assurance Company
MSA Insurance Company
Grain Dealers Mutual Insurance Company
Great Lakes Casualty Insurance Company
Spring Valley Mutual Insurance Company
Austin Mutual Insurance Company
Main Street America Protection Insurance Company


                                            PRIVACY NOTICE

As your insurer, our objective is to professionally serve your insurance needs. We recognize that in providing these
services, we have an obligation to safeguard the personal information you entrust to us as well as other information
we may collect as part of the insurance transaction.


This notice describes the privacy practices and standards we adopted to protect and ensure the confidentiality of
your non-public personal information. All of our insurance companies listed above adhere to these practices and
standards.
                                                 OUR POLICY
        We do not disclose any non-public personal information about our policyholders or claimants to any
         third parties except as permitted by law. Any such disclosures are made for the purpose of underwriting and
         transacting the business of your insurance coverage or your claim. We do not sell or provide your non-
         public personal information to others for their marketing purposes.

THE INFORMATION WE COLLECT
We do not disclose any non-public information about you or about participants or claimants under your insurance
policy to anyone, except as permitted by law, nor do we sell customer or policyholder information to mailing lists
companies or mass marketing companies. We may share information about you or about participants or claimants
under your insurance policy in the normal business of conducting insurance operations, such as with your agent or
                                                                                                                    -
broker ; appraisers and independent adjusters who investigate, defend or settle your claims ; insurance regulators;
and your mortgage lender or lienholder.
THE INFORMATION WE DISCLOSE
We do not disclose any non-public information about you or about participants or claimants under your insurance
policy to anyone, except as permitted by law , nor do we sell customer or policyholder information to mailing list
companies or mass marketing companies. We may share information about you or about participants or claimants
under your insurance policy in the normal business of conducting insurance operations, such as with your agent or
broker ; appraisers and independent adjusters who investigate, defend or settle your claims ; insurance regulators;
and your mortgage lender or lienholder.
HOW WE PROTECT YOUR PERSONAL INFORMATION
We restrict access to non-public personal information about you or about participants and claimants under your
insurance policy to those employees who need to know that information to provide products or services to you. We
maintain physical, electronic, and procedural safeguards that comply with state and federal regulations to guard
your non-public personal information. Our computer systems are also protected by additional measures intended to
prevent unauthorized access.

ADDITIONAL INFORMATION
If you would like to receive a copy of our privacy policy please contact us as follows:

                         Main Street America Group
                         ATT: Privacy Compliance Coordinator
                         55 West Street
                         Keene, NH 03431

These privacy practices and standards have been put into place to protect your personal information. You will
receive a reaffirmation of our privacy practices annually.


 64-5960 (10 / 06)
                                                   CERTIFIED POUCY COPY
                                                                                                 i
                                                                                                                '



                                                                                         '
                                                                                             i
    ;


                     Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 122 of 125



        MAIN STREET AMERICA
        ASSURANCE COMPANY



         Main Street America Assurance Company is a stock insurance company with headquarters located at:

                                              4601 Touchton Road East, Suite 3400
                                                        Jacksonville, FL




                     n
                     9   —
                    Bruce R. Fox
                                                                                                     /h (/Lvt
                                                                                                       *


                                                                                     Thomas M. Van Berkei
                      Secretary                                                             President

        60-N180 (09 / 11)




-



                                                                                                                    1




                                                           CERTIFIED POUCY COPY
                                                                                                                   '   !
                                                                                                ! :



             Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 123 of 125


          THE                                                               Policy Number : BPG3175F
          MAIN
          STREET                   THIS ENDORSEMENT CHANGES THE POLICY
          AMERICA                         PLEASE READ IT CAREFULLY
          GROUP                 BUSINESSOWNERS POLICY CHANGE ENDORSEMENT
                     MAIN STREET AMERICA ASSURANCE COMPANY
                                                                                           Endorsement No. 001
  Named Insured: GROUP SEVEN SIXTEEN LLC                                        Endorsement Effective Date: 06 -16-16

  Agent Name:       STRAWN AND CO INSURANCE                                         Agent No.    100077

This endorsement will not be used to decrease coverages, increase rates or deductibles or alter any terms or conditions of
coverage unless at the sole request of the insured.
                                 BUSINESSOWNERS POLICY CHANGE DESCRIPTIONS

THE POLICY IS AMENDED AS FOLLOWS:
THE FOLLOWING ADDITIONAL INTEREST (PROP-MORTGAGEE) HAS BEEN CHANGED
FROM:
     SUNTRUST BANK INC
C/O INSURANCAE DEPARTMENT
   PO BOX 200019
   KENNESAW GA 30156 -9211
TO:
    SUNTRUST BANK ISAOA/ATIMA
    PO BOX 39220
    SOLON OH 44139-0220
                                                                                                                             ;
ALL OTHER TERMS AND CONDITIONS REMAIN THE SAME




The changes described result in a change in premium as follows:
X] No Changes Q To be Adjusted at Audit Additional NO CHARGE                          Return NO CHARGE
Changes in Taxes, Fees and Surcharges
Additional                                                                            Return
Countersigned By:
                                                                              AUTHORIZED AGENT



BPM CHANGE 0197
                                                    CERTIFIED POLICY COPY
                                                                                                  ;


         Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 124 of 125



       THE
       MAIN                                                             Policy Number: BPG3175F
       STREET
       AMERICA
       GROUP           SCHEDULE OF FORMS AND ENDORSEMENTS
                  MAIN STREET AMERICA ASSURANCE COMPANY
Named Insured:   GROUP SEVEN SIXTEEN LLC                                 Effective Date:    0 4 - 2 2- 2 0 1 6


Agent Name:      STRAWN AND CO INSURANCE                                 Agent No.         100077

                         Endorsement Number: 001                 Endorsement Effective Date: 06-16-16


PROPERTY AND LIABILITY FORMS AND ENDORSEMENTS
BPM S FORMS           1 2- 0 7 SCHEDULE OF FORMS AND ENDORSEMENTS




FORM-SCHED 1207
                                         CERTIFIED POLICY COPY
                                                                                        .   I
                                                                                                              v   .• ••
                                                                I




           Case 1:21-cv-01848-ELR Document 1-1 Filed 05/04/21 Page 125 of 125



           THE
           MAIN                                                                Policy Number : BPG3175F
           STREET
           AMERICA
           GROUP
                                       MORTGAGEE SCHEDULE
                      MAIN STREET AMERICA ASSURANCE COMPANY
Named Insured        GROUP SEVEN SIXTEEN LLC                                   Effective Date:    04-22-2016

Agent Name           STRAWN AND CO INSURANCE                                   Agent No.         100077
                              Endorsement Number: 001                  Endorsement Effective Date: 06-16-16

Premises     Bldg.
                          Mortgageholder Name and Mailing Address
No.          No.
                         SUNTRUST BANK ISAOA/ATIMA
                         PO BOX 39220
                         SOLON, OH 44139-0220
   2             1       SUNTRUST BANK ISAOA ATIMA
                         PO BOX 200019
                         KENNESAW, GA 30156-9211




BPM S MORT 1207
                                               CERTIFIED POLICY COPY
